             Case 21-10527-JTD   Doc 16-4   Filed 03/08/21   Page 1 of 104




                                    EXHIBIT D

                          Prepetition ABL Credit Agreement




DOCS_NY:42377.9
             Case 21-10527-JTD     Doc 16-4      Filed 03/08/21   Page 2 of 104
                                                                                  [Execution]




                                 CREDIT AGREEMENT



                                          Among



                          CARBONLITE PI HOLDINGS LLC,

                                    as CL PI Holdings,


                          CARBONLITE INDUSTRIES LLC,

                           CARBONLITE PINNPACK, LLC,

                                           and

                           PINNPACK PACKAGING, LLC


                                       as Borrowers,

                             the Guarantors party hereto,

                                           and

                                   BANK LEUMI USA,
                                      as Lender




                                 Dated: September 16, 2019




2530424.11
             Case 21-10527-JTD                      Doc 16-4             Filed 03/08/21                 Page 3 of 104



                                                  TABLE OF CONTENTS

SECTION 1.    DEFINITIONS.................................................................................................................... 1
              Defined Terms .................................................................................................................... 1
              Interpretative Provisions ................................................................................................... 19
              Accounting Terms............................................................................................................. 20
              Rounding........................................................................................................................... 21
              Letter of Credit Amounts .................................................................................................. 21
SECTION 2.    CREDIT FACILITY ......................................................................................................... 21
              Revolving Loans ............................................................................................................... 21
              Letters of Credit ................................................................................................................ 21
              Requests for Borrowings. ................................................................................................. 24
SECTION 3.    INTEREST AND FEES.................................................................................................... 25
              Rates and Payment of Interest........................................................................................... 25
              Computation of Interest and Fees ..................................................................................... 25
              Unused Line Fee ............................................................................................................... 25
              Letter of Credit Fee ........................................................................................................... 25
              Administration Fee ........................................................................................................... 26
              Closing Fee ....................................................................................................................... 26
              Inability to Determine Applicable Interest Rate ............................................................... 26
              Illegality ............................................................................................................................ 27
              Increased Costs ................................................................................................................. 27
              Capital Requirements ........................................................................................................ 27
              Certificates for Reimbursement ........................................................................................ 27
              Delay in Requests ............................................................................................................. 27
              Maximum Interest ............................................................................................................. 28
SECTION 4.    CONDITIONS PRECEDENT .......................................................................................... 28
              Conditions Precedent to Effectiveness of Agreement to Make Initial Revolving Loans
              and Letters of Credit ......................................................................................................... 28
              Conditions Precedent to All Revolving Loans and Letters of Credit................................ 28
SECTION 5.    PAYMENTS AND ADMINISTRATION ........................................................................ 29
              Payments Generally, Allocation of Proceeds.................................................................... 29
              Indemnity for Returned Payments .................................................................................... 30
              Repayments ....................................................................................................................... 30
              Prepayments; Early Termination ...................................................................................... 30
              Statements ......................................................................................................................... 31
              Borrowers’ Loan Account; Evidence of Debt................................................................... 31
              Taxes. ................................................................................................................................ 31
              Nature and Extent of Each Loan Party’s Liability. ........................................................... 32
              Borrower Agent ................................................................................................................ 34
SECTION 6.    REPRESENTATIONS AND WARRANTIES................................................................. 34
              Organization; Powers ........................................................................................................ 34
              Authorization; Enforceability ........................................................................................... 35
              No Conflicts ...................................................................................................................... 35
              Governmental Approvals .................................................................................................. 35
              Financial Statements; No Material Adverse Effect; Solvent ............................................ 35


                                                                     i
             Case 21-10527-JTD                      Doc 16-4              Filed 03/08/21                Page 4 of 104



              Properties; No Liens ......................................................................................................... 36
              Litigation........................................................................................................................... 36
              Compliance with Laws ..................................................................................................... 36
              Environmental Condition .................................................................................................. 36
              No Defaults ....................................................................................................................... 36
              Material Contracts............................................................................................................. 36
              Restrictive Agreements ..................................................................................................... 36
              Taxes ................................................................................................................................. 37
              ERISA ............................................................................................................................... 37
              Insurance ........................................................................................................................... 37
              Capitalization and Subsidiaries ......................................................................................... 37
              Security Interest in Collateral ........................................................................................... 37
              Brokers .............................................................................................................................. 37
              Intellectual Property .......................................................................................................... 37
              Trade Relations ................................................................................................................. 38
              Labor Relations ................................................................................................................. 38
              Payable Practices .............................................................................................................. 38
              Margin Regulations, Investment Company Act, Etc. ....................................................... 38
              OFAC ................................................................................................................................ 38
              Complete Disclosure ......................................................................................................... 38
SECTION 7.    AFFIRMATIVE COVENANTS ...................................................................................... 38
              Financial Statements, Borrowing Base Certificate and Other Information ...................... 38
              Notices of Material Events................................................................................................ 39
              Existence ........................................................................................................................... 39
              Payment of Obligations .................................................................................................... 39
              Maintenance of Properties ................................................................................................ 39
              Compliance with Laws ..................................................................................................... 39
              Insurance ........................................................................................................................... 39
              Inspection Rights; Field Examinations ............................................................................. 40
              Use of Proceeds ................................................................................................................ 40
              Cash Management; Collection of Proceeds of Collateral ................................................. 40
              Additional Collateral; Further Assurances........................................................................ 40
              End of Fiscal Years; Fiscal Quarters ................................................................................ 41
              Costs and Expenses ........................................................................................................... 41
              PepsiCo Contract Extension ............................................................................................. 41
SECTION 8.    NEGATIVE COVENANTS ............................................................................................. 42
              Indebtedness...................................................................................................................... 42
              Liens ................................................................................................................................. 42
              Fundamental Changes ....................................................................................................... 42
              Asset Sales ........................................................................................................................ 42
              Investments ....................................................................................................................... 42
              Transactions with Affiliates .............................................................................................. 42
              Change in Business ........................................................................................................... 42
              Restricted Payments .......................................................................................................... 43
              Restrictive Agreements ..................................................................................................... 43
              Certain Payments of Indebtedness, Etc. ............................................................................ 43
              Amendment of Material Documents ................................................................................. 43
              Sale and Leasebacks ......................................................................................................... 43
              Segregation of ABL Priority Collateral; Deposit Accounts.............................................. 44


                                                                     ii
               Case 21-10527-JTD                        Doc 16-4               Filed 03/08/21                Page 5 of 104



SECTION 9.         TANGIBLE NET WORTH .............................................................................................. 44
SECTION 10. EVENTS OF DEFAULT AND REMEDIES ................................................................... 44
                   Events of Default .............................................................................................................. 44
                   Remedies........................................................................................................................... 46
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW ....... 47
                   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver. ..................... 47
                   Waiver of Notices ............................................................................................................. 48
                   Amendments and Waivers ................................................................................................ 48
                   Waiver of Counterclaims .................................................................................................. 48
                   Indemnification ................................................................................................................. 49
SECTION 12. NOTICES; MISCELLANEOUS ...................................................................................... 49
                   Notices .............................................................................................................................. 49
                   Partial Invalidity ............................................................................................................... 50
                   Successors ......................................................................................................................... 50
                   Entire Agreement .............................................................................................................. 51
                   USA Patriot Act ................................................................................................................ 51
                   Counterparts, Etc. ............................................................................................................. 51




                                                                         iii
       Case 21-10527-JTD    Doc 16-4         Filed 03/08/21   Page 6 of 104



                                INDEX
                                  TO
                       EXHIBITS AND SCHEDULES



Exhibit A            Form of Borrowing Base Certificate

Exhibit B            Form of Compliance Certificate

Schedule 1.1         Definition of Eligible Accounts

Schedule 4.1         Conditions Precedent to Initial Revolving Loans, the Letters of Credit

Schedule 6.7         Litigation

Schedule 6.9         Environmental Matters

Schedule 6.11        Material Agreements

Schedule 6.12        Restrictive Agreements

Schedule 6.15        Insurance

Schedule 6.16        Subsidiaries

Schedule 6.19        Intellectual Property

Schedule 6.21        Collective Bargaining Agreements

Schedule 7.1         Financial and Collateral Reporting

Schedule 7.10        Collateral Account; Borrowing Request Account; Bank Accounts

Schedule 8.1         Permitted Indebtedness

Schedule 8.2         Certain Permitted Liens

Schedule 8.5         Certain Permitted Investments

Schedule 8.6         Certain Transactions with Affiliates




                                       iv
                Case 21-10527-JTD            Doc 16-4       Filed 03/08/21       Page 7 of 104



                                           CREDIT AGREEMENT

        This Credit Agreement (“Agreement”) dated September 16, 2019, is entered into by and among
CARBONLITE PI HOLDINGS, LLC, a Delaware limited liability company (“CL PI Holdings”),
CARBONLITE INDUSTRIES LLC, a Delaware limited liability company (“CL Industries”), CARBONLITE
PINNPACK, LLC, a Delaware limited liability company (“CL Pinnpack”), and PINNPACK PACKAGING,
LLC, a Delaware limited liability company (“Pinnpack”, and together with CL Industries and CL Pinnpack,
individually, a “Borrower”, and collectively, the “Borrowers”), the Guarantors (as defined herein), and BANK
LEUMI USA (“Lender”).

                                             W I T N E S S E T H:

        WHEREAS, Borrowers have requested that Lender provide a credit facility to Borrowers, and Lender is
willing to provide such credit facility on the terms and conditions set forth herein and in the other Loan
Documents (as defined below);

        NOW, THEREFORE, in consideration of the mutual conditions and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

SECTION 1.       DEFINITIONS

               Defined Terms. For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

        “7% Notes” means those certain Subordinated Promissory Notes in an original aggregate principal
amount of $4,400,000, issued by CL Industries between November 27, 2012 and May 1, 2013, as in effect on the
date hereof and as further amended with the consent of Lender.

        “10% Notes” means those certain Senior Subordinated Promissory Notes in an original aggregate
principal amount of $10,000,000, issued by CL Industries in connection with that certain Amended and Restated
Note Purchase Agreement dated as of September 26, 2011, as in effect on the date hereof and as further amended
with the consent of Lender.

        “ABL Priority Collateral” has the meaning given to such term in the Intercreditor Agreement.

         “Accounts” means “accounts” as defined in the UCC, including all present and future rights of any
Borrower to payment of a monetary obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a secondary obligation incurred or to be
incurred, or (d) arising out of the use of a credit or charge card or information contained on or for use with the
card.

         “Affiliate” means, with respect to a specified Person, any other Person (excluding any Subsidiary) which
directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control
with such Person. For the purposes of this definition, the term “control” (including with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power either (a) to vote ten percent (10%) or more of the securities
having ordinary voting power for the election of directors of such Person or (b) to direct or cause the direction of
the management and policies, whether through the ownership of Equity Interests, by agreement or otherwise.
               Case 21-10527-JTD            Doc 16-4        Filed 03/08/21      Page 8 of 104



         “Applicable Margin” means, subject to and without limitation upon Sections 3.7 and 3.8 hereof, (a) with
respect to Revolving Loans that are LIBOR Rate Loans, 2.375%, and with respect to Revolving Loans that are
Base Rate Loans, 0.000%).

         “Bank Product Agreement” means an agreement entered into at any time by any Borrower with Lender
or its Affiliates governing the terms and conditions with respect to a Bank Product provided by Lender or its
Affiliates to any Borrower.

        “Bank Product Obligations” means any obligation of any Borrower on account of any Bank Product.

         “Bank Products” means any one or more of the following types of services or facilities provided to any
Borrower by Lender (or an Affiliate of Lender): (a) credit cards, debit cards or stored value cards or the
processing of payments and other administrative services with respect to credit cards, debit cards or stored value
cards or (b) cash management or related services, including (i) the automated clearinghouse transfer of funds for
the account of any Borrower pursuant to agreement or overdraft for any accounts of any Borrower maintained at
Lender, (ii) controlled disbursement services and (iii) Hedge Agreements if and to the extent permitted
hereunder.

         “Base Rate” means, for any day, a fluctuating rate per annum equal the rate of interest designated as the
“Prime Rate” which appears in each publication of The Wall Street Journal under the designation entitled
“Money Rates.” This rate of interest fluctuates and is subject to change without prior notice. If and when the
Wall Street Journal Prime Rate changes, the rate of interest on this hereunder will automatically change effective
on the date of any such change, without notice to Borrowers. In the event that the Wall Street Journal Prime Rate
cannot be ascertained from publication of The Wall Street Journal, the rate of interest which shall be used in
substitution thereof and until such time as the Wall Street Journal Prime Rate can be ascertained by reference to
The Wall Street Journal shall be a rate equal to the average of the prime rate of interest announced from time to
time by three (3) New York banks selected by Lender in its sole and absolute discretion.

       “Base Rate Loans” means any Revolving Loans on which interest is payable based on the Base Rate in
accordance with the terms hereof. For the avoidance of doubt, Base Rate Loans will only be available to
Borrowers if the LIBOR Rate cannot be ascertained in accordance with Sections 3.7 and 3.8 hereof.

       “Beneficial Ownership Certification” means a certification regarding beneficial ownership as required by
the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Borrower Agent” has the meaning set forth in Section 5.9 hereof.

        “Borrowing Base” means, at any time of calculation, an amount equal to:

           (a) Eighty-five percent (85%) multiplied by the aggregate face amount of Eligible Accounts; minus

           (b) Reserves.

        “Borrowing Base Certificate” means a certificate substantially in the form of Exhibit A hereto, as such
form, subject to the terms hereof, may from time to time be modified by Lender, which is duly completed
(including all schedules thereto) and executed by a Responsible Officer of each Borrower and delivered to
Lender.

        “Borrowing Request Account” has the meaning set forth in Section 2.3(a)(iii) hereof.



                                                        2
                Case 21-10527-JTD            Doc 16-4        Filed 03/08/21       Page 9 of 104



          “Business Day” means any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized or required to close under the Laws of the State of New York, and a day on which Lender is open
for the transaction of business, except that if a determination of a Business Day shall relate to any LIBOR Loans,
the term Business Day shall also exclude any day on which banks are closed for dealings in dollar deposits in the
London interbank market.

         “Capital Lease Obligations” means, as to any Person, the obligations of such Person under a lease that
are required to be classified and accounted for as capital lease obligations under GAAP and, for purposes of this
definition, the amount of such obligations at any date shall be the capitalized amount of such obligations at such
date on a balance sheet prepared in accordance with GAAP.

          “Cash Equivalents” means: means (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States or issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued or fully guaranteed by any state of the United States or any political subdivision of any such
state or any public instrumentality thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from either Standard & Poor’s Rating Group
(“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than 270 days
from the date of creation thereof and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued by any bank organized under the
Laws of the United States or any state thereof or the District of Columbia or any United States branch of a
foreign bank having at the date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the Laws of the United States or any state thereof so long as the
full amount maintained with any such other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus of not less than $1,000,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types of assets described in clauses (a)
through (g) above.

        “Cash Management Bank” shall have the meaning set forth in Section 7.10.

         “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the
adoption or taking effect of any Law, rule, regulation or treaty, (b) any change in any Law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or
the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued.

         “Change of Control” means an event or series of events by which: (a) the Permitted Holders shall cease
to own and control legally and beneficially (free and clear of all liens), either directly or indirectly, equity
securities in any Borrower representing more than 51% of the combined voting power of all of Equity Interests
entitled to vote for members of the board of directors or equivalent governing body of such Borrower on a fully-
diluted basis; (b) during any period of twelve (12) consecutive months, a majority of the members of the board of


                                                         3
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21      Page 10 of 104



directors or other equivalent governing body of any Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a majority of such board or equivalent
governing body or (iii) whose election or nomination to such board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of such board or equivalent governing body (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of such
board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or group other than a solicitation for
the election of one or more directors by or on behalf of the board of directors); or (c) any Person (other than a
Permitted Holder) or two or more Persons acting in concert (other than Permitted Holders) shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the
management or policies of any Borrower, or control over the Equity Interests of any Borrower entitled to vote for
members of the board of directors or equivalent governing body of any Borrower on a fully-diluted basis
representing twenty-five percent (25%) or more of the combined voting power of such securities.

        “CL PI Holdings” has the meaning set forth in the preamble hereto.

         “Closing Date” means the date on which the conditions specified in Section 4.1 are satisfied or waived
in writing by Lender.

         “Code” means the Internal Revenue Code of 1986, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

        “Collateral” means any and all property owned, leased or operated by a Person covered by the Security
Documents and any and all other property of any Loan Party, now existing or hereafter acquired, that may at any
time be, become or be intended to be, subject to a security interest or lien in favor of Lender to secure the
Obligations.

         “Collection Account” means the deposit account of any Borrower identified on Schedule 7.10 as the
collection account and such other accounts as may be established after the Closing Date in accordance with the
terms hereof used to receive payments on Accounts and proceeds of other Collateral.

        “Commercial Letter of Credit” means any Letter of Credit issued for the purpose of providing the
primary manner of payment for the purchase price of goods or services by any Borrower in the ordinary course of
the business of such Borrower (and not in the event that such Borrower fails to make payment).

        “Commitment” means, for Lender, its obligation to make Revolving Loans, and to participate in Letter of
Credit Obligations subject to, and in accordance with, the terms hereof.

        “Compliance Certificate” means a certificate substantially in the form of Exhibit B.

         “Control Agreement” means a control agreement, in form and substance reasonably satisfactory to
Lender, executed and delivered by each Borrower, Lender and the applicable securities intermediary (with
respect to a securities account) or bank (with respect to a deposit account) with respect to a securities account or
deposit account, as the case may be, that is sufficient to perfect the security interests of Lender therein and
provides such other rights with respect thereto as Lender requires.




                                                         4
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21      Page 11 of 104



      “Credit Facility” means the Revolving Loans and Letters of Credit provided to or for the benefit of each
Borrower pursuant to Sections 2.1 and 2.2 hereof.

      “Customer Deposit” means any deposit made by a counterparty to a bona fide contract with any
Borrower for goods to be delivered or services to be rendered by any Borrower.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States (the “Bankruptcy Code”), and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

       “Default” means an act, condition or event which with notice or passage of time or both would constitute
an Event of Default.

       “Default Rate” means, for any Obligation (including, to the extent permitted by Law, interest not paid
when due), the interest rate otherwise applicable thereto plus two percentage points (2.0%) in excess thereof.

        “Eligible Accounts” has the meaning set forth in Schedule 1.1.

         “Environmental Laws” means all Laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural resources, the management, release
or threatened release of any Hazardous Material or to health and safety matters.

         “Equipment” means now owned and hereafter acquired equipment of any Loan Party, wherever located,
including machinery, data processing and computer equipment (whether owned or leased and including
embedded software that is licensed as part of such computer equipment), vehicles, rolling stock, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

         “Equity Interests” means, with respect to any Person, all of the shares, interests, participations or other
equivalents (however designated) of such Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of (or other interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt security that is convertible into or
exchangeable for such shares, and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of determination.

        “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that, together with any
Borrower, is treated as a single employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single employer under Section 414 of the
Code.

        “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) the failure to satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section


                                                         5
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21      Page 12 of 104



302(c) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan; (d)
the incurrence by any Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of such Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from such Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon such Borrower or any of its ERISA Affiliates of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization, within the meaning of Title IV of
ERISA.

        “Event of Default” shall have the meaning set forth in Section 10.1 hereof.

          “Excess Availability” means the amount, as determined by Lender, calculated at any date, equal to the
Maximum Revolving Loan Amount (after giving effect to any applicable Reserves), minus, without duplication,
(b) the sum of: (i) the amount of all then outstanding and unpaid Obligations in respect of Revolving Loans and
Letter of Credit Obligations, plus (ii) the aggregate amount of all then outstanding and unpaid trade payables and
other obligations of any Borrower which are outstanding more than sixty (60) days past due as of the end of the
immediately preceding month (other than trade payables or other obligations being contested or disputed by any
Borrower in good faith), except to the extent such payables are subject to a scheduled payment arrangement that
is satisfactory to Lender.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to Lender or required to
be withheld or deducted from a payment to Lender: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed as a result of Lender being
organized under the Laws of, or having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), and (b) any U.S. Federal withholding Taxes
imposed under Sections 1471 through 1474 of the Code.

        “Facility Guaranty” means any Guaranty Obligation made by a Guarantor in favor of Lender, in form and
substance reasonably satisfactory to Lender, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

         “Federal Funds Rate” means (a) the weighted average of interest rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal funds brokers on the applicable
Business Day (or on the preceding Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such rate is published on the next
Business Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%) charged to Lender on the
applicable day on such transactions, as determined by Lender.

        “GAAP” means generally accepted accounting principles in the United States of America as in effect
from time to time as set forth in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the date of determination
consistently applied.

        “Governmental Authority” means the government of the United States of America, any other nation, or
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any supra-national body exercising
such function, such as the European Union or the European Central Bank).


                                                         6
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21      Page 13 of 104



         “Guarantor” means any Person that guarantees any of the Obligations and/or provides collateral security
for the performance and/or payment thereof, each of which shall be required to execute and deliver a Facility
Guaranty pursuant to Section 7.11. As of the Closing Date, the only Guarantor is CL PI Holdings.

         “Guaranty Obligations” means, with respect to any Person, without duplication, any obligations of such
Person (other than endorsements in the ordinary course of business of negotiable instruments for deposit or
collection) guaranteeing or intended to guarantee any Indebtedness of any other Person in any manner, whether
direct or indirect, and including, without limitation, any obligation, whether or not contingent, (a) to purchase any
such Indebtedness or any property constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including, without limitation, keep-well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the benefit of any holder of Indebtedness
of such other Person, (c) to lease or purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the holder of such Indebtedness
against loss in respect thereof. The amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guaranty Obligation is made.

        “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances
or wastes of any nature regulated pursuant to any Environmental Law.

         “Hedge Agreement” means any agreement with respect to any swap, forward, spot, future, credit default
or derivative transaction or option or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar transaction or any combination of these
transactions.

         “Indebtedness” means, with respect to any Person, without duplication, (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are customarily paid or accrued, (d)
all obligations of such Person under conditional sale or other title retention agreements relating to property
purchased by such Person, (e) all obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person, and including, without limitation, customary indemnification,
adjustment of purchase price or similar obligations, earn-outs or other similar obligations, (but excluding trade
debt and accrued expenses incurred in the ordinary course of business on normal trade terms and not overdue by
more than ninety (90) days), (f) all obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (g) all Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any security interest in, lien or other
encumbrance upon, or payable out of the proceeds of production from property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (h) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (i) the principal portion of all Capital Lease Obligations of
such Person, (j) all obligations of such Person under Hedge Agreements, (k) the maximum amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (l) all preferred Equity Interests issued by
such Person and which by the terms thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the date which is ninety-one (91)
days after the Maturity Date and other Disqualified Equity Interests, (m) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or similar off-balance sheet financing
product and (n) the Indebtedness of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, but only to the extent such Person is liable for such Indebtedness.


                                                         7
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 14 of 104



        “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Borrower under any Loan Document and (b) to the
extent not otherwise described in subsection (a), Other Taxes.

         “Intangible Assets” means assets that in accordance with GAAP are properly classifiable as intangible
assets, including, but not limited to, goodwill, franchises, licenses, patents, trademarks, trade names and
copyrights.

         “Intellectual Property” means any Borrower’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names, trade styles, trademark and service
mark applications, and licenses and rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States Copyright Office, the United
States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof, any
political subdivision thereof or in any other country or jurisdiction, together with all rights and privileges arising
under applicable Law with respect to any Borrower’s use of any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade secrets, formulae, processes,
compounds, drawings, designs, blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret rights, copyright rights, rights in
works of authorship; software and contract rights relating to computer software programs, in whatever form
created or maintained.

        “Intercreditor Agreement” means that certain Intercreditor Agreement by and between Lender and Term
Agent, dated as of the Closing Date, as amended, restated supplemented or otherwise modified from time to time.

         “Interest Expense” means, for any period, as to any Person, as determined in accordance with GAAP, the
amount equal to total interest expense of such Person and its Subsidiaries on a consolidated basis for such period,
whether paid or accrued (including the interest component of any Capital Lease for such period), and in any
event, including, without limitation, (a) discounts in connection with the sale of any Accounts, (b) bank fees,
commissions, discounts and other fees and charges owed with respect to letters of credit, banker’s acceptances or
similar instruments or any factoring, securitization or similar arrangements, (c) interest payable by addition to
principal or in the form of property other than cash and any other interest expense not payable in cash, and (d) the
costs or fees for such period associated with Hedge Agreements to the extent not otherwise included in such total
interest expense (excluding breakage costs incurred in connection with the termination of Hedge Agreements on
or about the Closing Date, if any).

         “Interest Rate” means (a) subject to clause (c) of this definition below, as to all LIBOR Loans, a rate
equal to the then Applicable Margin on a per annum basis plus the LIBOR Rate, (b) only to the extent available
pursuant to Sections 3.7 and 3.8 hereof, and subject to clause (c) of this definition below, as to all Base Rate
Loans, a rate equal to the then Applicable Margin on a per annum basis plus the Base Rate, and (c)
notwithstanding anything to the contrary contained herein, to the extent provided for herein, the Default Rate.
Lender may, at its option, increase the Interest Rate to the Default Rate for that amount of Revolving Loans
outstanding in excess of the Borrowing Base (in each case whether or not such excess(es) arise or are made with
or without the knowledge or consent of Lender and whether made before or after an Event of Default).

        “Investment” shall have the meaning set forth in Section 8.5 hereof.

         “Issuing Bank” means Bank Leumi USA, or such other bank as may be approved by Lender following
notice to Borrowers.



                                                          8
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 15 of 104



        “Laws” means each international, foreign, Federal, state and local statute, treaty, rule, guideline,
regulation, ordinance, code and administrative or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and each applicable administrative order, directed duty, request, license, authorization and
permit of, and agreement with, any Governmental Authority, in each case whether or not having the force of law.

        “Lender Payment Account” means account no. 7651428500 of Lender, or such other account of Lender
as Lender may from time to time designate in writing to Borrowers as Lender Payment Account for purposes of
this Agreement and the other Loan Documents.

         “Letter of Credit Documents” means, with respect to any Letter of Credit, such Letter of Credit, any
amendments thereto, any documents delivered in connection therewith, any application therefor, and any
agreements, instruments, guarantees or other documents (whether general in application or applicable only to
such Letter of Credit) governing or providing for (a) the rights and obligations of the parties concerned or at risk
or (b) any collateral security for such obligations.

       “Letter of Credit Limit” means (a) as of the Closing Date, $500,000.00, and (b) thereafter, such other
amount as may be acceptable to Lender in its discretion, from time to time.

        “Letter of Credit Obligations” means, at any time, the sum of (a) the aggregate undrawn amount of all
Letters of Credit outstanding at such time, plus, (b) without duplication, the aggregate amount of all drawings
under Letters of Credit for which Issuing Bank has not at such time been reimbursed.

       “Letters of Credit” means all letters of credit issued by Issuing Bank for the account of any Borrower
pursuant to this Agreement, and all amendments, renewals, extensions or replacements thereof.

       “LIBOR Loans” means any Revolving Loans, on which interest is payable based on the LIBOR Rate in
accordance with the terms hereof.

        “LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on the first day of a
calendar month and ending on the last day of such calendar month.

         “LIBOR Rate” shall mean, with respect to any LIBOR Loans or other Obligations in respect of which
interest is payable based on the LIBOR Rate in accordance with the terms hereof for any LIBOR Period, the
greater of (i) the interest rate per annum determined by Lender by dividing (a) the rate quoted by the ICE
Benchmark Administration Limited as its “LIBOR” rate for U.S. dollar deposits of one-month duration at or
about 11:00 a.m., London time, (or, if Lender adopts generally in its business a different rate quoting system or
service for obtaining the rate of interest commonly known as “LIBOR” for U.S. dollar deposits, then upon giving
prompt notice thereof to Borrowers, such alternative rate quoting system or service shall be utilized for
determining “LIBOR” in lieu of the rate quoted by the ICE Benchmark Administration Limited); provided,
however, that if such rate cannot be determined by Lender as provided in the preceding clause (a) for any reason,
as determined by Lender in its reasonable judgment, then a comparable replacement rate determined by Lender in
its Permitted Discretion at such time (which determination shall be conclusive absent manifest error) by (b) a
number equal to 1.00 minus the LIBOR Reserve Percentage, and (ii) the Federal Funds Rate plus one quarter of
one percent (0.25%). For purposes hereof, “LIBOR Reserve Percentage” shall mean the percentage (expressed
as a decimal, rounded upward to the next 1/100th of 1%) in effect on such day (whether or not applicable to
Lender) under regulations issued from time to time by the Federal Reserve System Board for determining the
maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Federal Reserve System Board). Notwithstanding anything to the contrary contained herein, for the purposes of
this Agreement, in no event shall the LIBOR Rate ever be less than two percent (2.0%) per annum.



                                                         9
                Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 16 of 104



         “Loan Documents” means, collectively, this Agreement, the Security Documents, each Facility Guaranty
and all notes, guarantees, intercreditor agreements and all other agreements, documents and instruments now or
at any time hereafter executed and/or delivered by any Borrower in connection with this Agreement; provided,
that, the Loan Documents shall not include Bank Product Agreements.

          “Loan Parties” means, collectively, Borrowers and Guarantors, and Loan Party means any one of them.

         “Material Adverse Effect” means a material adverse effect on (a) business, assets, liabilities, results of
operations, property or financial condition of the Loan Parties, taken as a whole; (b) the ability of the Loan
Parties, taken as a whole to perform any material obligation, when such material obligation is required to be
performed under this Agreement or any of the other Loan Documents or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of Lender hereunder or thereunder or
the perfection or priority of any security interest or lien in favor of Lender.

        “Material Contract” means (a) any contract or other agreement (other than the Loan Documents and
Bank Product Agreements), written or oral, of any Borrower involving monetary liability of or to any Person in
an amount in excess of $2,000,000 in any fiscal year (but excluding for this purpose contracts or other
agreements for the purchase and sale of goods or services where the other party thereto has no obligation to
purchase or sell such goods or services under such contract or other agreement) and (b) any other contract or
other agreement (other than the Loan Documents and Bank Product Agreements), whether written or oral, to
which any Borrower is a party as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto has or could reasonably be expected to have a Material Adverse Effect.

        “Material Indebtedness” means Indebtedness (other than the Revolving Loans and Letters of Credit, or
obligations in respect of one or more Bank Product Agreements), of any Borrower in an aggregate principal
amount exceeding $3,500,000. For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Borrower in respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that any Borrower would be required to pay if such Hedge Agreement
were terminated at such time. For the avoidance of doubt, “Material Indebtedness” includes the Term Loan
Indebtedness.

          “Maturity Date” means September 16
                                          __, 2022.

          “Maximum Credit” means the amount of $10,000,000.00.

        “Maximum Interest Rate” means the maximum non-usurious rate of interest under applicable Federal or
State Law as in effect from time to time that may be contracted for, taken, reserved, charged or received in
respect of the indebtedness of Borrower to Lender, or to the extent that at any time such applicable Law may
thereafter permit a higher maximum non-usurious rate of interest, then such higher rate.

          “Maximum Revolving Loan Amount” means the lesser of (a) the Borrowing Base or (b) the Maximum
Credit.

          “Multiemployer Plan” means a “multi-employer plan” as defined in Section 4001(a)(3) of ERISA which
is or was at any time during the current year or the immediately preceding six (6) years contributed to by any
Borrower or any ERISA Affiliate or with respect to which any Borrower or any ERISA Affiliate may incur any
liability.

          “Net Cash Proceeds” means the aggregate cash proceeds received by any Borrower in respect of any sale,
lease, transfer or other disposition of any assets or properties, or interest in assets and properties or as proceeds of
any loans or other financial accommodations provided to it or as proceeds from the issuance and/or sale of any
Equity Interests or Indebtedness, in each case net of the reasonable and customary direct costs relating to such


                                                          10
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21     Page 17 of 104



sale, lease, transfer or other disposition or loans or other financial accommodation or issuance and/or sale
(including, without limitation, legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof and in the case of a sale of any assets or properties or interest in assets and
properties, amounts applied to the repayment of Indebtedness secured by a valid and enforceable lien (other than
a lien created under the Loan Documents) on the asset or assets that are the subject of such sale or other
disposition required to be repaid in connection with such transaction.

         “Obligations” means any and all Revolving Loans, Letter of Credit Obligations, Bank Product
Obligations, and all other obligations, liabilities and indebtedness of every kind, nature and description owing by
any Borrower to Lender (or in the case of Bank Product Agreements, Affiliates of Lender), including, without
limitation, principal, interest, charges, fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under any of the Loan Documents or the Bank Product Agreements,
whether now existing or hereafter arising, whether arising before, during or after the initial or any renewal term
of this Agreement or after the commencement of any case with respect to under the Bankruptcy Code or any
similar statute (including the payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or allowable in whole or in part in
such case), whether direct or indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, or secured or unsecured.

        “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets Control.

       “Organization Documents” means, with respect to any Person, the certificate or articles of incorporation,
by-laws, operating agreement, or other organizational documents of such Person.

         “Other Taxes” means present or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising from any payment made hereunder or
under any of the other Loan Documents or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any of the other Loan Documents.

          “Pass-Through Tax Liabilities” means the amount of state and federal income tax paid or to be paid by
the owner of any Equity Interest in any Borrower on taxable income earned by such Borrower and attributable to
such owner as a result of such Borrower’s “pass-through” tax status, assuming the highest marginal income tax
rate for federal and state (for the state or states in which any equity owner is liable for income taxes with respect
to such income) income tax purposes, after taking into account any deduction for state income taxes in
calculating the federal income tax liability and all other deductions, credits, deferrals and other reductions
available to such owners from or through such Borrower.

         “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA
which any Borrower sponsors, maintains, or to which such Borrower or an ERISA Affiliate makes, is making, or
is obligated to make contributions, other than a Multiemployer Plan.

        “Permitted Discretion” means as used in this Agreement with reference to Lender, a determination made
in good faith in the exercise of its reasonable business judgment, in accordance with its customary business
practices, based on how an asset-based lender with similar rights providing a credit facility of the type set forth
herein would act in similar circumstances at the time with the information then available to it.

        “Permitted Dispositions” means each of the following:

           (a) the sale of accounts receivable in connection with the collection or compromise thereof in the
ordinary course of business consistent with the practices of Borrowers as of the Closing Date;



                                                         11
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 18 of 104



           (b) the issuance of Equity Interests of any Borrower consisting of common stock pursuant to an
employee stock option or grant or similar equity plan or 401(k) plans of such Borrower for the benefit of its
employees, directors and consultants; provided, that, in no event shall any Borrower be required to issue, or shall
any Borrower issue, Equity Interests pursuant to such stock plans or 401(k) plans which would result in a Change
of Control or other Default or Event of Default;

           (c) the abandonment or other disposition of Intellectual Property that is not material and is no longer
used or useful in any material respect in the business of a Borrower or is not necessary in connection with the
Records or have any material value;

           (d) any transfer of property or assets, or issuance of Equity Interests, that is a Restricted Payment
permitted under Section 8.8 or Permitted Investment permitted under Section 8.5;

           (e) the transfer of cash for the payment of Indebtedness to the extent such payments are permitted
hereunder and for the payment of other payables in the ordinary course of the business of any Borrower;

           (f) the licensing of Intellectual Property on a non-exclusive basis to third parties in the ordinary
course of business consistent with past practice; and

            (g) transactions permitted under Section 6.07(e) of the Term Loan Agreement.

        “Permitted Holders” means the equity owners of the Borrowers as of the Closing Date, and each of their
respective Affiliates.

        “Permitted Indebtedness” means:

           (a) Indebtedness arising pursuant to the Term Loan Agreement, in accordance with, and subject to,
the terms of the Intercreditor Agreement (and provided that the Intercreditor Agreement is at all times in full
force and effect);

            (b) the Obligations;

             (c) Indebtedness (including Capital Lease Obligations) arising after the date hereof to the extent
secured by security interests in Equipment and mortgages on Real Property acquired after the date hereof in an
aggregate outstanding principal amount not to exceed $1,000,000 at any time; provided, that, (i) such security
interests and mortgages do not apply to any property of any Loan Party other than specific items of Equipment or
Real Property (and, in each case, the products or proceeds thereof and accessions thereto and related books and
records) , (ii) the Indebtedness secured thereby does not exceed the cost of the applicable Equipment or Real
Property, as the case may be, plus, if applicable, taxes thereon and related installation and delivery charges , and
(ii) as of the date any such Indebtedness is incurred and immediately after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing;

          (d) Indebtedness of any Borrower entered into in the ordinary course of business pursuant to a
Hedge Agreement; provided, that, (i) such arrangements are not for speculative purposes, and (ii) such
Indebtedness shall be unsecured, except to the extent such Indebtedness constitutes part of the Obligations;

            (e) Indebtedness in respect of netting services, overdraft protections and otherwise in connection
with deposit accounts and Indebtedness arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, that, such Indebtedness is extinguished within five
(5) Business Days of incurrence;



                                                        12
                  Case 21-10527-JTD          Doc 16-4        Filed 03/08/21     Page 19 of 104



          (f) Guaranty Obligations in respect of Indebtedness of any Borrower to the extent that such
Indebtedness is otherwise permitted pursuant to this definition of Permitted Indebtedness;

            (g) Indebtedness of any Borrower in respect of bid, payment and performance bonds, workers’
compensation claims, unemployment insurance, health, disability and other employee benefits or property,
casualty or liability insurance, or guarantees of the foregoing types of Indebtedness, in the ordinary course of
business and consistent with current practices as of the Closing Date;

            (h) Refinancing Indebtedness;

             (i) unsecured Indebtedness incurred after the Closing Date and not otherwise specifically described
in this definition so long as each of the following conditions is satisfied: (i) such Indebtedness shall have a
maturity date that is at least ninety-one (91) days after the Maturity Date, and shall not include covenants,
defaults and remedy provisions that are more restrictive in any material respect to any Borrower than the terms of
this Agreement taken as a whole, (ii) such Indebtedness shall not have scheduled amortization payments in
excess of one percent (1%) of the principal amount thereof in any fiscal year of such Borrower, (iii) the aggregate
principal amount of all such Indebtedness outstanding at any time shall not exceed $1,000,000, and (iv) as of the
date of incurring such Indebtedness and immediately after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing;

            (j)    the Indebtedness set forth in Schedule 8.1;

            (k) Subordinated Debt which is also set forth in Schedule 8.1;

            (l)    Indebtedness under the Shareholder Notes; and

            (m) “Permitted Indebtedness” as defined in the Term Loan Agreement

        “Permitted Investments” means each of the following:

           (a) Investments consisting of accounts receivables owing to any Borrower if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with customary terms;

            (b) the endorsement of instruments for collection or deposit in the ordinary course of business;

            (c) Investments in Cash Equivalents acceptable to Lender or the Cash Management Bank;

           (d) deposits of cash for leases, utilities, worker’s compensation and similar matters in the ordinary
course of business;

          (e) obligations under Hedge Agreements permitted under clause (d) of the definition of Permitted
Indebtedness hereof;

             (f) payroll, travel, commission and similar advances to cover matters that in good faith are expected
at the time of such advances to be treated as expenses for accounting purposes in accordance with GAAP and that
are made in the ordinary course of business consistent with current practices as of the Closing Date;

           (g) loans and advances by any Borrower to directors, officers and employees of such Borrower in
the ordinary course of business for bona fide (including, without limitation, in connection with the purchase of
Equity Interests by such directors, officers and employees) business purposes not in excess of $250,000 at any
time outstanding, which shall be evidenced by a promissory note and pledged to Lender as additional Collateral;




                                                        13
                  Case 21-10527-JTD         Doc 16-4          Filed 03/08/21     Page 20 of 104



            (h) stock or obligations issued to any Borrower by any Person (or the representative of such Person)
in respect of Indebtedness of such Person owing to such Borrower in connection with the insolvency, bankruptcy,
receivership or reorganization of such Person or a composition or readjustment of the debts of such Person;

           (i) obligations of account debtors to any Borrower arising from Accounts which are past due
evidenced by a promissory note made by such account debtor payable to such Borrower;

            (j) Investments after the Closing Date by any Borrower in or to any Person (including, without
limitation, a joint venture, partnership or other similar arrangement, whether in corporate, partnership or other
legal form) not otherwise subject to the provisions above; provided, that, as to any such Investment, each of the
following conditions is satisfied: (i) as of the date of the Investment or any payment in respect thereof and after
giving effect to the Investment or such payment, no Default or Event of Default shall exist or have occurred and
be continuing; (ii) the Excess Availability for the period of sixty (60) consecutive days immediately preceding
the date of such Investment or any payment in respect thereof shall be not less than $1,000,000; (iii) as of the
date of such Investment and after giving effect thereto and to any payments in connection therewith, using the
most recent calculation of the Borrowing Base prior to the date of any such Investment and payment, on a pro
forma basis, Excess Availability shall be not less than $1,000,000; (iv) the Investment shall be in or to a Person
that engages in a line of business substantially similar to, or ancillary or related to, or used or useful to, the
business that such Borrower is engaged in on the Closing Date; and (v) Lender shall have received a certificate of
a Responsible Officer of such Borrower certifying to Lender that such transaction complies with this definition;

           (k) Investments consisting of loans and advances set forth on Schedule 8.5 which are not otherwise
permitted by the other clauses of this definition; and

            (l)    Investments permitted under Section 6.04 of the Term Loan Agreement.

        “Permitted Liens” means:

            (a) the security interests and liens of Lender and the rights of setoff of Lender provided for herein, in
any of the other Loan Documents, or under applicable Law;

          (b) the security interest and liens of Term Agent arising pursuant to the Term Loan Agreement, in
accordance with, and subject to, the terms of the Intercreditor Agreement (and provided that the Intercreditor
Agreement is at all times in full force and effect);

            (c) liens securing the payment of taxes, assessments or other governmental charges or levies either
not yet overdue or the validity of which are being contested in good faith by appropriate proceedings diligently
pursued and available to any Borrower, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the property subject to any such lien and with
respect to which adequate reserves have been set aside on its books in accordance with GAAP;

            (d) non-consensual statutory liens (other than liens arising under ERISA or securing the payment of
taxes) arising in the ordinary course of any Borrower’s business that do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s suppliers’, repairmen’s and
mechanics’ liens, to the extent: (i) such liens do not in the aggregate materially detract from the value of the
property of such Borrower and do not materially impair the use thereof in the operation of such Borrower, (ii)
such liens secure Indebtedness which is not overdue or is fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, in each case prior to the commencement of foreclosure or other similar
proceedings, which proceedings (or orders entered in connection with such proceeding) have the effect of
preventing the forfeiture or sale of the property subject to any such lien and with respect to which adequate
reserves have been set aside on its books in accordance with GAAP;


                                                         14
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 21 of 104



           (e) zoning restrictions, easements, licenses, covenants and other restrictions affecting the use of Real
Property which do not interfere in any material respect with the use of such Real Property or ordinary conduct of
the business of any Borrower as presently conducted thereon or materially impair the value or marketability of
the Real Property which may be subject thereto;

            (f) pledges and deposits of cash by any Borrower after the Closing Date in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and other types of social security
benefits consistent with the current practices of such Borrower as of the Closing Date;

            (g) pledges and deposits of cash by any Borrower after the Closing Date to secure the performance
of tenders, bids, leases, trade contracts (other than for the repayment of Indebtedness), statutory obligations and
other similar obligations in each case in the ordinary course of business consistent with the current practices of
such Borrower as of the Closing Date;

            (h) statutory or common Law liens or rights of setoff of depository banks with respect to funds of
any Borrower at such banks to secure fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by such Borrower at such banks (but
not any other Indebtedness or obligations);

            (i) judgments and other similar liens arising in connection with court proceedings that do not
constitute an Event of Default; provided, that, (i) such liens are being contested in good faith and by appropriate
proceedings diligently pursued, (ii) adequate reserves or other appropriate provision, if any, as are required by
GAAP have been made therefor, (iii) a stay of enforcement of any such liens is in effect and (iv) Lender may
establish a Reserve with respect thereto;

            (j) leases or subleases of Real Property granted by any Borrower in the ordinary course of business
and consistent with current practices of such Borrower to any Person so long as any such leases or subleases do
not interfere in any material respect with the ordinary conduct of the business of such Borrower as presently
conducted thereon;

           (k) liens on goods in favor of customs and revenue authorities arising as a matter of Law to secure
custom duties in connection with the importation of such goods;

            (l) the security interests and liens set forth on Schedule 8.2 which are not otherwise permitted under
the other clauses of this definition and any security interests and liens to secure Refinancing Indebtedness of the
Indebtedness secured by such security interests and liens to the extent permitted under the definition of
Refinancing Indebtedness; and

            (m) “Permitted Liens” as defined in the Term Loan Agreement.

        “Person” or “person” means any individual, sole proprietorship, partnership, corporation (including any
corporation which elects subchapter S status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock corporation, trust, joint venture or other entity
or any government or any agency or instrumentality or political subdivision thereof.

        “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA) which Borrower sponsors,
maintains, or to which it makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately preceding six (6) plan years or
with respect to which Borrower may incur liability.

       “Provision for Taxes” means an amount equal to all taxes imposed on or measured by net income,
whether Federal, State, county or local, and whether foreign or domestic, that are paid


                                                         15
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 22 of 104



       “Qualified Cash” means, as of any date of determination, the aggregate amount of unrestricted cash and
Cash Equivalents held at such time by any Borrower at a deposit account maintained with Cash Management
Bank and subject to a Control Agreement or other control arrangements satisfactory to Lender.

        “Real Property” means all now owned and hereafter acquired real property of any Loan Party, including
leasehold interests, together with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

        “Records” means all of Loan Parties’ present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the Collateral or any account debtor, together
with the tapes, disks, diskettes and other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Loan Party with respect to the foregoing
maintained with or by any other person).

         “Refinancing Indebtedness” means Indebtedness of any Loan Party arising after the Closing Date issued
in exchange for, or the proceeds of which are used to extend, refinance, replace or substitute for other Permitted
Indebtedness (such extended, refinanced, replaced or substituted Indebtedness, the “Refinanced Obligations”) to
the extent permitted hereunder; provided, that: (a) Lender shall have received not less than ten (10) Business
Days’ prior written notice of the intention to incur such Indebtedness, which notice shall set forth in reasonable
detail reasonably satisfactory to Lender the amount of such Indebtedness, the schedule of repayments and
maturity date with respect thereto and such other information with respect thereto as Lender may reasonably
request; (b) the principal amount of such Refinancing Indebtedness shall not exceed the principal amount of the
Refinanced Obligations (plus the amount of reasonable refinancing fees and expenses incurred in connection
therewith), any prepayment premiums and any accrued interest on account thereof; (c) such Indebtedness shall
have a final maturity that is no earlier than the final maturity of the Refinanced Obligations; (d) such
Indebtedness shall have a Weighted Average Life to Maturity not less than the Weighted Average Life to
Maturity of the Refinanced Obligations; (e) such Indebtedness shall rank in right of payment no more senior than,
and be subordinated (if subordinated) to the Obligations on terms no less favorable to such Loan Party and
Lender than the Refinanced Obligations; (f) if the Refinanced Obligations or any guarantees thereof are
unsecured, such Indebtedness and any guarantees thereof shall be unsecured; (g) if the Refinanced Obligations or
any guarantees thereof are secured, such Indebtedness and any guarantees thereof shall be secured in all material
respects by substantially the same or less collateral as secured such Refinanced Obligations or any guarantees
thereof; (h) if the Refinanced Obligations or any guarantees thereof are secured, the liens to secure such
Indebtedness shall not have a priority more senior than the liens securing the Refinanced Obligations and if
subordinated to any other liens on such property, shall be subordinated to Lender’s security interests; (i) if the
Refinanced Obligations or any guarantees thereof are subordinated to any Indebtedness of such Loan Party other
than the Obligations, such Refinancing Indebtedness and any guarantees thereof shall be subordinated to the
Obligations on terms (including intercreditor terms) no less favorable to Lender; (j) the obligors in respect of the
Refinanced Obligations immediately prior to such refinancing, refunding, extending, renewing or replacing
thereof shall be the only obligors on such Indebtedness; and (k) the terms and conditions (excluding as to pricing,
premiums and optional prepayment or redemption provisions) of any such Indebtedness, taken as a whole, are not
more restrictive with respect to such Loan Party, as reasonably determined by such Loan Party in good faith, than
the terms and conditions of the Refinanced Obligations.

         “Reserves” means as of any date of determination, such amounts as Lender may from time to time
establish and revise in its Permitted Discretion reducing the amount of Revolving Loans and Letters of Credit
which would otherwise be available to Borrowers under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Lender in its Permitted Discretion, adversely
affect, or would have a reasonable likelihood of adversely affecting, either (i) the Collateral or any other property
which is security for the Obligations, its value or the amount that might be received by Lender from the sale or
other disposition or realization upon such Collateral, or (ii) the assets or business of any Borrower, or (iii) the


                                                         16
               Case 21-10527-JTD              Doc 16-4         Filed 03/08/21      Page 23 of 104



security interests and other rights of Lender in the Collateral (including the enforceability, perfection and priority
thereof), or (b) to reflect Lender’s good faith belief that any collateral report or financial information furnished by
or on behalf of any Borrower to Lender is or may have been incomplete, inaccurate or misleading in any material
respect or (c) in respect of any Default or an Event of Default. To the extent that such Reserve is in respect of
amounts that may be payable to third parties, Lender may, at its option, deduct such Reserve from the Maximum
Credit at any time that such limit is less than the amount of the Borrowing Base. So long as Excess Availability
exceeds the aggregate amount of all Customer Deposits by at least $1,500,000, and no Default or Event of
Default has occurred and is continuing, Lender agrees that it shall not establish a Reserve for Customer Deposits;
provided, however, that if at any date of determination Excess Availability does not exceed the aggregate amount
of all Customer Deposits by at least $1,500,000, or a Default or an Event of Default has occurred and is
continuing, Lender may establish a Reserve in an amount equal to the potential offset created by all Customer
Deposits.

       “Responsible Officer” means the chief executive officer, president, or chief financial officer of each
Borrower or any of the other individuals designated in writing by an existing Responsible Officer of each
Borrower as an authorized signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of any Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have acted on behalf of such
Borrower.

         “Restricted Payment” means any (a) dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests of any Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity Interests or on account of any return of
capital to such Borrower’s stockholders, partners or members (or such Borrower’s equivalent Person thereof), or
payment made to redeem, purchase, repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of such Borrower, or any setting apart of funds or property
for any of the foregoing, and (b) the payment by any Borrower of any management, advisory or consulting fee to
any Person or the payment of any extraordinary salary, bonus or other form of compensation to any Person who
is directly or indirectly a significant partner, shareholder, owner or executive officer of any such Person, to the
extent such extraordinary salary, bonus or other form of compensation is not included in the corporate overhead
of such Borrower.

        “Revolving Loans” means loans now or hereafter made by Lender on a revolving basis pursuant to the
Credit Facility (involving advances, repayments and re-advances) as set forth in Section 2.1 hereof.

        “Sale and Leaseback Transaction” shall have the meaning set forth in Section 8.12.

        “Sanctioned Entity” means an agency of the government of, or an organization directly or indirectly
controlled by, or a person resident in, a country that is subject to Sanctions, or a country or territory that is at any
time subject to Sanctions.

        “Sanctioned Person” means a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC.

        “Sanctions” means (a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government and administered by OFAC and (b) economic or financial
sanctions imposed, administered or enforced from time to time by the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury.




                                                          17
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 24 of 104



      “Security Agreement” means the Security Agreement, dated of even date herewith, by and between
Borrower and Lender.

       “Security Documents” means, collectively, the Security Agreement and any other agreements,
instruments and documents at any time executed by Borrower or any other Person in connection with this
Agreement that are intended to create, perfect or evidence security interests or liens to secure the Obligations.

        “Shareholder Notes” means, collectively, the 7% Notes and the 10% Notes.

          “Solvent” means, at any time with respect to any Person, that at such time such Person (a) is able to pay
its debts as they mature and has (and has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with its practices as of the Closing Date,
and (b) the assets and properties of such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification arising pursuant to any guarantees given
by such Person) are greater than the Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to believe, represents an amount
which can reasonably be expected to become an actual or matured liability (and including as to contingent
liabilities arising pursuant to any guarantee the face amount of such liability as reduced to reflect the probability
of it becoming a matured liability).

        “Standby Letter of Credit” means all Letters of Credit other than Commercial Letters of Credit.

        “Subordinated Debt” means any Indebtedness of Borrower that is subject to, and subordinate in right of
payment to, the right of Lender to receive payment in full of all of the Obligations and is otherwise on terms
(including maturity, interest, fees, repayment, covenants and subordination) satisfactory to Lender.

         “Subsidiary” or “subsidiary” means, with respect to any Person, any corporation, limited liability
company, limited liability partnership or other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Equity Interests or other interests entitled to
vote in the election of the board of directors of such corporation (irrespective of whether, at the time, Equity
Interests of any other class or classes of such corporation shall have or might have voting power by reason of the
happening of any contingency), managers, trustees or other controlling persons, or an equivalent controlling
interest therein, of such Person is, at the time, directly or indirectly, owned by such Person and/or one or more
subsidiaries of such Person.

        “Tangible Net Worth” means, as to CL PI Holdings and its subsidiaries on a consolidated basis, Total
Assets minus the sum of (i) Intangible Assets and (ii) Total Liabilities.

         “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

      “Term Agent” means, collectively, the “Administrative Agent” and the “Collateral Agent” under the
Term Loan Agreement.

        “Total Assets” means total assets determined in accordance with GAAP.

        “Term Collateral” has the meaning given to “Collateral” in the Term Loan Agreement (as of the date
hereof, substantially all personal property of Borrowers and the other grantors of liens under the Term Loan
Documents).

        “Total Liabilities” means total indebtedness determined in accordance with GAAP.


                                                         18
               Case 21-10527-JTD           Doc 16-4         Filed 03/08/21     Page 25 of 104



        “Term Loan Agreement” means that certain Credit Agreement, dated as of August 2, 2019, among
CarbonLite Holdings, LLC, a Delaware limited liability company (“Holdings”), as borrower, Borrowers and
certain other subsidiaries of Holdings, as guarantors, the lenders party thereto, and Orion Energy Partners
Investment Agent, LLC, a Delaware limited liability company, as administrative agent and collateral agent, as
amended, restated, supplemented or otherwise modified from time to time.

        “Term Loan Documents” has the meaning given to “Financing Document” in the Term Loan Agreement.

        “Term Loan Indebtedness” means all Indebtedness incurred pursuant to the Term Loan Documents.

        “Type” means, with respect to Revolving Loans, its character as a Base Rate Loan or a LIBOR Loan.

         “UCC” means the Uniform Commercial Code as in effect in the State of New York and any successor
statute, as in effect from time to time (except that terms used herein which are not otherwise defined herein and
defined in the Uniform Commercial Code as in effect in the State of New York on the Closing Date shall
continue to have the same meaning notwithstanding any replacement or amendment of such statute except as
Lender may otherwise determine).

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness at any date, the number
of years obtained by dividing (a) the then outstanding principal amount of such Indebtedness into (b) the total of
the product obtained by multiplying (i) the amount of each then remaining installment, sinking fund, serial
maturity or other required payments of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse between such date and the making of
such payment.

                Interpretative Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:

                  (a)     General. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” has the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or other document as from time to
time amended, modified, supplemented, extended, renewed, restated or replaced (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear, (v) any reference to any Law
shall include all statutory and regulatory provisions consolidating, amending, replacing, recodifying,
supplementing or interpreting such Law and any reference to any Law or regulation shall, unless otherwise
specified, refer to such Law or regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities, accounts and contract rights. Section
headings herein and in the other Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document. An Event of Default shall exist or
continue or be continuing until such Event of Default is waived in accordance with Section 11.3 or is cured.
Borrower shall have the burden of establishing any alleged negligence, misconduct or lack of good faith by
Lender or Issuing Bank under any Loan Documents. No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have, drafted the provision. Reference to a


                                                       19
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 26 of 104



Borrower’s “knowledge” or similar concept means actual knowledge of a Responsible Officer, or knowledge that
a Responsible Officer would have obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

                 (b)      UCC Terms. Any terms used in this Agreement that are defined in the UCC shall be
construed and defined as set forth in the UCC unless otherwise defined herein; provided, that, to the extent that
the UCC is used to define any term herein and such term is defined differently in different Articles of the UCC,
the definition of such term contained in Article 9 of the UCC shall govern.

                 (c)    Time References. Unless otherwise indicated herein, all references to time of day refer
to Eastern Standard Time or Eastern Daylight Saving Time, as in effect in New York City on such day. For
purposes of the computation of a period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to and including”; provided, that, with
respect to a computation of fees or interest payable to Lender, such period shall in any event consist of at least
one full day.

                   (d)     Payment in Full. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean (i) the payment in full in cash of the
principal and accrued and unpaid interest with respect to the Revolving Loans, (ii) the payment in full of all fees,
charges and expenses that have accrued and are unpaid regardless of whether payment has been demanded or are
otherwise due, (iii) the delivery to Lender of cash collateral, or at Lender’s option, the delivery to Lender of a
letter of credit payable to Lender issued by a bank acceptable to Lender and in form and substance satisfactory to
Lender, in either case in respect of (A) Letter of Credit Obligations not to exceed one hundred five (105%)
percent of such amount, (B) Bank Product Obligations (or, at the option of Lender, the termination of the
applicable Bank Product or cash management arrangements and the payment in full in cash of the Bank Product
Obligations due and payable in connection with such termination), (C) continuing obligations of Lender under
Control Agreements and (D) other contingent Obligations for which a claim or demand for payment has been
made at such time or in respect of matters or circumstances known to Lender at the time, and which are
reasonably expected to result in any loss, cost, damage or expense (including attorneys’ fees and legal expenses)
to Lender for which Lender would be entitled to indemnification by Borrower hereunder, and (iv) the termination
of the Commitment of Lender and the financing arrangements provided by Lender to Borrower hereunder.

                  (e)     LLC Division. Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to apply to a division of
or by a limited liability company, or an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), in each case, pursuant to Chapter 18, Title 6, Section 18-217 of the
Delaware Limited Liability Company Act, as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person hereunder (and each division of any
limited liability company that is a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

                  Accounting Terms. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all financial statements required to be
delivered hereunder shall be prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated and consolidating financial statements of Borrower delivered to Lender; provided,
that, in the event of any change in GAAP after the Closing Date that affects the covenant in Section 9 hereof,
Borrower may by notice to Lender, or Lender may by notice to Borrower require that such covenants be
calculated in accordance with GAAP as in effect, and as applied by Borrower immediately before the applicable
change in GAAP became effective, until either the notice from the applicable party is withdrawn or such
covenant is amended in a manner satisfactory to Borrower and Lender. Borrower shall deliver to Lender at the


                                                        20
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 27 of 104



same time as the delivery of any financial statements given in accordance with the provisions of Section 7.1
hereof (a) a description in reasonable detail of any material change in the application of accounting principles
employed in the preparation of such financial statements from those applied in the most recently preceding
monthly, quarterly or annual financial statements and (b) a reasonable estimate of the effect on the financial
statements on account of such changes in application. Notwithstanding anything to the contrary contained
herein, (i) all financial statements delivered hereunder shall be prepared, and the financial covenant contained
herein shall be calculated, without giving effect to any election under the Statement of Financial Accounting
Standards No. 159 (or any similar accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (ii) the term “unqualified opinion” as used herein to refer to opinions
or reports provided by accountants shall mean an opinion or report that is (A) unqualified, and (B) does not
include any explanation, supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit.

                Rounding. Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

                  Letter of Credit Amounts. Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to be the maximum amount for which it may be honored in effect at
such time; provided, that, with respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 2.       CREDIT FACILITY

                  Revolving Loans. Subject to, and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to Borrower from time to time in amounts requested by Borrower; provided, that, after
giving effect to any such Revolving Loan, the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding shall not exceed the Maximum Revolving Loan Amount. Subject to the terms and
conditions hereof, Borrower may from time to time borrow, prepay and re-borrow Revolving Loans.

                 Letters of Credit.

                 (a)     General. Subject to, and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of Borrower, Lender agrees to arrange for Issuing Bank to issue, for
the account of Borrower, one or more Letters of Credit, containing terms and conditions acceptable to Lender and
Issuing Bank.

                 (b)       Notice of Issuance, Amendment, Renewal, Extension. Borrower shall give Lender and
Issuing Bank three (3) Business Days’ prior written notice of Borrower’s request for the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of Credit). Such notice shall be
irrevocable and shall (i) specify the original face amount of the Letter of Credit requested (or identify the Letter
of Credit to be amended, renewed or extended), (ii) the effective date (which date shall be a Business Day and in
no event shall be a date less than ten (10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit (or such amendment, renewal or extension), (iii) whether such Letter
of Credit may be drawn in a single or in partial draws, (iv) the date on which such requested Letter of Credit is to
expire, (v) the purpose for which such Letter of Credit is to be issued, (vi) the name and address of the
beneficiary of the requested Letter of Credit, (vii) such other information as shall be necessary to enable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit and (viii) if requested by Issuing Bank or Lender,
Borrower shall have delivered to Issuing Bank with respect thereto at such times and in such manner as Issuing


                                                        21
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 28 of 104



Bank may require, an application, in form and substance satisfactory to Issuing Bank and Lender, for the issuance
of the Letter of Credit and such other Letter of Credit Documents as may be required pursuant to the terms
thereof. If requested by the Issuing Bank, Borrower shall attach to the request the proposed terms of the Letter of
Credit. In no event shall a Letter of Credit be issued, amended, renewed or extended unless the forms and terms
of the proposed Letter of Credit (as amended, renewed or extended, as the case may be) is satisfactory to Lender
and Issuing Bank. The renewal or extension of, or increase in the amount of, any Letter of Credit shall, for
purposes hereof, be treated in all respects the same as the issuance of a new Letter of Credit hereunder.

                  (c)      Certain Conditions. In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and conditions contained herein, a Letter
of Credit shall be issued, amended, renewed or extended only if (and on issuance, amendment, renewal or
extension of each Letter of Credit, Borrower shall be deemed to represent and warrant that) immediately after
giving effect to such issuance, amendment, renewal or extension: (i) no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money center banks generally from
issuing letters of credit of the type and in the amount of the proposed Letter of Credit, and no Law, rule or
regulation applicable to money center banks generally and no request or directive (whether or not having the
force of Law) from any Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that Issuing Bank refrain from, the issuance of letters of credit generally or the issuance of
such Letter of Credit, (ii) except as otherwise expressly permitted hereunder, after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iii) after giving effect to the issuance, amendment, renewal or extension of any such
Letter of Credit, (A) the aggregate principal amount of the Revolving Loans and Letter of Credit Obligations
outstanding shall not exceed the Maximum Revolving Loan Amount. Promptly after the delivery of any Letter of
Credit or amendment to a Letter of Credit, Issuing Bank will also deliver to Borrower and Lender a true and
complete copy of such Letter of Credit or amendment. Except in Lender’s discretion, the amount of all
outstanding Letter of Credit Obligations shall not at any time exceed the Letter of Credit Limit.

                 (d)      Expiration. Each Standby Letter of Credit shall expire at or prior to the earlier of (i)
twelve (12) months after the date of the issuance of such Standby Letter of Credit (or in the case of any renewal
or extension thereof, twelve (12) months after such renewal or extension) and (ii) the date that is ten (10)
Business Days prior to the Maturity Date; provided, that, (A) any Standby Letter of credit with a one year tenor
may provide for automatic renewal or extension thereof for additional one year periods (which in no event shall
extend beyond the date referred to in clause (ii) above) so long as such Standby Letter of Credit permits Issuing
Bank to prevent any such extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Standby Letter of Credit is issued and (B) if
Issuing Bank and Lender each consent, the expiration date on any Standby Letter of Credit may extend beyond
the date referred to in clause (ii) above. Each Commercial Letter of Credit shall expire on the earlier of one
hundred eighty (180) days after such Commercial Letter of Credit’s date of issuance, renewal or extension (as
applicable) or the date ten (10) Business Days prior to the Maturity Date.

                 (e)     Reimbursement. If Issuing Bank shall make any payment in respect of a Letter of
Credit, Borrower shall reimburse Issuing Bank by paying to Lender an amount equal to such payment by Issuing
Bank not later than 12:00 noon on the date that such payment by Issuing Bank is made, if Borrower shall have
received notice of such payment by Issuing Bank prior to 10:00 a.m. on such date, or, if such notice shall not
have been received by Borrower prior to such time on such date, then not later than 12:00 noon on the Business
Day immediately following the day that Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided, that, each drawing under any Letter of Credit or other amount payable
in connection therewith when due shall constitute a request by Borrower to Lender for a LIBOR Loan in the
amount of such drawing or other amount then due, and shall be made by Lender as a Revolving Loan in an
equivalent amount with the proceeds payable to Issuing Bank, and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the resulting Revolving Loan.


                                                        22
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 29 of 104



                  (f)      Obligations Absolute. The obligations of Borrower to pay each Letter of Credit
Obligation(s) and the obligations of Lender to make payments to Issuing Bank with respect to Letters of Credit
shall be absolute, unconditional and irrevocable and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances, whatsoever, notwithstanding the occurrence or continuance of
any Default, Event of Default, the failure to satisfy any other condition set forth in Section 4 hereof or any other
event or circumstance, and irrespective of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff against, Borrower’s obligations hereunder.
Lender and Issuing Bank shall not have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond the control of Issuing Bank;
provided, that, the foregoing shall not be construed to excuse Issuing Bank from liability to Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in respect of which are hereby
waived by Borrower to the extent permitted by applicable Law) suffered by Borrower that are caused by Issuing
Bank’s failure to exercise care when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that, in the absence of gross negligence
or willful misconduct on the part of Issuing Bank (as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction), Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a Letter of Credit, Issuing Bank may,
in its discretion, either accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of such Letter of Credit.

                (g)      Disbursement Procedures. Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a Letter of Credit. Issuing Bank shall
promptly notify Lender and Borrower by telephone (confirmed by facsimile or otherwise as Borrower and
Issuing Bank may agree) of such demand for payment and whether Issuing Bank has made or will make any
payment in respect thereof; provided, that, any failure to give or delay in giving such notice shall not relieve
Borrower of its obligation to reimburse Issuing Bank and Lender with respect to any such payment.

                 (h)      Interim Interest. If Issuing Bank shall make any payment in respect of a Letter of Credit,
or otherwise be owed any amounts in respect thereof, then, unless Borrower shall reimburse Issuing Bank for
such payment or other amount in full on the date such payment is made or amount due, the unpaid amount
thereof shall bear interest, for each day from and including the date such payment is made or amount due but
excluding the date that Borrower reimburses such payment or other amount, at the rate per annum then applicable
to LIBOR Loans. Interest accrued pursuant to this paragraph shall be for the account of Issuing Bank, except that
interest accrued on and after the date of payment by Lender pursuant to Section 2.2(e) above to reimburse Issuing
Bank shall be for the account of Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which Borrower reimburses such payment in full.

                 (i)    Cash Collateralization. If any Event of Default shall occur and be continuing, on the
Business Day that Borrower receives notice from Lender demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Lender, in the name and for the benefit of Issuing Bank
(the “LC Collateral Account”), an amount in cash equal to one hundred five percent (105%) of the amount of the


                                                         23
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 30 of 104



Letter of Credit Obligations as of such date plus accrued and unpaid interest thereon; provided, that, the
obligation to deposit such cash collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to Borrower described in Section 10.1(e) or 10.1(f). Such deposit shall be held by Lender as
collateral for the payment and performance of the Letter of Credit Obligations, until such Event of Default is
cured to the satisfaction of Lender or waived in a writing executed and delivered by Lender, in which case such
deposit shall be returned by Lender to Borrower promptly following the written request of Borrower. Lender
shall have exclusive dominion and control, including the exclusive right of withdrawal, over the LC Collateral
Account and Borrower hereby grants Lender a security interest in the LC Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be made at the option and sole
discretion of Lender and at Borrower’s risk and expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by Lender for Letter of Credit Obligations and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the Letter of Credit Obligations at such time or, if
the maturity of the Revolving Loans has been accelerated, be applied to satisfy other Obligations.

                  (j)     Indemnification. Borrower shall indemnify and hold Lender and Issuing Bank harmless
from and against any and all losses, claims, damages, liabilities, costs and expenses which Lender or Issuing
Bank may suffer or incur in connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and expenses due to any action taken by
Lender or Issuing Bank or correspondent with respect to any Letter of Credit, except for such losses, claims,
damages, liabilities, costs or expenses that are a direct result of the gross negligence or willful misconduct of
Lender or Issuing Bank, as the case may be, as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. Borrower assumes all risks for, and agrees to pay, all foreign, Federal, State and local
taxes, duties and levies relating to any goods subject to any Letter of Credit or any documents, drafts or
acceptances thereunder. Borrower hereby releases and holds Lender and Issuing Bank harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to any Letter of Credit, except for the
gross negligence or willful misconduct of Lender or Issuing Bank, as the case may be, as determined pursuant to
a final, non-appealable order of a court of competent jurisdiction. The provisions of this Section shall survive the
payment of Obligations and the termination of this Agreement.

                (k)      Account Party. Each Borrower hereby irrevocably authorizes and directs Issuing Bank
to name the applicable Borrower as the account party therein and to deliver to Lender all instruments, documents
and other writings and property received by Issuing Bank pursuant to the Letter of Credit and to accept and rely
upon Lender’s instructions and agreements with respect to all matters arising in connection with the Letter of
Credit or the Letter of Credit Documents with respect thereto. Nothing contained herein shall be deemed or
construed to grant Borrower any right or authority to pledge the credit of Lender in any manner. Borrower shall
be bound by any reasonable interpretation made in good faith by Lender, or Issuing Bank under or in connection
with any Letter of Credit or any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of Borrower.

                 Requests for Borrowings.

                 (a)      To request a Revolving Loan, Borrower Agent shall notify Lender of such request by
telephone not later than 11:00 a.m. on the same Business Day as the date of the proposed Revolving Loan. Each
such telephonic request shall be irrevocable and to the extent required by Lender, shall be confirmed promptly by
hand delivery, facsimile, or e-mail transmission to Lender of a written request in a form approved by Lender and
signed by a Responsible Officer of Borrower Agent. Each such telephonic and written request shall specify the
following information:

                         (i)      the aggregate amount of such Revolving Loan;



                                                        24
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 31 of 104



                         (ii)     the date of such Revolving Loan, which shall be a Business Day; and

                          (iii)    the deposit account to which proceeds of the Revolving Loan are to be
        deposited, which deposit account shall be identified on Schedule 7.10 or any other account with Lender
        that shall be specified in a written notice signed by a Responsible Officer of Borrower and delivered to
        and approved by Lender (such approval not to be unreasonably withheld) (the “Borrowing Request
        Account”).

                 (b)     All Revolving Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, Borrower when deposited to the
credit of Borrower or otherwise disbursed or established in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement. Except in Lender’s discretion, or as otherwise
provided herein, the aggregate amount of the Revolving Loans and the Letter of Credit Obligations outstanding at
any time shall not exceed the lesser of the Maximum Revolving Loan Amount or the Borrowing Base.

SECTION 3.       INTEREST AND FEES

                 Rates and Payment of Interest.

                 (a)     All Revolving Loans and Letters of Credit Obligations (including, to the extent permitted
by Law, interest not paid when due) shall bear interest at the LIBOR Rate as in effect from time to time plus the
Applicable Margin for LIBOR Loans, except as otherwise provided in this Section 3 below. At any time an
Event of Default exists or has occurred and is continuing, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).

                  (b)     Interest shall accrue from the date a Revolving Loan is made or Obligation is incurred or
payable until paid in full by Borrower. If a Revolving Loan is repaid on the same day made, one day’s interest
shall accrue. Interest accrued on the Revolving Loans shall be due and payable in arrears, (i) on the first day of
each month and (ii) on the Maturity Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be due and payable on earlier of the
first day of the month after incurred or demand or the Maturity Date. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

                 Computation of Interest and Fees. Interest and fees calculated on a per annum basis shall be
calculated on the basis of a three hundred sixty (360) day year and actual days elapsed (or, subject to Sections 3.7
and 3.8 hereof, in the case of a Revolving Loan which are Base Rate Loans, a 365 or 366 day year, as the case
may be). The interest rate on non-contingent Obligations shall increase or decrease as of the first day of each
month as of any adjustment to the LIBOR Rate. Each determination by Lender of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent manifest error. All fees shall be
fully earned when due and shall not be subject to rebate, refund or proration. With respect to the computation of
outstanding interest, collections will be credited to the loan account of a Borrower on a daily basis, allowing one
(1) business day after the receipt by Lender of a wire transfer of federal funds into its payment account
designated for such purpose.

                 Unused Line Fee. Borrowers shall pay to Lender monthly an unused line fee at a rate equal to
thirty-five one hundredths of one percent (0.35%) (on a per annum basis) multiplied by the amount by which the
Maximum Credit exceeds the average daily principal balance of the outstanding Revolving Loans and Letters of
Credit during the immediately preceding calendar month (or part thereof) so long as any Obligations are
outstanding. Such fees shall be payable on the first day of each month in arrears.

                Letter of Credit Fee. Borrower shall pay to Lender, in the case of Standby Letters of Credit,
monthly in arrears a fee at a rate equal to the Applicable Margin for LIBOR Loans multiplied by the average


                                                        25
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 32 of 104



daily outstanding balance of Standby Letters of Credit, and in the case of Commercial Letters of Credit, a fee at a
rate equal to the Applicable Margin for LIBOR Loans multiplied by the average daily outstanding balance of
Commercial Letters of Credit per annum, computed for each day from the date of issuance to the date of
expiration; provided, that, Borrower shall, at Lender’s option, pay such fees at a rate two percentage points
(2.00%) greater than the highest rate above on such average daily maximum amount for: (A) the period from and
after the date of termination or non-renewal hereof until Lender has received payment in full of all Obligations
(notwithstanding entry of a judgment against Borrower) and (B) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is continuing as determined by Lender.
The obligation of Borrower to pay such fee shall survive the termination or non-renewal of this Agreement. In
addition to the letter of credit fees provided above, Borrower shall pay to Issuing Bank for its own account the
letter of credit fronting fee of one eighth of one percent (0.125%) per annum and the other customary charges
from time to time of Issuing Bank with respect to the issuance, amendment, transfer, administration, cancellation
and conversion of, and drawings under, such Letters of Credit.

                Administration Fee. Borrowers shall pay to Lender a monthly administration fee in the amount
of One Thousand Dollars ($1,000.00) for each calendar month (or part thereof), which administration fee shall be
payable monthly in advance beginning on the Closing Date and on the first day of calendar month thereafter in
advance. The administration fee shall be deemed fully earned by Lender on the first day of each calendar month
and shall be due and payable in full on that date.

                 Closing Fee. Borrowers shall pay to Lender a closing fee in an amount equal to Fifty Thousand
Dollars ($50,000.00). The entire closing fee shall be deemed fully earned by Lender and shall be due and
payable in full on the Closing Date.

                 Inability to Determine Applicable Interest Rate.

                 (a)     If Lender shall determine in good faith (which determination shall, absent manifest error,
be final and conclusive and binding on each Borrower) that on any date by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining the interest rate applicable to
LIBOR Loans on the basis provided for in the definition of LIBOR, Lender shall on such date give notice to
Borrowers of such determination. Upon such date no Revolving Loans may be made as LIBOR Loans until such
time as Lender notifies Borrowers that the circumstances giving rise to such notice no longer exist and any
Revolving Loans (and then existing Revolving Loans) shall be made (or, with respect to outstanding Revolving
Loans, shall continue) as Base Rate Loans until such time as such event or circumstance no longer exists, at
which time such Loan(s) shall convert to LIBOR Loans.

                   (b)    In the event Lender shall have determined that (i) by reason of circumstances affecting
the LIBOR Rate adequate and reasonable means do not exist for ascertaining the LIBOR Rate for any Interest
Period with respect to any advance hereunder and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (i) have not arisen but the supervisor for the administrator of LIBOR or a
Governmental Authority having jurisdiction over Lender has made a public statement identifying a specific date
after which the rate of interest commonly known as “LIBOR” shall no longer be used for determining interest
rates for loans, then Lender and Borrowers shall endeavor to establish an alternate rate of interest to LIBOR Rate
that gives due consideration to the then-prevailing market convention for determining a rate of interest for loans
in the United States in Dollars at a rate based upon the applicable rate at such time, and Lender and Borrowers
shall enter into a mutually acceptable amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Note as may be applicable. Notwithstanding the foregoing, if any alternate rate
of interest established pursuant to this subsection (without giving effect to the applicable margin or any
alternative spread that may have been agreed upon over Lender’s cost of funds) shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.




                                                        26
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 33 of 104



                   Illegality. Notwithstanding anything to the contrary contained herein, if (a) any Change in Law
makes it unlawful for Lender to make or maintain a LIBOR Loan or to maintain any Commitment with respect to
a LIBOR Loan or (b) Lender determines in good faith (which determination shall, absent manifest error, be final
and conclusive and binding upon all parties hereto) that it has become impracticable as a result of a circumstance
that adversely affects the London interbank market or the position of Lender in such market, then Lender shall
give notice thereof to Borrowers and may (i) declare that LIBOR Loans will not thereafter be made by Lender,
such that any Revolving Loans made shall be a Base Rate Loan unless Lender’s declaration has been withdrawn
(and it shall be withdrawn promptly upon the cessation of the circumstances described in clause (a) or (b) above
and (ii) require that all outstanding LIBOR Loans made by Lender be converted to Base Rate Loans immediately,
in which event all outstanding LIBOR Loans shall be so converted.

                  Increased Costs. If any Change in Law shall: (a) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender or the Issuing Bank; (b) subject Lender or
Issuing Bank to any tax of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation of payments to
Lender or Issuing Bank in respect thereof (except for Taxes or Other Taxes covered by Section 5.7 and the
imposition of, or any change in the rate of, any taxes payable by Lender or Issuing Bank described in Section
5.7); or (c) impose on Lender or Issuing Bank or the London interbank market any other condition, cost or
expense affecting this Agreement or LIBOR Loans made by Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to Lender of making or maintaining
any LIBOR Loan (or of maintaining its obligation to make any such LIBOR Loan), or to increase the cost to
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by Lender or Issuing Bank hereunder (whether of principal, interest or any other amount) then, upon
request of Lender or Issuing Bank, Borrowers will pay to Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

                 Capital Requirements. If Lender or Issuing Bank determines that any Change in Law affecting
Lender or Issuing Bank or any lending office of Lender or Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on Lender’s or Issuing
Bank’s capital or on the capital of Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitment of Lender or the Revolving Loans made by, or participations in Letters of Credit
held by, Lender, or the Letters of Credit issued by Issuing Bank, to a level below that which Lender or Issuing
Bank or Lender’s or Issuing Bank’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s or Issuing Bank’s policies and the policies of Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrowers will pay to Lender or Issuing Bank,
as the case may be, such additional amount or amounts as will compensate Lender or Issuing Bank or Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

                  Certificates for Reimbursement. A certificate of Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate Lender or Issuing Bank or its holding company, as the case may be, as
specified in Sections 3.9 or 3.10 and delivered to Borrowers shall be conclusive absent manifest error. Borrowers
shall pay Lender or Issuing Bank, as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

                 Delay in Requests. Failure or delay on the part of Lender or Issuing Bank to demand
compensation pursuant to Sections 3.9 or 3.10 shall not constitute a waiver of Lender’s or Issuing Bank’s right to
demand such compensation; provided, that, no Borrower shall be required to compensate Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions occurring more than one hundred eighty
(180) days prior to the date that Lender or Issuing Bank, as the case may be, becomes aware of the event giving


                                                        27
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 34 of 104



rise to Lender’s or Issuing Bank’s claim for compensation therefor (except that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred eighty (180) day period referred to
above shall be extended to include the period of retroactive effect thereof).

                  Maximum Interest. Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, in no event whatsoever shall the aggregate of all amounts that are contracted for,
charged or received by Lender pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under applicable Law exceed the Maximum Interest Rate (including, to the extent
applicable, the provisions of Section 5197 of the Revised Statutes of the United States of America as amended,
12 U.S.C. Section 85, as amended). In the event any interest is charged or received in excess of the Maximum
Interest Rate (“Excess”), each Borrower acknowledges and stipulates that any such charge or receipt shall be the
result of an accident and bona fide error, and that any Excess received by Lender shall be applied, first, to the
payment of the then outstanding and unpaid principal hereunder; second to the payment of the other Obligations
then outstanding and unpaid; and third, returned to Borrower. All monies paid to Lender hereunder or under any
of the other Loan Documents, whether at maturity or by prepayment, shall be subject to any rebate of unearned
interest as and to the extent required by applicable Law.

SECTION 4.       CONDITIONS PRECEDENT

                 Conditions Precedent to Effectiveness of Agreement to Make Initial Revolving Loans and
Letters of Credit. The agreement of Lender to make the Revolving Loans and of Issuing Bank to issue Letters of
Credit, shall become effective upon the satisfaction, or waiver, immediately prior to or concurrently therewith of
each of the conditions precedent set forth on Schedule 4.1.

                 Conditions Precedent to All Revolving Loans and Letters of Credit. The obligation of Lender to
make the Revolving Loans (including the initial Revolving Loans) or of Issuing Bank to issue any Letter of
Credit (including any initial Letters of Credit), is subject to the further satisfaction of, or waiver of, immediately
prior to or concurrently with the making of each such Revolving Loan or the issuance of such Letter of Credit, as
applicable, of each of the following conditions precedent:

                  (a)      All representations and warranties contained herein and in the other Loan Documents
that are qualified as to materiality or Material Adverse Effect shall be true and correct and the representations and
warranties that are not so qualified shall be true and correct in all material respects, in each case with the same
effect as though such representations and warranties had been made on and as of the date of the making of each
such Loan or providing each such Letter of Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects to the extent required hereunder or under the
other Loan Documents on and as of such earlier date).

                (b)      As of the date of any such Revolving Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or the use of the proceeds thereof, and after giving effect to any
of the foregoing, no Default or Event of Default shall exist or have occurred and be continuing.

                (c)     Lender shall have received a request for such Revolving Loan or such Letter of Credit
(or for the amendment, renewal or extension thereof) in accordance with the requirements of this Agreement.

                 (d)      As of the date of any such Revolving Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or the use of the proceeds thereof, and after giving effect to any
of the foregoing, no event, condition or circumstance that has or individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect shall have occurred.




                                                         28
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 35 of 104



                (e)      As of the date of any such Revolving Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or the use of the proceeds thereof, and after giving effect to any
of the foregoing, the aggregate principal amount of the Revolving Loans and the Letter of Credit Obligations
shall not exceed the Maximum Revolving Loan Amount.

Each request for a Revolving Loan or the issuance, amendment, renewal or extension of any Letter of Credit
submitted by any Borrower shall be deemed to be a representation and warranty by such Borrower that the
conditions specified in Section 4.2 have been satisfied on and as of the date of the applicable Revolving Loan or
issuance, amendment, renewal or extension of a Letter of Credit. The making of any Revolving Loan or the
issuance, amendment, renewal or extension of any Letter of Credit shall not be deemed a modification or waiver
by Lender of any of the terms of this Agreement or any Default or Event of Default.

SECTION 5.       PAYMENTS AND ADMINISTRATION

                 Payments Generally, Allocation of Proceeds.

                 (a)      All payments of Obligations shall be made in Dollars, without offset, counterclaim or
defense of any kind, free and clear of (and without deduction for) any Taxes, and in immediately available funds,
not later than 12:00 noon on the due date. Any payment after such time shall be deemed made on the next
Business Day. If any payment is due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day. All Obligations shall be payable to Lender Payment Account or such other
place as Lender may designate in writing to Borrowers from time to time.

                  (b)      Subject to the other terms and conditions contained herein, Lender shall apply payments
received or collected from Loan Parties or for the account of Loan Parties (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to the payment in full of any fees, indemnities
or expense reimbursements then due to Lender from any Loan Party; second, ratably, to the payment in full of
any fees, indemnities, or expense reimbursements then due to Lender and Issuing Bank from any Loan Party;
third, ratably, to the payment in full of interest due in respect of any Revolving Loans and Letter of Credit
Obligations; fourth, ratably, to the payment in full of principal in respect of the Revolving Loans and the Bank
Product Obligations then due (but as to Bank Product Obligations, only up to the amount of any then effective
Reserve established in respect of such Bank Product Obligations), and fifth, to pay or prepay any other
Obligations, whether or not then due, in such order and manner as Lender directs and for Lender to hold as cash
collateral in respect of the Letter of Credit Obligations. All references to the term “ratably” as used in this
Section means pro rata on the basis of the amount owing to any one Person in relationship to the amounts owing
to all Persons of the same category of Obligations within the same level of priority.

                 (c)     Except as otherwise provided in this Agreement, to the extent any Loan Party uses any
proceeds of the Revolving Loans or Letters of Credit to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral, payments in respect of the Obligations
shall be deemed applied first to the Obligations arising from Revolving Loans and Letter of Credit Obligations
that were not used for such purposes and second to the Obligations arising from Revolving Loans and Letter of
Credit Obligations the proceeds of which were used to acquire rights in or the use of any Collateral in the
chronological order in which such Loan Party acquired such rights in or the use of such Collateral.

                (d)     At the election of Lender, all payments of principal, interest, fees, expenses and other
amounts payable under the Loan Documents may be paid from the proceeds of Revolving Loans made hereunder
whether made following a request by any Loan Party or a deemed request as provided in this Section or may be
deducted from any deposit account of any Loan Party maintained with Lender. Each Loan Party is hereby
irrevocably deemed to request that, and authorizes Lender to (i) make a Revolving Loan for the purpose of
paying each payment of principal, interest, fees, expenses and other amounts as it becomes due hereunder or
under any other Loan Document and agrees that all such amounts charged shall constitute Revolving Loans and


                                                         29
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 36 of 104



(ii) charge any deposit account of any Loan Party maintained with Lender for each payment of principal, interest,
fees, expenses and other amounts due hereunder or under any other Loan Document. Lender shall be entitled to
charge the loan account of any Loan Party that it maintains for any sum due and payable by any Loan Party to
Lender hereunder or under any of the other Loan Documents.

                 (e)      For purposes of calculating the amount of the Revolving Loans available to Borrowers,
such payments will be applied (conditional upon final collection) to the Obligations on the Business Day of
receipt by Lender of immediately available funds in Lender Payment Account provided such payments and
notice thereof are received in accordance with Lender’s usual and customary practices as in effect from time to
time and within sufficient time to credit the applicable loan account on such day, and if not, then on the next
Business Day.

                 Indemnity for Returned Payments. If after receipt of any payment of, or proceeds of Collateral
applied to the payment of, any of the Obligations, Lender or Issuing Bank is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended to be satisfied by such payment
or proceeds shall be reinstated and continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Lender or Issuing Bank. Each Loan Party shall be liable to pay to
Lender, and does hereby agree to indemnify and hold Lender and Issuing Bank harmless for the amount of any
payments or proceeds surrendered or returned. This Section shall remain effective notwithstanding any contrary
action which may be taken by Lender or Issuing Bank in reliance upon such payment or proceeds. The preceding
two sentences of this Section shall survive the payment of the Obligations and the termination of this Agreement.

               Repayments. Revolving Loans shall be due and payable in full on the Maturity Date, unless
payment is sooner required hereunder. Revolving Loans may be prepaid from time to time, without penalty or
premium. All Obligations other than Revolving Loans, including Letter of Credit Obligations and fees and
reimbursement for expenses, shall be paid by Borrowers as provided herein and in the other Loan Documents or,
if no payment date is specified, on demand. Borrowers shall make payment in full of the Obligations on the
Maturity Date or any other effective date of termination of the Commitment.

                 Prepayments; Early Termination.

                (a)      Any Borrower may prepay without penalty or premium the principal of any Revolving
Loan, in whole or in part.

                 (b)       Borrower Agent has the option, at any time upon thirty (30) days prior written notice by
Borrower Agent to Lender, to terminate this Agreement upon payment to Lender of all Obligations (including,
without limitation, (i) either (A) providing cash collateral to Lender in an amount equal to one hundred and five
percent (105%) of the Letter of Credit Obligations or (B) causing the original Letters of Credit to be returned to
Lender, marked “cancelled” by the beneficiary thereof, and (ii) providing cash collateral to Lender in an amount
to be reasonably determined by Lender to satisfy its estimated credit exposure); provided, that, Borrower Agent
shall have also (A) provided Lender with an executed release of any and all claims which Borrowers may have or
thereafter have under this Agreement and/or any other Loan Documents and (B) paid to Lender an early payment
fee in an amount equal to (x) two percent (2.0%) of the Maximum Credit if such termination occurs on or prior to
the first anniversary of the Closing Date; (y) one percent (1.0%) of the Maximum Credit if such termination
occurs after the first anniversary of the Closing Date, but on or prior to the second anniversary of the Closing
Date, and (z) zero percent (0.0%) of the Maximum Credit if such termination occurs after the second anniversary
of the Closing Date, but either prior to the third anniversary of the Closing Date (the “Termination Fee”). If
Borrower Agent has sent a notice of termination pursuant to the provisions of this Section, then Lender shall
make no further Revolving Loans to any Borrower and Borrowers shall be obligated to repay the Obligations
together with the applicable Termination Fee, if applicable, on the date set forth as the date of termination of this
Agreement in such notice. In view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to Lender or profits lost by Lender as a result of such early termination, and by mutual


                                                         30
               Case 21-10527-JTD           Doc 16-4         Filed 03/08/21     Page 37 of 104



agreement of the parties as to a reasonable estimation and calculation of the lost profits or damages of Lender,
Borrowers shall pay the applicable Termination Fee to Lender in the event of the termination of this Agreement
at any time prior to the Maturity Date, for any reason, including (w) termination after the occurrence and during
the continuation of an Event of Default, (x) foreclosure and sale of Collateral, (y) sale of the Collateral in any
insolvency proceeding, or (z) restructure, reorganization, or compromise of the Obligations by the confirmation
of a plan of reorganization, or any other plan of compromise, restructure, or arrangement in any insolvency
proceeding.

                 (c)      In the event that (i) the aggregate principal amount of the Revolving Loans and the
Letter of Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii) the aggregate principal
amount of the Revolving Loans and Letter of Credit Obligations outstanding exceed the Borrowing Base, such
event shall not limit, waive or otherwise affect any rights of Lender in such circumstances or on any future
occasions and Borrowers shall, upon demand by Lender, which may be made at any time or from time to time,
repay within two (2) Business Days of any such demand to Lender the entire amount of any such excess(es) for
which payment is demanded. All such excess outstanding amounts shall accrue interest at the Default Rate until
repaid in full, whether or not such excess(es) are permitted by Lender at any time.

                 Statements. Lender shall render to Borrowers each month a statement setting forth the balance in
Borrowers’ loan account(s) maintained by Lender for Borrower pursuant to the provisions of this Agreement,
including principal, interest, fees, costs and expenses. Each such statement shall be subject to subsequent
adjustment by Lender but shall, absent manifest errors or omissions, be considered correct and deemed accepted
by each Borrower and conclusively binding upon each Borrower as an account stated except to the extent that
Lender receives a written notice from Borrowers of any specific exceptions of Borrowers thereto within thirty
(30) days after the date such statement has been received by Borrowers. Until such time as Lender shall have
rendered to Borrowers a written statement as provided above, the balance in Borrowers’ loan account(s) shall be
presumptive evidence of the amounts due and owing to Lender by Borrowers, absent manifest error.

                 Borrowers’ Loan Account; Evidence of Debt. Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Obligations of Borrowers to Lender, including the amounts of the
Revolving Loans made by it and each repayment and prepayment in respect thereof, including the amounts of
principal and interest payable and paid to such Lender from time to time hereunder. Any such records shall be
presumptively correct, absent manifest error; provided, that, the failure to make any entry or any error in such
records, shall not affect any of the Obligations in respect of any applicable Revolving Loans. Lender may
request that Revolving Loans made by it be evidenced by a promissory note. In such event, Borrowers shall
execute and deliver to Lender one or more promissory notes payable to the order of Lender (or, if requested by
Lender, to Lender and its registered assigns) and in a form approved by Lender. Thereafter, the Revolving Loans
evidenced by such promissory note(s) and interest thereon shall at all times be represented by one or more
promissory notes in such form payable to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

                 Taxes.

                 (a)      Withholding of Taxes; Gross-Up. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as determined in the good faith discretion of
an applicable withholding agent) requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by Loan Parties shall be
increased as necessary so that after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section5.7) Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.


                                                       31
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21     Page 38 of 104



                 (b)   Payment of Other Taxes by Loan Parties. Each Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the option of Lender timely reimburse
it for, Other Taxes.

                  (c)      Evidence of Payments. As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section, such Loan Party shall deliver to Lender the original
or a certified copy of a receipt issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably satisfactory to Lender.

                 (d)       Indemnification by Loan Party. Each Loan Party shall indemnify Lender, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) payable or paid by Lender or required to be
withheld or deducted from a payment to Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to Loan Parties by
Lender shall be conclusive absent manifest error.

                  (e)      Treatment of Certain Refunds. If Lender determines, in its sole discretion, exercised in
good faith, that it has received a refund of any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of Lender and
without interest (other than any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of Lender, shall repay to Lender the amount paid over
pursuant to this Section 5.7(e) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.7(e), in no event will Lender be required to
pay any amount to an indemnifying party pursuant to this Section the payment of which would place Lender in a
less favorable net after-Tax position than Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid. This Section 5.7(e) shall not be
construed to require Lender to make available its Tax returns (or any other information relating to its Taxes that it
deems confidential) to the indemnifying party or any other Person.

             (f)      Survival. Each party’s obligations under this Section shall survive the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations under any Loan Document.

                 Nature and Extent of Each Loan Party’s Liability.

                 (a)      Joint and Several Liability. Each Loan Party agrees that it is jointly and severally liable
for, and absolutely and unconditionally guarantees to Lender the prompt payment and performance of, all
Obligations. Each Loan Party agrees that its guaranty obligations hereunder constitute a continuing guaranty of
payment and performance and not of collection, that such obligations shall not be discharged until payment in
full of the Obligations, and that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to which any Loan Party is or
may become a party or be bound; (b) the absence of any action to enforce this Agreement (including this Section)
or any other Loan Document, or any waiver, consent or indulgence of any kind by Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Loan Party; (e) any election by Lender in an
insolvency proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or


                                                         32
              Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 39 of 104



grant of a lien by any other Loan Party, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Lender against any Loan Party for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety or guarantor, except payment in
full of the Obligations.

                (b)      Waivers.

                         (i)      Each Loan Party expressly waives all rights that it may have now or in the
        future under any statute, at common law, in equity or otherwise, to compel Lender to marshal assets or to
        proceed against any Loan Party, other Person or security for the payment or performance of any
        Obligations before, or as a condition to, proceeding against such Loan Party. Each Loan Party waives all
        defenses available to a surety, guarantor or accommodation co-obligor other than payment in full of
        Obligations and waives, to the maximum extent permitted by law, any right to revoke any guaranty of
        Obligations as long as it is a Loan Party. It is agreed among each Loan Party and Lender that the
        provisions of this Section are of the essence of the transaction contemplated by the Loan Documents and
        that, but for such provisions, Lender would decline to make Loans and issue Letters of Credit. Each
        Loan Party acknowledges that its guaranty pursuant to this Section is necessary to the conduct and
        promotion of its business, and can be expected to benefit such business.

                          (ii)     Lender may, in its discretion, pursue such rights and remedies as it deems
        appropriate, including realization upon Collateral, without affecting any rights and remedies under this
        Section. If, in taking any action in connection with the exercise of any rights or remedies, Lender shall
        forfeit any other rights or remedies, including the right to enter a deficiency judgment against any Loan
        Party or other Person, whether because of any applicable laws pertaining to “election of remedies” or
        otherwise, each Loan Party consents to such action and waives any claim based upon it, even if the
        action may result in loss of any rights of subrogation that any Loan Party might otherwise have had.
        Any election of remedies that results in denial or impairment of the right of Lender to seek a deficiency
        judgment against any Loan Party shall not impair any other Loan Party’s obligation to pay the full
        amount of the Obligations. Each Loan Party waives all rights and defenses arising out of an election of
        remedies, such as non-judicial foreclosure with respect to any security for Obligations, even though that
        election of remedies destroys such Loan Party’s rights of subrogation against any other Person. Lender
        may bid Obligations, in whole or part, at any foreclosure, trustee or other sale, including any private sale,
        and the amount of such bid need not be paid by Lender but shall be credited against the Obligations. The
        amount of the successful bid at any such sale, whether Lender or any other Person is the successful
        bidder, shall be conclusively deemed to be the fair market value of the Collateral, and the difference
        between such bid amount and the remaining balance of the Obligations shall be conclusively deemed to
        be the amount of the Obligations guaranteed under this Section, notwithstanding that any present or
        future law or court decision may have the effect of reducing the amount of any deficiency claim to which
        Lender might otherwise be entitled but for such bidding at any such sale.

                (c)      Extent of Liability; Contribution.

                         (i)      Notwithstanding anything herein to the contrary, each Loan Party’s liability
        under this Section shall not exceed the greater of (i) all amounts for which such Loan Party is primarily
        liable, as described in clause (iii) below, and (ii) such Loan Party’s Allocable Amount (as defined
        below).

                         (ii)    If any Loan Party makes a payment under this Section of any Obligations (other
        than amounts for which such Loan Party is primarily liable) (a “Guarantor Payment”) that, taking into
        account all other Guarantor Payments previously or concurrently made by any other Loan Party, exceeds
        the amount that such Loan Party would otherwise have paid if each Loan Party had paid the aggregate


                                                        33
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 40 of 104



        Obligations satisfied by such Guarantor Payments in the same proportion that such Loan Party’s
        Allocable Amount bore to the total Allocable Amounts of all Loan Parties, then such Loan Party shall be
        entitled to receive contribution and indemnification payments from, and to be reimbursed by, each other
        Loan Party for the amount of such excess, ratably based on their respective Allocable Amounts in effect
        immediately prior to such Guarantor Payment. The “Allocable Amount” for any Loan Party shall be the
        maximum amount that could then be recovered from such Loan Party under this Section without
        rendering such payment voidable under Section 548 of the Bankruptcy Code or under any applicable
        state fraudulent transfer or conveyance act, or similar statute or common law.

                         (iii)    Section 5.8(c)(i) shall not limit the liability of any Loan Party to pay or
        guarantee Revolving Loans made directly or indirectly to it (including Revolving Loans advanced
        hereunder to any other Person and then re-loaned or otherwise transferred to, or for the benefit of, such
        Loan Party), Letter of Credit Obligations relating to Letters of Credit issued to support its business, Bank
        Products incurred to support its business, and all accrued interest, fees, expenses and other related
        Obligations with respect thereto, for which such Loan Party shall be primarily liable for all purposes
        hereunder. Lender shall have the right, at any time in its discretion, to condition Revolving Loans and
        Letters of Credit upon a separate calculation of borrowing availability for each Loan Party and to restrict
        the disbursement and use of Loans and Letters of Credit to a Loan Party based on that calculation.

                    (d)       Joint Enterprise. Each Loan Party has requested that Lender make this credit facility
available to Borrowers on a combined basis, in order to finance Loan Parties’ business most efficiently and
economically. Loan Parties’ business is a mutual and collective enterprise, and the successful operation of each
Loan Party is dependent upon the successful performance of the integrated group. Loan Parties believe that
consolidation of their credit facility will enhance the borrowing power of each Borrower and ease administration
of the facility, all to their mutual advantage. Loan Parties acknowledge that Lender’s willingness to extend credit
and to administer the Collateral on a combined basis hereunder is done solely as an accommodation to Loan
Parties and at Loan Parties’ request.

                 (e)    Subordination. Each Loan Party hereby subordinates any claims, including any rights at
law or in equity to payment, subrogation, reimbursement, exoneration, contribution, indemnification or set off,
that it may have at any time against any other Loan Party, howsoever arising, to the payment in full of its
Obligations.

                    Borrower Agent. Each Borrower hereby designates CL PI Holdings as (“Borrower Agent”) as its
representative and agent for all purposes under the Loan Documents, including requests for and receipts of
Revolving Loans and Letters of Credit, designation of interest rates, delivery or receipt of communications,
delivery of the Borrowing Base Certificate, financial information and reports, payment of Obligations, requests
for waivers, amendments or other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Lender. Borrower Agent hereby accepts such
appointment. Lender shall be entitled to rely upon, and shall be fully protected in relying upon, any notice or
communication delivered by Borrower Agent on behalf of any Borrower. Lender may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such Borrower. Lender shall have
the right, in its discretion, to deal exclusively with Borrower Agent for all purposes under the Loan Documents.
Each Borrower agrees that any notice, election, communication, delivery, representation, agreement, action or
undertaking on its behalf by Borrower Agent shall be binding upon and enforceable against it.

SECTION 6.       REPRESENTATIONS AND WARRANTIES

        Each Loan Party hereby represents and warrants to Lender and Issuing Bank the following:

                Organization; Powers. Each Loan Party is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, has all requisite power and authority to carry on its business


                                                         34
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 41 of 104



as now conducted and is qualified to do business, and is in good standing in, every jurisdiction where such
qualification is required, except in the case where the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect.

                  Authorization; Enforceability. The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party have been duly authorized by all necessary organizational actions and,
if required, actions by equity holders. Each Loan Document to which any Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally, subject to general principles of equity, regardless
of whether considered in a proceeding in equity or at Law and subject to implied covenants of good faith and fair
dealing.

                  No Conflicts. The execution, delivery, and performance by each Loan Party of the Loan
Documents to which it is a party do not and will not (a) violate any material provision of Federal, State, or local
Law or regulation applicable to such Loan Party, the Organization Documents of such Loan Party, or any order,
judgment, or decree of any court or other Governmental Authority binding on such Loan Party or its property, (b)
conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a default under any
material agreement of such Loan Party where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (c) result in the creation or imposition of, or
require or give rise to any obligation to grant, any lien, security interest, charge or other encumbrance upon any
property of Loan Party, other than Permitted Liens, or (d) require any approval of any holder of Equity Interests
of such Loan Party or any approval or consent of any Person under any material agreement of Loan Party, other
than consents or approvals that have been obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

                 Governmental Approvals. The execution, delivery, and performance by each Loan Party of the
Loan Documents to which such Loan Party is a party and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than registrations, consents, approvals, notices, or
other actions that have been obtained and that are still in force and effect and except for filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Lender for filing or recordation, as of the
Closing Date.

                  Financial Statements; No Material Adverse Effect; Solvent. The consolidated and consolidating
balance sheets, and related statements of income, cash flow and shareholders’ equity, of each Loan Party that
have been and are hereafter delivered to Lender, have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being subject to year-end audit adjustments)
and present fairly in all material respects, the financial condition of each Loan Party as of the date thereof and
results of operations for the period then ended. Since December 31, 2018, no event, circumstance, or change has
occurred that has or could reasonably be expected to have a Material Adverse Effect with respect to any Loan
Party. No financial statement delivered to Lender at any time contains any materially untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such statement not materially misleading.
The projections delivered to Lender on or about September 3, 2019 (the “Projections”) have been prepared in
light of the past operations of the businesses of each Loan Party and are based upon estimates and assumptions
stated therein, all of which each Loan Party believes to be reasonable and fair in light of the then current
conditions and current facts and reflect the good faith and reasonable estimates of such Loan Party of the future
financial performance of such Loan Party and of the other information projected therein for the periods set forth
therein; provided that it is understood and acknowledged that such Projections are based upon a number of
estimates and assumptions and are subject to business, economic and competitive uncertainties and
contingencies, that actual results during the period or periods covered by any such Projections may differ from


                                                        35
                Case 21-10527-JTD             Doc 16-4          Filed 03/08/21      Page 42 of 104



the projected results and such differences may be material and that, accordingly, no assurances are given and no
representations, warranties or covenants are made that any of the assumptions are correct, that such Projections
will be achieved or that the forward-looking statements expressed in such Projections will correspond to actual
results. Each Loan Party is Solvent and will continue to be Solvent after the creation of the Obligations, the
security interests of Lender and the other transaction contemplated hereunder.

                  Properties; No Liens. Each Loan Party has (a) good, sufficient and legal title to (in the case of
fee interests in Real Property), (b) valid leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other personal property), all of its assets
reflected in its most recent financial statements delivered pursuant to Section 7.1, in each case except for assets
disposed of since the date of such financial statements to the extent permitted hereby. All of such assets are free
and clear of liens except for Permitted Liens.

                 Litigation. Except as set forth on Schedule 6.7, there are no actions, suits, proceedings or
investigations pending or, to best of any Loan Party’s knowledge, threatened against any Loan Party, or its
business or assets, that (a) relate to any Loan Documents or transactions contemplated thereby or (b) either
individually or in the aggregate has or could reasonably be expected to have a Material Adverse Effect.

                Compliance with Laws. Each Loan Party is in compliance with the requirements of all
applicable Laws, rules, regulations, executive orders or codes (including Environmental Laws) and all final
judgments, orders, writs, injunctions, decrees, rules or regulations of any court or any Governmental Authority,
in each case where the failure to comply individually or in the aggregate has or could reasonably be expected to
have a Material Adverse Effect. There have been no citations, notices or orders of material noncompliance
issued to any Loan Party by any Governmental Authority under any applicable Laws, rules, regulations,
executive orders or codes, alleging an event that could reasonably be expected to have a Material Adverse Effect.

                   Environmental Condition. Except as set forth on Schedule 6.9, (a) no assets of any Loan Party
have been used by any Loan Party, or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of any applicable Environmental Law, (b)
no assets of any Loan Party have been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party has received notice that a security
interest, lien or other encumbrance arising under any Environmental Law has attached to any assets of any Loan
Party, and (d) no Loan Party nor any of its assets are subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or liability thereunder that, individually
or in the aggregate, has or could reasonably be expected to have a Material Adverse Effect.

                  No Defaults. No event or circumstance has occurred or exists that constitutes a Default or Event
of Default.

                  Material Contracts. Schedule 6.11 sets forth all Material Contracts to which any Loan Party is a
party or is bound as of the Closing Date. Each Loan Party has delivered true, correct and complete copies of
such Material Contracts to which it is a party that are in effect as of the Closing Date to Lender on or before the
Closing Date, other than those Material Contracts which cannot be so delivered as a result of confidentiality
restrictions therein. No Loan Party is in breach or in default in any material respect under any Material Contract
nor has received any notice of the intention of any other party thereto to terminate any Material Contract (it being
understood that an expiration of any such Material Contract by its terms shall not be deemed a termination
thereof; provided, that, prior to such expiration, each Loan Party shall have used its commercially reasonable
efforts to have entered into a replacement agreement or arrangement on commercially reasonable terms).

                  Restrictive Agreements. Except as set forth on Schedule 6.12, as of the Closing Date, no Loan
Party is party or subject to any agreement or other arrangement that prohibits, restricts or imposes any condition


                                                           36
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 43 of 104



upon (a) the ability of such Loan Party to create, incur or permit to exist any security interest, lien or other
encumbrance on any of its property or assets, or (b) the ability of such Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay loans or advances to such Loan Party
or to guarantee Indebtedness or to transfer assets.

                 Taxes. Each Loan Party has timely filed or caused to be filed all Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have been paid by it, except Taxes that
are being contested in good faith by appropriate proceedings and for which such Loan Party has set aside on its
books adequate reserves. As of the Closing Date, no tax liens have been filed and no claims are being asserted
with respect to any such Taxes.

                 ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably expected to occur, could reasonably
be expected to have a Material Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial Accounting Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of all such underfunded Plans.

                  Insurance. Schedule 6.15 sets forth a description of all insurance maintained by or on behalf of
any Loan Party as of the Closing Date. As of the Closing Date, all premiums in respect of such insurance have
been paid. Each Loan Party maintains with financially sound and reputable insurance companies, insurance on
all of its property in such amounts, subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

                 Capitalization and Subsidiaries. Schedule 6.16 sets forth (a) a correct and complete list of the
name and relationship to each Loan Party of each Subsidiary, (b) a true and complete listing of each class of each
of such Loan Party’s authorized Equity Interests, all of which issued shares are validly issued, outstanding, fully
paid and non-assessable, and owned beneficially and of record by the Persons identified on Schedule 6.16, and
(c) the type of entity of each Loan Party and each Subsidiary. There are no outstanding commitments or other
obligations of any Loan Party to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Loan Party.

                   Security Interest in Collateral. The Security Documents create legal and valid security interests
in all of the Collateral in favor of Lender, and such security interests constitute perfected and continuing security
interests on the Collateral, securing the Obligations, enforceable against each Loan Party and having priority over
all other security interests, liens or other encumbrances on the Collateral except (a) Permitted Liens, to the extent
any such Permitted Liens would have priority over the security interests of Lender pursuant to any applicable
Law and (b) security interests perfected only by possession or the notation of the security interest on the
certificate of title with respect thereto to the extent Lender has not obtained or does not maintain possession of
such Collateral or has not had its security interest noted on the certificate of title.

                Brokers. There are no brokerage commissions, finder’s fees or investment banking fees payable
in connection with any transactions contemplated by the Loan Documents, except those due to FocalPoint
Securities, LLC.

                 Intellectual Property. Each Loan Party owns, or is licensed to use, all Intellectual Property
necessary to its business as currently conducted, a correct and complete list of which, as of the date of this
Agreement, is set forth on Schedule 6.19, and the use thereof by such Loan Party does not infringe on the rights


                                                         37
               Case 21-10527-JTD              Doc 16-4         Filed 03/08/21      Page 44 of 104



of any other Person, and except as set forth on such Schedule, no Loan Party’s rights thereto are subject to any
licensing agreement or similar arrangement.

                 Trade Relations. There exists no actual or threatened termination, limitation or modification of
any business relationship between any Loan Party and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of any Loan Party. There exists no
condition or circumstance that could reasonably be expected to impair the ability of any Loan Party to conduct its
business at any time hereafter in substantially the same manner as conducted on the Closing Date.

                 Labor Relations. Except as described on Schedule 6.21, no Loan Party is party to or bound by
any collective bargaining agreement, management agreement or consulting agreement. There are no material
grievances, disputes or controversies with any union or other organization of any Loan Party’s employees or any
threatened strikes, work stoppages or demands for collective bargaining.

                Payable Practices. No Loan Party has made any material change in its historical accounts
payable practices from those in effect on the Closing Date.

                  Margin Regulations, Investment Company Act, Etc. No Loan Party is engaged, principally or as
one of its important activities, in the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No proceeds of Revolving Loans or Letters of Credit will be used by any Loan Party to purchase
or carry, or to reduce or refinance any Indebtedness incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors. No Loan Party is (a) an
“investment company” or a “person directly or indirectly controlled by or acting on behalf of an investment
company” within the meaning of the Investment Company Act of 1940, or (b) subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Indebtedness.

                  OFAC. No Loan Party is, and no affiliate or its or their respective directors, officers, employees,
agents or representatives acting or benefiting in any capacity in connection with this Agreement (i) is a
Sanctioned Person; (ii) is a Person that is owned or controlled by a Sanctioned Person; (iii) is located, organized
or resident in a country or territory that is subject to Sanctions; or (iv) has directly or indirectly engaged in, or is
now directly or indirectly engaged in, any dealings or transactions with any Sanctioned Person or Sanctioned
Entity or is otherwise in violation of any Sanctions.

                   Complete Disclosure. No Loan Document contains any untrue statement of a material fact, nor
fails to disclose any material fact necessary to make the statements contained therein not materially misleading.
There is no fact or circumstance that any Loan Party has failed to disclose to Lender in writing that has, or could
reasonably be expected to have, a Material Adverse Effect.

SECTION 7.       AFFIRMATIVE COVENANTS

                  Financial Statements, Borrowing Base Certificate and Other Information. Each Loan Party (a)
will deliver to Lender each of the financial statements, reports, and other items set forth on Schedule 7.1 no later
than the times specified therein, (b) maintain a system of accounting that enables such Loan Party to produce
financial statements in accordance with GAAP, (c) will (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its sales, and (ii) maintain its billing systems and practices
substantially as in effect as of the Closing Date and shall only make material modifications thereto with notice to,
and with the consent of, Lender, and (d) confirm the accuracy of the information set forth in the most recent
Beneficial Ownership Certification for such Loan Party provided to Lender, and will provide a new Beneficial
Ownership Certification for such Loan Party (which such Loan Party shall provide when the individual(s) to be
identified as a beneficial owner have changed, regardless of whether Lender has made a request therefor).



                                                          38
               Case 21-10527-JTD              Doc 16-4         Filed 03/08/21      Page 45 of 104



                  Notices of Material Events. Loan Parties will promptly notify Lender in writing of: (a) the
occurrence of any Default or Event of Default; (b) the occurrence of any Default or Event of Default under the
Term Loan Agreement; (c) any matter that has, or could reasonably be expected to have, a Material Adverse
Effect; (d) any breach or non-performance of, or any default under, a Material Contract or with respect to
Material Indebtedness of any Loan Party thereof; (e) any material dispute, litigation, investigation, proceeding or
suspension between any Loan Party and any Governmental Authority or the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including pursuant to any applicable
Environmental Laws; (f) the occurrence of any ERISA Event; (g) any material change in accounting policies or
financial reporting practices of any Loan Party; (h) any change in any Loan Party’s senior executive officers; (i)
the discharge by any Loan Party of its independent accountants or any withdrawal or resignation by such
accountants; (j) any collective bargaining agreement or other labor contract to which any Loan Party becomes a
party, or the application for the certification of a collective bargaining agent; (k) the filing of any lien for unpaid
Taxes against any Loan Party; (l) any loss, damage, or destruction to, or commencement of any action or
proceeding for the taking under eminent domain, condemnation or similar proceeding, of Collateral in the
amount of $500,000 or more, whether or not covered by insurance; and (m) any transaction occurring after the
Closing Date consisting of: (i) the entry into a Material Contract, (ii) the incurrence of Material Indebtedness,
(iii) the voluntary or involuntary grant of any lien other than a Permitted Lien upon any property of any Loan
Party; (iv) the making of any Permitted Investments in excess of $1,000,000; provided, that, each such notice
under these clauses (i), (ii), (iii)(as to a voluntary grant) or (iv) shall be received by Lender not less than ten (10)
Business Days prior thereto, together with such other information with respect thereto as Lender may request.
Each notice pursuant to this Section shall be accompanied by a statement of a Responsible Officer of each Loan
Party setting forth details of the occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto.

                 Existence. Each Loan Party will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits material to the conduct of its
business, and maintain all requisite authority to conduct its business in each jurisdiction in which its business is
conducted.

                  Payment of Obligations. Each Loan Party will pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith by appropriate proceedings, and
(b) each Loan Party has set aside on its books adequate reserves with respect thereto in accordance with GAAP;
provided, that, each Loan Party will remit withholding taxes and other payroll taxes to the appropriate
Governmental Authority as and when claimed to be due, notwithstanding the foregoing exceptions.

                 Maintenance of Properties. Each Loan Party will keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and tear excepted.

                  Compliance with Laws. Each Loan Party will (a) comply in all material respects with all
material Laws, rules, regulations, licenses, approvals and orders applicable to it and duly observe in all material
respects all material requirements of any foreign, Federal, State or local Governmental Authority applicable to it
or its property (including without limitation Environmental Laws), and (b) perform in all material respects its
material obligations under Material Contracts to which it is a party.

                 Insurance. Each Loan Party will maintain with financially sound and reputable carriers, in form,
substance and amounts, and under agreements, satisfactory to Lender, insurance in such amounts (with no greater
risk retention) and against such risks and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the same or similar locations. Each
Loan Party will from time to time upon Lender’s request furnish to Lender information in reasonable detail as to
the insurance so maintained. Each Loan Party shall provide to Lender evidence of property insurance and


                                                          39
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 46 of 104



certificates of liability insurance, together with lender loss payee endorsements naming Lender as an additional
insured, in form and substance reasonably satisfactory to Lender. No Loan Party shall use any Collateral in any
manner that would void any insurance required to be carried on such Collateral.

                  Inspection Rights; Field Examinations. Upon the request of Lender after reasonable prior notice
to Loan Parties, each Loan Party will permit Lender or a firm engaged by Lender for such purpose to conduct
field examinations, including, without limitation, with respect to each Borrower’s practices in the calculation of
the Borrowing Base and the assets included in the Borrowing Base and related financial information such as, but
not limited to, sales, gross margins, payables, accruals and reserves; provided, that, absent the existence of an
Event of Default, Lender may conduct no more than two (2) such field examinations during any year of this
Agreement, which shall be at Loan Parties’ cost and expense; and provided, further, that Lender may, it its sole
cost and expense, conduct field examinations more frequently if no Default or Event of Default has occurred and
is continuing. Upon the request of Lender, after reasonable prior notice to Loan Parties, each Loan Party will
permit representatives and other professionals (including investment bankers, consultants, accountants, and
lawyers) engaged by Lender for such purpose to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and accountants, all at the expense of Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably desired.

                 Use of Proceeds. Borrowers shall use the initial proceeds of the Revolving Loans and Letters of
Credit hereunder only for: (a) payments to each of the persons listed in the disbursement direction letter
furnished by Borrowers to Lender on or about the Closing Date and (b) costs, expenses and fees in connection
with the preparation, negotiation, execution and delivery of this Agreement and the other Loan Documents. All
other Revolving Loans made or Letters of Credit shall be used by Borrowers only for general operating, working
capital and other corporate purposes of Borrowers not otherwise prohibited by the terms of the Organization
Documents of any Loan Party or hereunder.

                 Cash Management; Collection of Proceeds of Collateral.

         Each Loan Party has established and maintains, at its expense, with Bank Leumi USA or an Affiliate
thereof (“Cash Management Bank”), the Collection Account identified on Schedule 7.10. Each Loan Party shall,
not later than sixty (60) days after the Closing Date, direct all account debtors or other obligors in respect of any
Collateral to make payment of all such Collateral to the Collection Account and otherwise take all reasonable
actions to cause such payments to be made to the Collection Account. Each Loan Party and its respective
employees, agents and Subsidiaries shall, acting as trustee for Lender, receive, as the property of Lender, any
monies, checks, notes, drafts or any other payment relating to and/or proceeds of Accounts or other Collateral
which come into its possession or under its control and promptly upon receipt thereof, shall deposit or cause the
same to be deposited in the Collection Account, or remit the same or cause the same to be remitted, in kind, to
Lender. In no event shall the same be commingled with any Loan Party’s own funds. All payments made to the
Collection Account shall be treated as payments to Lender in respect of the Obligations and therefore shall
constitute the property of Lender to the extent of the then outstanding Obligations.

                 Additional Collateral; Further Assurances.

                 (a)      In the case of the formation or acquisition by any Loan Party of any Subsidiary after
Closing Date, as to any such Subsidiary, (i) such Loan Party shall cause such Subsidiary to execute and deliver to
Lender, in form and substance reasonably satisfactory to Lender, a joinder agreement to the Loan Documents in
order to make such Subsidiary a party to this Agreement as a guarantor and shall cause it to execute and deliver a
guarantee and such other agreements, documents or instruments and to deliver other consents, waivers,
acknowledgments and other agreements from third persons which Lender may deem reasonably necessary in
order to permit, protect and perfect its security interests in and liens upon the assets of such Subsidiary and the
Equity Interests of such Loan Party in such Subsidiary, corporate resolutions and other organization and


                                                         40
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 47 of 104



authorizing documents of such Person, and favorable opinions of counsel to such person and (ii) such Loan Party
shall execute and deliver to Lender, a pledge and security agreement, in form and substance reasonably
satisfactory to Lender, granting to Lender a first pledge of and lien on all of the issued and outstanding shares of
Equity Interests of any such Subsidiary, such other agreements, documents and instruments as Lender may
require in connection with the documents referred to above, including, but not limited to, supplements and
amendments hereto, corporate resolutions and other organization and authorizing documents and favorable
opinions of counsel to such person.

                  (b)      Without limiting the foregoing, each Loan Party will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to Lender such documents, agreements and
instruments, and take or cause to be taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and such other actions or deliveries of
the type required by Section 4.1, as applicable), which Lender may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan Documents and to ensure perfection and
priority of the security interests and liens created or intended to be created by the Security Documents, all in form
and substance reasonably satisfactory to Lender and at the expense of Loan Parties.

                  End of Fiscal Years; Fiscal Quarters. Each Loan Party shall, for financial reporting purposes,
cause its fiscal year to end on December 31 of each year, and fiscal quarters to end on the last day of each of
March, June, September and December of each year.

                  Costs and Expenses. Loan Parties shall pay to Lender on demand all reasonable and documented
costs, expenses, filing fees and taxes paid or payable in connection with the preparation, negotiation, execution,
delivery, recording, syndication, administration, collection, liquidation, enforcement and defense of the
Obligations, Lender’s rights in the Collateral, this Agreement, the other Loan Documents and all other documents
related hereto or thereto, including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and thereof, including: (a) all
documented costs and expenses of filing or recording (including UCC financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if applicable), (b) subject to Section
7.8 hereof, costs and expenses and fees for insurance premiums, environmental audits, title insurance premiums,
surveys, assessments, engineering reports and inspections, and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of payment, together with Lender’s
customary charges and fees with respect thereto; (c) customary charges, fees or expenses charged by Issuing
Bank in connection with any Letter of Credit; (d) actual costs and expenses of preserving and protecting the
Collateral; (e) actual documented costs and expenses paid or incurred in connection with obtaining payment of
the Obligations, enforcing the security interests and liens of Lender in the Collateral, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this Agreement and the other Loan
Documents or defending any claims made or threatened against Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations concerning any such matters); (f)
all documented out-of-pocket expenses and costs heretofore and from time to time hereafter incurred by Lender
during the course of periodic field examinations, plus a per diem charge at Lender’s then standard rate for
Lender’s examiners in the field and office (which rate as of the Closing Date is $1,000.00 per person per day);
and (g) the reasonable fees and disbursements of counsel (including legal assistants) to Lender in connection with
any of the foregoing.

                 PepsiCo Contract Extension. Borrowers shall cause the PCR Resin Agreement, dated as of June
28, 2018, by and between Pepsi-Cola Advertising and Marketing, Inc., and CL Industries, expiring on December
31, 2019, together with all related agreements and documents, to be extended, on or before December 1, 2019, to
a date not sooner than December 31, 2020, it being acknowledged and agreed that in addition to constituting an
Event of Default hereunder, any failure to cause such extensions to be effected in accordance with this Section
7.14 shall automatically render all Accounts owning from PepsiCo, Inc. and its Affiliates, including without
limitation, Pepsi-Cola Advertising and Marketing, Inc., to be ineligible.


                                                         41
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 48 of 104



SECTION 8.        NEGATIVE COVENANTS

                  Indebtedness. No Loan Party shall incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly), the Indebtedness, obligations, or dividends of any other Person, except for the
Permitted Indebtedness.

                 Liens. No Loan Party shall create, incur, assume or suffer to exist any security interest,
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral, or file or permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any security interest or lien with respect to any such assets or properties, except Permitted
Liens.

                 Fundamental Changes. No Loan Party shall, directly or indirectly, (a) change its name or
conduct business under any fictitious name; (b) change its tax, charter or other organizational identification
number; (c) change its form or state of organization; (d) suspend operations, wind up, liquidate or dissolve; or (e)
except in a transaction where such Loan Party is the surviving Person, merge, divide, combine, or consolidate
with any Person, whether in a single transaction or in a series of related transactions; provided, that, the surviving
Loan Party execute and deliver such documents and agreements to evidence the foregoing as Lender may
reasonably request.

                 Asset Sales. No Loan Party shall sell, issue, assign, lease, license, transfer, abandon or otherwise
dispose of any of its assets (including Equity Interests in any Subsidiary) to any other Person, except for
Permitted Dispositions or agree to do any of the foregoing, except to the extent that such agreement contains a
condition requiring the consent of Lender if the agreement to do any of the foregoing is otherwise prohibited by
the terms hereof.

                  Investments. No Loan Party shall, directly or indirectly, (i) (a) purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned Subsidiary immediately prior to
such merger) any Equity Interests, evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, (b) make or permit to exist any loans or advances to, or (c) make
or permit to exist any capital contribution or other investment or any other interest in, any other Person, or (ii)
purchase or otherwise acquire (in one transaction or a series of transactions) any assets of any other Person
constituting a business unit or all or a substantial part of the assets or property of any other Person (whether
through purchase of assets, merger or otherwise), or form or acquire any Subsidiaries, or (iii) agree to do any of
the foregoing (each of the foregoing an “Investment”), except Permitted Investments.

                  Transactions with Affiliates. Except as disclosed on Schedule 8.6, no Loan Party shall, directly
or indirectly, purchase, acquire or lease any property from, or sell, transfer or lease any property to, any officer,
director or other Affiliates of any Loan Party, except pursuant to the reasonable requirements of such Loan
Party’s business and upon fair and reasonable terms no less favorable to Loan Party than Loan Party would
obtain in a comparable arm’s length transaction with an unaffiliated person, except for the following: (a) any
employment or compensation arrangement or agreement, employee benefit plan or arrangement, officer or
director indemnification agreement or any similar arrangement or other compensation arrangement entered into
by such Loan Party in the ordinary course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock appreciation rights, phantom stock awards
or similar rights to employees and directors in each case approved by the board of directors or equivalent
governing body of such Loan Party, and (b) Restricted Payments permitted under Section 8.8 hereof.

                Change in Business. No Loan Party shall engage in any business other than the business of such
Loan Party on the Closing Date and any business reasonably related, ancillary or complimentary to the business
in which such Loan Party is engaged on the Closing Date.


                                                         42
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 49 of 104



                 Restricted Payments. No Loan Party shall declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except Loan Parties may (a) declare and make dividend payments or other
distributions payable solely in the Equity Interests of a Loan Party, (b) so long as it is permitted by Law, and so
long as no Default or Event of Default exists or has occurred and is continuing or would result from such
payment and so long as such Loan Party is a “pass-through” tax entity for United States federal income tax
purposes, and after first providing such supporting documentation as Lender may request in its Permitted
Discretion (including the state and federal tax returns) of each owner of Stock in such Loan Party, such Loan
Party may declare and pay Pass-Through Tax Liabilities, net of any prior year loss carry-forwards and (c) make
payments on interest due pursuant to the Shareholder Notes in amounts not to exceed 25% of the annual interest
outstanding on such Indebtedness.

                  Restrictive Agreements. No Loan Party shall, directly, or indirectly, create or otherwise cause or
suffer to exist any agreement or other arrangement that prohibits, restricts or imposes any condition on the ability
of such Loan Party to pay dividends or make other distributions or pay any Indebtedness owed by or to such
Loan Party or make loans or advances or grant security interests in or liens on any of its assets or transfer any of
its assets, except such an agreement or other arrangement that (a) is in effect on the Closing Date, (b) relates to
secured Indebtedness permitted hereunder, as long as the restrictions apply only to collateral for such
Indebtedness or (c) constitute customary restrictions on assignment in leases and other contracts.

                  Certain Payments of Indebtedness, Etc. No Loan Party shall make or agree to make, directly or
indirectly, any payment or other distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except: (a) payment of the Obligations;
(b) payment of regularly scheduled principal and interest payments, and other mandatory payments, as and when
due in respect of any Permitted Indebtedness, other than payments in respect of Subordinated Debt prohibited by
the subordination provisions thereof; (c) payments in respect of Permitted Indebtedness in each case with
proceeds of Refinancing Indebtedness with respect thereto to the extent permitted under the definition of
Permitted Indebtedness; and (d) payment of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the extent such sale or transfer is permitted
under Section 8.4.

                 Amendment of Material Documents. No Loan Party shall amend, modify or waive any of the
terms of: (a) its Organization Documents except for amendments, modifications or other changes that do not
materially adversely affect the rights and privileges of such Loan Party and do not affect the ability of such Loan
Party to amend, modify, renew or supplement the terms of this Agreement or any of the other Loan Documents,
or otherwise adversely affect the interests of Lender and so long as at the time of any such amendment,
modification or waiver, no Default or Event of Default shall exist or have occurred and be continuing or (b) any
agreement, document or instrument evidencing or governing any Material Indebtedness in a manner that could
reasonably be expected to result in a Material Adverse Effect; except, that, the Loan Parties may, after prior
written notice to Lender, (i) amend or modify the terms of the Term Loan Agreement in accordance with the
terms of the Intercreditor Agreement, and (ii) amend or modify the terms of any other Material Indebtedness to
forgive, or cancel any portion of such Indebtedness or to reduce the interest rate or any fees in connection
therewith, or to make the terms thereof less restrictive or burdensome to the Loan Parties or which are otherwise
immaterial to the rights or obligations of the Loan Parties thereunder.

                  Sale and Leasebacks. No Loan Party shall enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”), except for any such sale of any fixed or capital assets by such Loan Party that is made for cash



                                                         43
               Case 21-10527-JTD             Doc 16-4          Filed 03/08/21      Page 50 of 104



consideration in an amount not less than the fair value of such fixed or capital asset and is consummated within
ninety (90) days after such Loan Party acquires or completes the construction of such fixed or capital asset.

                 Segregation of ABL Priority Collateral; Deposit Accounts. No Loan Party shall deposit ABL
Priority Collateral into a Deposit Account or Securities Account that is not subject to a Control Agreement, nor
shall Loan Parties, in the aggregate, maintain an average daily balance in any Deposit Account or Security
Account that is not subject to a Control Agreement (including, for the avoidance of doubt, those Deposit
Accounts identified on Schedule 7.10) in excess of $250,000 with respect to any one such Deposit Account
and/or Security Account, or all such Deposit and/or Security Accounts in the aggregate.

SECTION 9.       TANGIBLE NET WORTH

         Borrowers shall not permit Tangible Net Worth for the period ending on each date set forth below to be
less than the corresponding amount set forth below:

                                 Period Ending                                Tangible Net Worth
                           As of September 30, 2019                                $84,013,900
                            As of December 31, 2019                                $83,543,850
                              As of March 31, 2020                                 $83,623,000
                               As of June 30, 2020                                 $84,459,300
                           As of September 30, 2020                                $85,282,200
                            As of December 31, 2020                                $83,927,700

        The forgoing amounts shall be reduced on a dollar-for-dollar basis by the amount, if any, applied to the
reduction of the outstanding principal balance of the Shareholder Notes with proceeds of the Debt Service
Reserve Account (as defined in the Term Loan Agreement). With respect to periods from and after January 1,
2020, the foregoing covenant shall be reset annually by Lender, as of January 1 of each year, based upon fifty
percent (50%) of the projected Tangible Net Worth set forth in the annual projections delivered to Lender as
required by Schedule 7.1(f), and accepted by Lender.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

                 Events of Default. The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as “Events of Default”:

                   (a)     (i) Borrowers fail to make any principal payment hereunder when due or fail to pay
interest, fees or any of the other Obligations within three (3) Business Days after the due date thereof, or (ii) any
Loan Party fails to perform any of the covenants contained in Sections 3, 7.1, 7.2, 7.7, 7.10, 8 and 9, or (iii) any
Loan Party fails to perform any of the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Loan Documents other than those described in Sections 10.1(a)(i) and 10.1(a)(ii) above and such
failure shall continue for thirty (30) days; provided, that, such thirty (30) day period shall not apply in the case of
any failure to observe any such covenant which is not capable of being cured at all or within such thirty (30) day
period;

                 (b)      any representation, warranty or statement of fact made by any Loan Party to Lender in
this Agreement, the other Loan Documents or any other written agreement, schedule, confirmatory assignment or
otherwise that are qualified as to materiality or Material Adverse Effect shall when made or deemed made be
materially incorrect, false or misleading and any other such representation, warranty or statement of fact made by


                                                          44
               Case 21-10527-JTD              Doc 16-4         Filed 03/08/21      Page 51 of 104



such Loan Party to Lender shall when made or deemed made be materially incorrect, false or misleading in any
material respect;

                 (c)     any judgment for the payment of money is rendered against any Loan Party in excess of
$1,000,000 in the aggregate (to the extent not covered by independent third party insurance where the insurer has
not declined or disputed coverage) and shall remain undischarged or unvacated for a period in excess of ninety
(90) days or execution shall at any time not be effectively stayed, or any judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against any Loan Party or any of the
Collateral having a value in excess of $1,000,000;

                 (d)      Any Loan Party makes an assignment for the benefit of creditors or makes or sends
notice of a bulk transfer;

                  (e)     a case or proceeding under the bankruptcy Laws of the United States of America now or
hereafter in effect or under any Debtor Relief Law, any insolvency, reorganization, receivership, readjustment of
debt, dissolution or liquidation Law or statute of any jurisdiction now or hereafter in effect (whether at Law or in
equity) is filed against any Loan Party or all or any part of its properties and such petition or application is not
dismissed within sixty (60) days after the date of its filing or such Loan Party shall file any answer admitting or
not contesting such petition or application or indicates its consent to, acquiescence in or approval of, any such
action or proceeding or the relief requested is granted sooner;

                 (f)      a case or proceeding under the any Debtor Relief Law of the United States of America
now or hereafter in effect or under any insolvency, reorganization, receivership, readjustment of debt, dissolution
or liquidation Law or statute of any jurisdiction now or hereafter in effect (whether at a Law or equity) is filed by
any Loan Party or for all or any part of its property;

                 (g)       (i) any “event of default” or similar event by a Loan Party exists or occurs and is
continuing in respect of any Material Contract, which default continues for more than the applicable cure period,
if any, with respect thereto, and (x) in connection with which the counterparty with respect thereto, or its agents
or designees, elects to terminate such Material Contract, and (y) such Material Contract is not replaced within
thirty days by a comparable Material Contract of substantially equivalent or greater value, or (ii) any “event of
default” or similar event by a Loan Party occurs in respect of any Material Indebtedness, which would entitle the
lender(s) with respect thereto, or its or their agents or designees, to accelerate the obligations thereunder, or (iii)
the subordination provisions contained in any agreement related to any Subordinated Debt shall cease to be in
full force and effect or to give Lender the rights, powers and privileges purported to be created thereby,

                 (h)      any material provision hereof or of any of the other Loan Documents shall for any reason
(other than solely an action or inaction of Lender) cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than Lender) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Loan Documents has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security interest provided for herein or in any of
the other Loan Documents shall cease to be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein or therein or due to the action or
inaction of Lender);

                  (i)     an ERISA Event shall occur which results in or could reasonably be expected to result in
liability of Borrower in an aggregate amount in excess of $1,000,000;

                (j)    any Loan Party shall be prohibited or otherwise restrained from conducting the business
theretofore conducted by it in any manner that has or could reasonably be expected to result in a Material



                                                          45
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 52 of 104



Adverse Effect by virtue of any determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;

                 (k)     any Change of Control;

                (l)    any default by any Loan Party under or with respect to any Hedge Agreement with a
notional amount in excess of $500,000 entered into with Lender or any of its Affiliates, or any agreement,
document, or instrument executed and/or delivered in connection therewith;

                 (m)     an Event of Default occurs under the Term Loan Agreement; or

                 (n)    The Intercreditor Agreement ceases to be in full force or effect for any reason (other than
a waiver or release by Lender).

                 Remedies.

                  (a)     At any time an Event of Default exists or has occurred and is continuing, Lender shall
have all rights and remedies provided in this Agreement, the other Loan Documents, the UCC and other
applicable Law, all of which rights and remedies may be exercised without notice to or consent by Borrower,
except as such notice or consent is expressly provided for hereunder or required by applicable Law. All rights,
remedies and powers granted to Lender hereunder, under any of the other Loan Documents, the UCC or other
applicable Law, are cumulative, not exclusive and enforceable, in Lender’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by any Loan Party of this Agreement or any
of the other Loan Documents. Lender may at any time or times an Event of Default exists or has occurred and is
continuing, proceed directly against any Loan Party to collect the Obligations without prior recourse to the
Collateral.

                 (b)     Without limiting the generality of the foregoing, at any time an Event of Default exists
or has occurred and is continuing, Lender may (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Lender (provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(e) and 10.1(f), all Obligations shall automatically become immediately due and payable), (B)
terminate the commitment of Lender to make Revolving Loans or arrange Letters of Credit hereunder whereupon
the obligation of Lender to make any Revolving Loan and of Issuing Bank to issue, amend, renew or extend any
Letter of Credit shall immediately terminate (provided, that, upon the occurrence of any Event of Default
described in Sections 10.1(e) and 10.1(f), the commitments and any other obligation of Lender or Issuing Bank
hereunder shall automatically terminate), (iii) require Borrowers to provide cash collateral to Lender to be used to
secure and fund the reimbursement obligations to Issuing Bank in connection with any Letter of Credit
Obligations in the amount equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations, (iv) cease making Revolving Loans or arranging for Letters of Credit or reduce the lending formulas
or amounts of Revolving Loans and Letters of Credit available to Borrowers and/or (v) establish such Reserves
as Lender determines, without limitation or restriction, notwithstanding anything to the contrary contained herein.

                (c)     Each Loan Party hereby irrevocably makes, constitutes and appoints Lender (and any of
Lender’s officers, employees or agents designated by Lender) as such Loan Party’s true and lawful attorney with
power:

                          (i)     To sign the name of such Loan Party on any of the documents pertaining to any
        Collateral, or on any other similar documents that need to be executed, recorded and/or filed in order to
        perfect or continue perfected Lender’s liens upon any of the Collateral, if such Loan Party fails or refuses
        to comply, or delays in complying, with its undertakings hereunder;



                                                        46
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 53 of 104



                          (ii)    To endorse such Loan Party’s name on any checks, notes, acceptances, money
        orders, drafts or other forms of payment or security that may come into Lender’s possession;

                        (iii)  After the occurrence and during the continuance of an Event of Default, to sign
        such Loan Party’s name on drafts against Account Debtors, on schedules and assignments of Accounts,
        on notices to Account Debtors and on any invoice or bill of lading relating to any Account;

                         (iv)     To do all things necessary to carry out this Agreement;

                          (v)     After the occurrence and during the continuance of an Event of Default, to
        notify the post office authorities to change the address for delivery of such Loan Party’s mail to any
        address designated by Lender, to receive and open all mail addressed to such Loan Party, and to retain all
        mail relating to the Collateral; and

                       (vi)    To send requests for verification of Accounts, and to contact Account Debtors in
        any other manner in order to verify the Accounts.

The appointment of Lender as each Loan Party’s attorney and each and every one of Lender’s rights and powers,
being coupled with an interest, are irrevocable until such time as all of the Obligations have been fully paid and
performed. Each Loan Party ratifies and approves all acts of the attorney. Neither Lender nor its employees,
officers, or agents shall be liable for any acts or omissions or for any error in judgment or mistake of fact or Law
made in good faith except for gross negligence or willful misconduct.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW

                 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

                 (a)      The validity, interpretation and enforcement of this Agreement and the other Loan
Documents (except as otherwise provided therein) and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be governed by the internal Laws of the State
of New York but excluding any principles of conflicts of Law or other rule of Law that would cause the
application of the Law of any jurisdiction other than the Laws of the State of New York.

                  (b)     Each Loan Party, Lender and Issuing Bank irrevocably consent and submit to the non-
exclusive jurisdiction of the of the Supreme Court of the State of New York, New York County and the United
States District Court for the Southern District of New York, whichever Lender may elect, and waive any
objection based on venue or forum non conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Loan Documents or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or any of the other Loan Documents or the transactions
related hereto or thereto, in each case whether now existing or hereafter arising, and whether in contract, tort,
equity or otherwise, and agree that any dispute with respect to any such matters shall be heard only in the courts
described above (except that Lender shall have the right to bring any action or proceeding against any Loan Party
or its property in the courts of any other jurisdiction which Lender deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against Borrower or its or their property).

                  (c)     Each Loan Party hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return receipt requested) directed to its
address set forth herein and service so made shall be deemed to be completed five (5) days after the same shall
have been so deposited in the U.S. mails, or, at Lender’s option, by service upon Borrower in any other manner
provided under the rules of any such courts. Within thirty (30) days after such service, each Loan Party shall
appear in answer to such process, failing which each Loan Party shall be deemed in default and judgment may be
entered by Lender against Borrower for the amount of the claim and other relief requested.


                                                        47
               Case 21-10527-JTD             Doc 16-4         Filed 03/08/21      Page 54 of 104



            (d)   EACH LOAN PARTY, LENDER AND ISSUING BANK EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH
LOAN PARTY, LENDER AND ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT EACH LOAN PARTY, LENDER OR ISSUING BANK MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

                  (e)      Lender shall not have any liability to any Loan Party (whether in tort, contract, equity or
otherwise) for losses suffered by any Loan Party in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable judgment or court order binding on
Lender and Issuing Bank, that the losses were the result of its acts or omissions constituting gross negligence or
willful misconduct. Each Loan Party: (i) certifies that neither Lender, Issuing Bank nor any representative, agent
or attorney acting for or on behalf Lender or Issuing Bank has represented, expressly or otherwise, that Lender
and Issuing Bank would not, in the event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Loan Documents and (ii) acknowledges that in entering into this Agreement and
the other Loan Documents, Lender and Issuing Bank are relying upon, among other things, the waivers and
certifications set forth in this Section and elsewhere herein and therein.

                  Waiver of Notices. Each Loan Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this Agreement, except such as are
expressly provided for herein or required by applicable Law and cannot be waived thereunder. No notice to or
demand on any Loan Party which Lender may elect to give shall entitle any Loan Party to any other or further
notice or demand in the same, similar or other circumstances.

                 Amendments and Waivers. Neither this Agreement nor any other Loan Document nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such amendment, waiver, discharge
or termination is in writing signed by Lender, and as to amendments, waivers, discharges and terminations to any
of the Loan Documents, by any Loan Party and such amendment, waiver, discharge or termination shall be
effective and binding as to Lender and Issuing Bank only in the specific instance and for the specific purpose for
which given. Lender and Issuing Bank shall not, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its or their rights, powers and/or remedies unless such waiver shall be in
writing and signed as provided herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Lender or Issuing Bank of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy which Lender or Issuing Bank
would otherwise have on any future occasion, whether similar in kind or otherwise.

                 Waiver of Counterclaims. Each Loan Party waives all rights to interpose any claims, deductions,
setoffs or counterclaims of any nature (other than compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising therefrom or relating hereto or
thereto.




                                                         48
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 55 of 104



                   Indemnification. Each Loan Party shall indemnify and hold Lender and Issuing Bank, and their
respective officers, directors, agents, employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses, claims, damages, penalties,
liabilities, costs or expenses (including attorneys’ fees and expenses) imposed on, incurred by or asserted against
any of them in connection with any litigation, investigation, claim or proceeding commenced or threatened
related to the negotiation, preparation, execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Documents, or any undertaking or proceeding related to any of the transactions
contemplated hereby or any act, omission, event or transaction related or attendant thereto, including amounts
paid in settlement, court costs, and the fees and expenses of counsel except no Loan Party shall have any
obligation under this Section to indemnify an Indemnitee with respect to a matter covered hereby resulting from
the gross negligence or willful misconduct of such Indemnitee as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction (but without limiting the obligations of any Loan Party as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold harmless set forth in this Section
may be unenforceable because it violates any Law or public policy, Loan Parties shall pay the maximum portion
which it is permitted to pay under applicable Law to Lender in satisfaction of indemnified matters under this
Section. To the extent permitted by applicable Law, No Loan Party shall assert, and each Loan Party hereby
waives, (i) any claim against any Indemnitee, on any theory of liability for punitive damages (as opposed to
direct, actual or consequential damages) arising out of, in connection with, or as a result of, this Agreement, any
of the other Loan Documents or any undertaking or transaction contemplated hereby and (ii) any claim against
any Indemnitee, on any theory of liability for special, indirect or consequential damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any breach by Lender of this Agreement, any
of the other Loan Documents or any undertaking or transaction contemplated hereby that is cured by Lender
within three (3) Business Days. No Indemnitee referred to above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this Agreement or any of the other Loan
Documents or the transaction contemplated hereby or thereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the Obligations and the termination
or non-renewal of this Agreement.

SECTION 12. NOTICES; MISCELLANEOUS

                 Notices.

                 (a)     Except in the case of notices and other communications expressly permitted to be given
by telephone or electronic method of transmission (and subject in each case to clause (c) below), all notices and
other communications provided for herein shall be in writing and shall be delivered by hand or overnight courier
service, or mailed by certified or registered mail, as follows:

              If to Borrower Agent:                 CarbonLite PI Holdings LLC
                                                    10250 Constellation Boulevard, Suite 2820
                                                    Los Angeles, CA 90067
                                                    Attention: both Leon Farahnik, Chief Executive Officer;
                                                               and Gregg Milhaupt
                                                    Email:     both lfarahnik@hpcindustries.com; and
                                                               gregg@carbonliterecycling.com


              If to Lender or Issuing Bank:         Bank Leumi USA
                                                    579 Fifth Avenue
                                                    New York, New York 10017
                                                    Attention: Portfolio Manager, Head of ABL
                                                    Tel: (212) 407-4464


                                                        49
               Case 21-10527-JTD            Doc 16-4          Filed 03/08/21     Page 56 of 104



                                                     E-mail: jason.schumacher@leumiusa.com

                                                     With a copy to (which shall not constitute notice):

                                                     Riemer & Braunstein LLP
                                                     Times Square Tower
                                                     Seven Times Square, Suite 2506
                                                     New York, NY 10036
                                                     Attention: Lon M. Singer, Esq.
                                                     Tel: (212) 789-3110
                                                     Email: lsinger@riemerlaw.com

Any party hereto may change its address or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

                (b)      All such notices and other communications (i) sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given when received or (ii) delivered
through an electronic method of transmission to the extent provided in clause (c) below shall be effective as
provided in such clause.

                 (c)      Notices and other communications to Lender hereunder may be delivered or furnished
by e-mail or any internet or extranet-based site providing for access to data protected by passcodes or other
security systems approved by Lender for such purpose and in each case to the extent that Lender may approve a
pursuant to procedures approved by Lender; provided, that, the foregoing shall not apply to notices pursuant to
Section 2 or Section 7.2 or such other notices as Lender may specifically hereafter agree. Unless otherwise
specified by Lender, all such notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written acknowledgement; provided, that, if not
given during the normal business hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the recipient, and (ii) posted to an internet or
extranet-based site shall be deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i) and (ii) above, if such notice, e-mail
or other communication is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on the next Business Day of the
recipient.

                Partial Invalidity. If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole, but this Agreement shall be
construed as though it did not contain the particular provision held to be invalid or unenforceable and the rights
and obligations of the parties shall be construed and enforced only to such extent as shall be permitted by
applicable Law.

                  Successors. This Agreement, the other Loan Documents and any other document referred to
herein or therein shall be binding upon and inure to the benefit of and be enforceable by Lender and each Loan
Party and their respective successors and assigns, except that no Loan Party may assign its rights under this
Agreement, the other Loan Documents and any other document referred to herein or therein without the prior
written consent of Lender. Any such purported assignment without such express prior written consent shall be
void. The terms and provisions of this Agreement and the other Loan Documents are for the purpose of defining
the relative rights and obligations of each Loan Party and Lender with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and provisions of this Agreement or any
of the other Loan Documents. Any assignment by Lender to another Person at any time that no Default or Event

                                                         50
               Case 21-10527-JTD            Doc 16-4         Filed 03/08/21     Page 57 of 104



of Default exists or has occurred and is continuing, shall be subject to the prior written consent of Borrowers
(which consent shall not be unreasonably withheld, conditioned, or delayed).

                 Entire Agreement. This Agreement, the other Loan Documents, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts concerning the subject matter hereof,
whether oral or written. In the event of any inconsistency between the terms of this Agreement and any schedule
or exhibit hereto, the terms of this Agreement shall govern.

                  USA Patriot Act. Lender hereby notifies Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies each person or corporation who opens an account and/or
enters into a business relationship with it, which information includes the name and address of Borrower and
other information that will allow Lender to identify such person in accordance with the Act and any other
applicable Law. Borrowers are hereby advised that any Revolving Loans or Letters of Credit hereunder are
subject to satisfactory results of such verification.

                 Counterparts, Etc.

                 (a)      This Agreement or any of the other Loan Documents may be executed in any number of
counterparts, each of which shall be an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the other Loan Documents by
telefacsimile or other electronic method of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Loan Documents. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic method of transmission shall in a
timely manner also deliver an original executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

                 (b)     The words “execution,” “signed,” “signature,” and words of like import in any Loan
Document shall be deemed to include electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.


                                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                        51
Case 21-10527-JTD   Doc 16-4   Filed 03/08/21   Page 58 of 104
Case 21-10527-JTD   Doc 16-4       Filed 03/08/21      Page 59 of 104




                          LENDER:




                [Signature Page to Credit Agreement]
Case 21-10527-JTD   Doc 16-4     Filed 03/08/21     Page 60 of 104



                        EXHIBIT A
                            TO
                    CREDIT AGREEMENT

               Form of Borrowing Base Certificate

                          See attached




                       Exhibit A – Page 1
                        Case 21-10527-JTD            Doc 16-4         Filed 03/08/21          Page 61 of 104




                                                                                     Borrower's Name:          CarbonLITE PI
             Borrowing Base Certificate (the "BBC")
             BBC Submission Date:               Template                             Type of Aging             Invoice Date
Line #                                                          Date:                AR- CarbonLITE            AR- Pinnpack
         1   Opening Accounts Receivable Balance                   9/6/2019                               0                    0
         2   Invoicing for the Period                                          (+)                        0                    0
         3   Credits for the Period                                            (-)                        0                    0
         4   Discounts for the Period                                          (-)                        0                    0
         5   Collections for the Period                                        (-)                        0                    0
         6   Other Increases                                                   (+)                        0                    0
         7   Other Decreases                                                   (-)                        0                    0
         8   Ending Accounts Receivable                           9/13/2019                               0                    0

      9      Total A/R Ineligibles Per Worksheet                               (-)                        0                    0
     10      Total Eligible Accounts Receivable                                                           0                    0
     11      Receivables Advance Rate                                    85%
     12      Net Eligible Accounts Receivable                                                                                  0

     13      Reserve #1                                                        (-)                         0
     14      Reserve #2                                                        (-)                         0
     15      Reserve #3                                                        (-)                         0
     16      Total Reserves                                                                                                    0
     17      Revolver Limit                                                                     10,000,000

     18      Beginning Loan Balance                                                                       0
     19      Collections                                                       (-)                        0
     20      Interest and Fees                                                 (+)                        0
     21      Advance Requested                                                 (+)                        0
     22      Increase (Decrease) Adjustment                                                               0
     23      Ending Loan Balance                                                                          0
     24      Final Availability                                                                           0
 'Reference is hereby made to that certain Loan and Security Agreement dated as of [DATE] (as amended, restated
 or otherwise modified from time to time, the “Loan Agreement”) between CarbonLITE Industries, LLC and
 Pinppack Packaging, LLC (“Borrower”) and Leumi Business Credit a division of Bank Leumi USA (“Lender”).
 Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the
 Loan Agreement.

 Borrower hereby certifies all of the information contained in this Borrowing Base Certificate is true and correct in
 all material respects as of the date hereof, and such calculations have been made in accordance with the eligibility

             Borrower

             By:________________________________________________________________
             Authorized Signer




2540819.1
                    Case 21-10527-JTD                Doc 16-4         Filed 03/08/21              Page 62 of 104




       Borrowing Base Certificate (the "BBC") Ineligibles Worksheet
       BBC Submission Date:                Template         Borrower's Name:         CarbonLITE PI
Line # Description                              CarbonLITE                PinnPACK
8a     Current                                            0                      0
8a     31-60                                              0                      0
8a     61-90                                              0                      0
8a     Over 90                                            0                      0
8a     Total                                              0                      0
9a     Past Due Receivables                               0                      0   90 days fron Invoice or 60 days Past Due Date
9a     Credits past due                                   0                      0   Credits that also meet past due criteria
9a     Cross aged 50%                                     0                      0   greater than 50% of the Debtors balance is Ineligible
9a     Accounts Payable Contras                           0                      0   There is an Account Payable owed, subtract from A/R
9a     Intercompany Receivables                           0                      0
9a     Foreign                                            0                      0   Outside of US and Canada considered foreign
9a     Government                                         0                      0
9a     COD/ Credit Card/ DUR                              0                      0   Cash on delivery, Due upon receipt terms
9a     Rebate                                             0                      0   GL Account #2009000- Pepsi
9a     PreBill estimate                                   0                      0   Terms include FOB destination
9a     Other Ineligible                                   0                      0
9a     Other Ineligible                                   0                      0
9a     Concentration Limits (20%)                         0                      0
9a     Total A/R Ineligibles                              0                      0




2540819.1
                Case 21-10527-JTD         Doc 16-4         Filed 03/08/21   Page 63 of 104




        Borrowing Base Certificate (the "BBC")                                   Certificate Number
        Cash Reconciliation
Line # Balance from Collateral Section                      $
      5 Collections for the Period                                                               0

Line # Leumi Actual Balance                                 $
     19 Collections                                                                              0

        Unswept Cash Applied to the Collateral       (+)                                          0
        Fees taken from the Bank Account             (+)                                          0
        Other                                                                                     0
        Other                                                                                     0
        Other                                                                                     0
Add additional Lines as needed                                                                    0
        Adjusted Collections Balance                                                             0
        Difference (should be zero)                                                              0




2540819.1
                 Case 21-10527-JTD          Doc 16-4   Filed 03/08/21       Page 64 of 104



                                    Start Date 8/31/2019
                                     End Date 9/6/2019

                                                               CarbonLITE       PinnPack

Starting Balance (As of Start Date above)                  $           -    $          -
Add: Shipments for the period                              $           -    $          -
Less: Cash Receipts for the period                         $           -    $          -

Interim AR Balance                                         $           -    $          -




2540819.1
                                                       Case 21-10527-JTD     Doc 16-4       Filed 03/08/21              Page 65 of 104


                                                                                                        Customer Name         Sales Price    Pounds            Revenue
                                                                                                Western Container Corp        $      -            -        $         -
                                                                                                Graham                        $      -            -        $         -
                                                                                                Niagara Bottling              $      -            -        $         -
                                                                                                Amcor                         $      -            -        $         -
                                                                                                Nestle Waters                 $      -            -        $         -
                                                                                                Burcham International         $      -            -        $         -
                                                                                                Pinnpack Leading Industries   $      -            -        $         -   Intercompany, exclude




                                                                                                Total Revenue Summary                                      $         -
                                                                                                Total Pounds Summary                               -
Start Delivery Date                  9/1/2019                                                   Total Pounds Detail                                    0
End Delivery Date                    9/6/2019                                                   Sales Price Updated           8/31/2019

 BOL        SO        Load Date   Deliver Date   Customer         Location        Product                   Cust PO           SCALE Lbs     BOL Weight         Pounds




2540819.1
                 Case 21-10527-JTD      Doc 16-4      Filed 03/08/21    Page 66 of 104



Date        Bank Account Received   Method     Customer            Amount                Total Cash In
 9/3/2019   TCB ‐ Depository        Wire/ACH   Graham
 9/4/2019   TCB ‐ Depository        Wire/ACH   Oldcastle
 9/4/2019   TCB ‐ Depository        Wire/ACH   CJB International
 9/5/2019   TCB ‐ Depository        Wire/ACH   Graham
 9/6/2019   TCB ‐ Depository        Wire/ACH   Amcor
 9/6/2019   TCB ‐ Depository        Wire/ACH   Graham




2540819.1
                Case 21-10527-JTD   Doc 16-4   Filed 03/08/21   Page 67 of 104



$           ‐




2540819.1
                       Case 21-10527-JTD   Doc 16-4   Filed 03/08/21        Page 68 of 104


Date:
Invoice #                                    Link
Order #     Inv Date   Cust #   Company      Code       Net Amount          Sales Tax          Invoice Total




                                                                     0.00               0.00                   0.00 Total:




2540819.1
                    Case 21-10527-JTD             Doc 16-4       Filed 03/08/21   Page 69 of 104



Date        Bank Account Received   Method     Customer           Amount           Total Cash In   $   -
 9/3/2019   TCB - Depository                   Various
                                    Check Deposit
 9/3/2019   TCB - Depository        Wire/ACH Niche
 9/3/2019   TCB - Depository        Wire/ACH Best Express
 9/3/2019   TCB - Depository        Wire/ACH Kroger
 9/4/2019   TCB - Depository        Wire/ACH Bunzl
 9/4/2019   TCB - Depository        Wire/ACH Landsberg
 9/4/2019   TCB - Depository        Wire/ACH WCP Solutions
 9/4/2019   TCB - Depository        Wire/ACH Rancho Las Palmeras
 9/4/2019   TCB - Depository        Wire/ACH Datilera Del Desierto
 9/4/2019   TCB - Depository        Wire/ACH Rancho Las Palmeras
 9/4/2019   TCB - Depository                   Various
                                    Check Deposit
 9/5/2019   TCB - Depository        Wire/ACH Kroger
 9/6/2019   TCB - Depository                   Various
                                    Check Deposit
 9/6/2019   TCB - Depository        Wire/ACH Rich Products
 9/6/2019   TCB - Depository        Wire/ACH Bunzl
 9/6/2019   TCB - Depository        Wire/ACH Cima-Pak




2540819.1
              Case 21-10527-JTD            Doc 16-4       Filed 03/08/21       Page 70 of 104



                                               EXHIBIT B
                                                   TO
                                           CREDIT AGREEMENT

                                       Form of Compliance Certificate



Bank Leumi USA
579 Fifth Avenue
New York, NY 10017
Attention: Portfolio Manager

        Re:      Loan Arrangement with CARBONLITE PI HOLDINGS, LLC, et al.


Ladies and Gentlemen:

        I hereby certify to you pursuant to Section 7.1 of the Credit Agreement (as defined below) as follows:

        1.     I am the duly elected [___________] of CARBONLITE PI HOLDINGS, LLC, (“Borrower
Agent”). Capitalized terms used herein without definition shall have the meanings given to such terms in the
Credit Agreement, dated September 16
                                   __, 2019, by and between, among others, Bank Leumi USA (“Lender”)
and Borrowers (as such Credit Agreement is amended, modified or supplemented, from time to time, the
“Credit Agreement”).

       2.      I have reviewed the terms of the Credit Agreement, and have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and the financial condition of
each Borrower, during the immediately preceding [fiscal quarter] [fiscal month].

         3.        The review described in Section 2 above did not disclose the existence during or at the end of
such [fiscal quarter] [fiscal month], and I have no knowledge of the existence and continuance on the Closing
Date, of any condition or event which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto. Described on Schedule I attached hereto are the exceptions, if any, to this Section
3 listing, in detail, the nature of the condition or event, the period during which it has existed and the action
which any Borrower has taken, is taking, or proposes to take with respect to such condition or event.

        4.       Financial Statements.

        [Use following paragraph (a) for fiscal quarter-end financial statements]

                a. Attached hereto as Schedule II are the consolidated and consolidating balance sheets of
                   each Borrower, as required by Schedule 7.1(b) of the Credit Agreement for such fiscal
                   quarter ending ______________, and the consolidated and consolidating balance sheet
                   and related statements of operations and cash flows as of the end of and for such fiscal
                   quarter, all in reasonable detail, fairly presenting in all material respects the financial
                   position and the results of the operations of each Borrower as of the end of and through
                   such fiscal month, setting forth in each case in comparative form the figures for the
                   corresponding period or periods of (or, in the case of the balance sheet, as of the end of)
                   the previous fiscal year, in accordance with GAAP consistently applied, subject to normal




                                              Exhibit B – Page 1
             Case 21-10527-JTD             Doc 16-4       Filed 03/08/21        Page 71 of 104



                    year-end audit adjustments and the absence of footnotes (all of the foregoing, collectively,
                    the “Quarterly Financial Statements”).

        [Use following paragraph (b) for fiscal month-end financial statements]

                b. Attached hereto as Schedule II are the consolidated and consolidating balance sheets of
                   each Borrower, as required by Schedule 7.1(c) of the Credit Agreement for the fiscal
                   month ending ___________, and its consolidated and consolidating balance sheet and
                   related statements of operations and cash flows as of the end of and for such fiscal month,
                   all in reasonable detail, fairly presenting in all material respects the financial position and
                   the results of the operations of each Borrower as of the end of and through such fiscal
                   month, setting forth in each case in comparative form the figures for the corresponding
                   period or periods of (or, in the case of the balance sheet, as of the end of) the previous
                   fiscal year, in accordance with GAAP consistently applied, subject to normal year-end
                   audit adjustments and the absence of footnotes (all of the foregoing, collectively, the
                   “Monthly Financial Statements”).

         5.        Attached hereto as Schedule III are the calculations used in determining, as of the end of such
[fiscal quarter] [fiscal month] whether each Borrower is or would be in compliance with the covenant set forth
in Section 9 of the Credit Agreement for such [fiscal quarter] [fiscal month], whether or not such compliance
is required under the terms thereof.

          6.      Except as set forth in Schedule IV, there has been no change in generally accepted accounting
principles used in the preparation of the [Quarterly Financial Statements][Monthly Financial Statements]
furnished to Lender for the [fiscal year/fiscal month] ended ___________. If any such change has occurred,
(i) a statement of reconciliation conforming such financial statements to GAAP is attached hereto in Schedule
IV and (ii) a discussion and analysis prepared by management of each Borrower with respect to the [Quarterly
Financial Statements][Monthly Financial Statements] delivered herewith is attached hereto as Schedule V.

        The foregoing certifications are made and delivered this day of ___________, 20__.

                                                    CARBONLITE PI HOLDINGS, LLC,
                                                    as Borrower Agent


                                                    By: __________________________
                                                    Title: ______________________




                                              Exhibit B – Page 2
             Case 21-10527-JTD             Doc 16-4       Filed 03/08/21        Page 72 of 104



                                               SCHEDULE 1.1

                                        Definition of Eligible Accounts

        As used in the Credit Agreement, “Eligible Accounts” means Accounts created by any Borrower that,
in each case, at the time of creation, and at all times thereafter, satisfy the criteria set forth below as
determined by Lender in its Permitted Discretion. Except as otherwise agreed by Lender, any Account shall
not constitute an Eligible Account:

                 (a)      which is not subject to a first-priority perfected security interest in favor of Lender;

                  (b)      which is subject to any security interest, lien or other encumbrance other than the
security interest and lien of Lender and those permitted in clauses (b), (c) and (j) of the definition of the term
Permitted Liens (but as to liens referred to in clause (j) only to the extent that Lender has established a
Reserve as provided therein) and any other liens permitted under this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Lender between the holder of such security
interest or lien and Lender;

                 (c)       such Accounts are not unpaid more than sixty-one (61) days after the original due
date for them or ninety (90) days (or if Lender so elects in its sole and absolute discretion, such ninety (90)
day period may be extended to one hundred twenty (120) days with respect to account debtors approved by
Lender) after the date of the original invoice for them, or which has been written off the books of such Person
or otherwise designated as uncollectible;

              (d)     which is owing by an account debtor for which more than fifty percent (50%) of the
Accounts owing by such account debtor and its Affiliates are ineligible under paragraph (c) above;

                 (e)      (i) which is owing by any of Nestlé S.A., The Coca-Cola Company, PepsiCo, Inc.,
Niagara Bottling LLC, or any of their Affiliates, to the extent the aggregate amount of Eligible Accounts
owing by any such account debtor and its Affiliates to any Borrower exceeds thirty-five percent (35%) of the
aggregate amount of Eligible Accounts thereof, (ii) which is owing by an account debtor who is investment
grade to the extent the aggregate amount of Eligible Accounts owing by such account debtor and its Affiliates
to any Borrower exceeds twenty percent (20%) of the aggregate amount of Eligible Accounts thereof, or (iii)
which are owing by an account debtor who is not investment grade or an account debtor none of the securities
of which are rated by the rating agencies, to the extent the aggregate amount of Accounts owing by such
account debtor and its Affiliates to any Borrower exceeds twenty percent (20%) of the aggregate amount of
Eligible Accounts thereof (but the portion of the Accounts not in excess of such applicable percentage may be
deemed Eligible Accounts and for purposes hereof “investment grade” means that the account debtor has
outstanding securities that have a received a then current credit rating of BBB or higher from Standard &
Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. and its successors and assigns or a
rating of Baa2 or higher from Moody’s Investors Services, Inc. or its successors);

               (f)      with respect to which any covenant, representation, or warranty contained in this
Agreement or in the other Loan Documents has been breached or is not true in any material respect;

                 (g)      which (i) does not arise from the sale of goods or performance of services in the
ordinary course of business, (ii) is not evidenced by an invoice or other documentation satisfactory to Lender
in its Permitted Discretion and which has been sent to the account debtor; except only as to account debtors
invoiced by Borrowers only on a monthly basis in the ordinary course of business, even if such invoice has
not yet been sent; provided, that, Borrowers shall have provided Lender with such documentation and
information with respect to such account debtor as Lender may require, in each case in form and substance



                                             Schedule 1.1 – Page 1
              Case 21-10527-JTD             Doc 16-4        Filed 03/08/21        Page 73 of 104



satisfactory to Lender; provided, further, that any failure by Borrowers to provide any monthly invoice to
such account debtor shall render all Accounts payable by such account debtor ineligible, (iii) represents a
progress billing, (iv) is contingent upon such Person’s or its Affiliates’ completion of any further
performance, (v) represents a sale on a bill-and-hold, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis (other than the customary customer right-of-return, consistent with standard
industry practices and past practice of any Borrower), (vi) relates to payments of interest or (vii) has been
invoiced more than once;

                 (h)    with respect to which any check or other instrument of payment has been returned
uncollected for any reason;

                  (i)     which is owed by an account debtor which has (i) applied for, suffered, or consented
to the appointment of any receiver, interim receiver, receiver-manager, custodian, trustee, or liquidator of its
assets, (ii) had possession of all or a material part of its property taken by any receiver, interim receiver,
receiver-manager, custodian, trustee or liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any Federal, State or territorial bankruptcy Laws (other than post-petition
accounts payable of an account debtor that is a debtor-in-possession under the Bankruptcy Code and
reasonably acceptable to Lender in its Permitted Discretion), (iv) admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

                  (j)    which is owed by any account debtor that has sold all or substantially all its assets
(unless such Account has been assumed by a Person that shall have acquired such assets and otherwise
satisfies the requirements set forth in this definition);

                  (k)     which is owed by an account debtor that (i) does not maintain its chief executive
office in the United States (or Puerto Rico and the United States Virgin Islands) and or Canada or (ii) is not
organized under applicable Law of the United States, any State of the United States, Puerto Rico, the United
States Virgin Islands, Canada, or any Province of Canada, unless, in either case, such Account is backed by a
letter of credit acceptable to Lender and which has been assigned to and is directly drawable by Lender;

                 (l)      which is owed in any currency other than U.S. Dollars;

                  (m)     which is owed by (i) the government (or any department, agency, public corporation,
or instrumentality thereof) of any country other than the United States (including Puerto Rico and the U.S.
Virgin Islands) or Canada, unless such Account is backed by a letter of credit acceptable to Lender and which
has been assigned to and is directly drawable by Lender, or (ii) the government of the United States (including
Puerto Rico and the U.S. Virgin Islands) or Canada, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as amended, or the Financial
Administration Act (Canada), as amended, as applicable, and any other steps necessary to perfect the security
interest and lien of Lender in such Account have been complied with to Lender’s satisfaction;

                 (n)      which is owed by any Affiliate, employee, officer, director or agent of any Borrower;

                (o)      which, for any account debtor, exceeds any credit limit with respect to such account
debtor determined by any Borrower from time to time, and such credit limit is acceptable to Lender in its
Permitted Discretion (and otherwise such credit limit as Lender may determine after notice and consultation
with Borrowers), to the extent of such excess;




                                               Schedule 1.1 – Page 2
             Case 21-10527-JTD            Doc 16-4       Filed 03/08/21       Page 74 of 104



                 (p)     which is owed by an account debtor or any Affiliate of such account debtor to which
any Borrower is indebted, but only to the extent of such indebtedness, or which is subject to any security,
deposit, progress payment, retainage or other similar advance made by or for the benefit of an account debtor,
in each case to the extent thereof;

                 (q)      which is subject to any asserted counterclaim, or deduction, defense, setoff or
dispute, in each case to the extent thereof;

                (r)      which is evidenced by or arising under any promissory note, lease, chattel paper, or
instrument, unless the same is pledged to Lender;

                 (s)     which is owed by an account debtor located in any jurisdiction which requires filing
of a “Notice of Business Activities Report” or other similar report in order to permit such Person to seek
judicial enforcement in such jurisdiction of payment of such Account, unless such Person has filed such report
or qualified to do business in such jurisdiction;

                 (t)     with respect to which such Person has made any agreement with the account debtor
for any reduction thereof (to the extent of such reduction), other than discounts and adjustments given in the
ordinary course of business, or any Account which was partially paid and such Person created a new
receivable for the unpaid portion of such Account;

               (u)     which does not comply in all material respects with the requirements of all applicable
Laws and regulations, whether Federal, State or local;

                 (v)      which is for goods that have been sold under a purchase order or pursuant to the
terms of a contract or other agreement or understanding (written or oral) that indicates or purports to indicate
that any Person other than such Person has or has had an ownership interest in such goods, or which indicates
any party other than such Person as payee or remittance party;

                 (w)     which was created on cash on delivery terms;

                (x)     which Lender determines in its Permitted Discretion may not be paid by reason of the
account debtor’s financial condition or inability to pay; or

                 (y)     which Lender determines is otherwise unacceptable in its Permitted Discretion.

The criteria for Eligible Accounts set forth above may be changed upon notice to Borrower Agent and any
new criteria for Eligible Accounts may be established by Lender in the exercise of its Permitted Discretion
upon notice to Borrower Agent and may be based on, among other things: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not been identified by Borrower
Agent to the field examiners of Lender prior to the Closing Date, in either case under clause (i) or (ii) which
adversely affects or would reasonably be expected to adversely affect the Accounts or Lender’s ability to
realize upon the Accounts as determined by Lender in its Permitted Discretion. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral. In determining the amount of the Account to be
included in the Borrowing Base, the face amount of an Account shall be reduced, to the extent not reflected in
such face amount, by (i) the amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other allowances (including any
amount that any Borrower may be obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash received in respect of such Account
but not yet applied by any Borrower to reduce the amount of such Eligible Accounts.



                                             Schedule 1.1 – Page 3
Case 21-10527-JTD   Doc 16-4    Filed 03/08/21   Page 75 of 104




                     Schedule 1.1 – Page 4
              Case 21-10527-JTD            Doc 16-4        Filed 03/08/21       Page 76 of 104



                                                SCHEDULE 4.1

                        Conditions Precedent to Initial Revolving Loans and Letters of Credit

        The obligation of Lender to make its initial Revolving Loans and any Letters of Credit on the Closing
Date is subject to the satisfaction of the conditions precedent to all Revolving Loans and Letters of Credit
provided for in Section 4.2 and each of the following conditions precedent:

                 (a)       Closing Excess Availability. The Excess Availability as of the Closing Date shall be
not less than $1,000,000.00 after giving effect to the initial Revolving Loans made or to be made and Letters
of Credit issued or to be issued in connection with the initial transactions hereunder and after payment of all
fees and expenses payable on the Closing Date.

                 (b)     Field Examination. Lender shall have conducted, or received the final report of a
firm engaged by Lender to conduct, a field examination of the Collateral, the books and records and other
matters relating to the operation of the business of each Borrower the results of which are satisfactory to
Lender, and Lender (or a firm engaged by Lender for such purpose) shall have completed an updated field
review of the books and records of each Borrower and such other updated information with respect to the
Accounts as Lender may require to determine the amount of Revolving Loans available to Borrowers
(including, without limitation, roll-forwards of Accounts), with results as of a date not more than five (5) days
prior to the Closing Date (or such earlier date as may be acceptable to Lender), the results of which shall be
reasonably satisfactory to Lender.

                (c)     Receipt of Term Loan Agreement. Lender shall have received a true and complete
fully-executed copy of each of the Term Loan Agreement and the “Security Agreement” as defined therein.

                 (d)     Know Your Customer; Patriot Act. Lender shall have received at least five (5)
Business Days prior to the Closing Date all documentation and information as is requested by Lender that is
required by regulatory authorities under applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act, in each case to the extent requested in writing at
least seven (7) Business Days prior to the Closing Date.

                  (e)     Financial Statements; Projections. Lender shall have received at least ten (10)
Business Day prior to the Closing Date: (i) projected balance sheets, income statements, statements of cash
flows and availability of each Borrower on a monthly basis for the period through the end of 2019, in each
case with the results and assumptions in such projections in form and substance reasonably satisfactory to
Lender, and an opening pro forma balance sheet for each Borrower in form and substance reasonably
satisfactory to Lender, (ii) projected balance sheets, income statements, statements of cash flows and
availability of each Borrower on an annual basis for the period through the end of the fiscal year 2022, in each
case with the results and assumptions in such projections in form and substance reasonably satisfactory to
Lender, and (iii) any updates or modifications to the projected financial statements of each Borrower
previously received by Lender, in each case in form and substance reasonably satisfactory to Lender.

                 (f)      Legal Due Diligence. Lender and its counsel shall have completed all legal due
diligence, the results of which shall be satisfactory to Lender.

                (g)     Borrowing Base Certificate and Request. Lender shall have received a borrowing
request and a Borrowing Base Certificate which calculates the Borrowing Base as of the end of the Business
Day immediately preceding the Closing Date completed in a manner reasonably satisfactory to Lender and
duly authorized, executed and delivered by a Responsible Officer of each Borrower


                                              Schedule 4.1 – Page 1
             Case 21-10527-JTD             Doc 16-4       Filed 03/08/21        Page 77 of 104



                 (h)      Solvency Certificate. Lender shall have received a solvency certificate signed by a
Responsible Officer of each Borrower in form and substance satisfactory to Lender and as of the Closing Date
and after giving effect to the Agreement and the transactions contemplated thereby, no Borrower shall be
insolvent or become insolvent as a result thereof.

                 (i)      Good Standing Certificates. Lender shall have received, if applicable, a certificate of
status with respect to each Borrower, dated within ten (10) days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of each Borrower, which certificate shall
indicate that such Borrower is in good standing in such jurisdiction.

                  (j)      Certificate of Directors’ Resolutions, Incumbency, Etc. Lender shall have received a
certificate of a Responsible Officer of each Loan Party, in form and substance satisfactory to it, certifying (i)
that attached copies of the Organization Documents of such Loan Party are true and complete, and in full
force and effect, without amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution, delivery and performance of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified or revoked, and constitute
all resolutions adopted with respect to this Credit Facility; and (iii) to the title, name and signature of each
Person authorized to sign the Loan Documents.

                    (k)     Closing Certificate. Lender shall have received a certificate, signed by a Responsible
Officer of each Borrower, dated as of the Closing Date, stating (i) that no Default or Event of Default exists or
has occurred and is continuing, (ii) all of the conditions to the closing of the Credit Facility have been
satisfied, (iii) the representations and warranties contained in the Loan Documents are true and correct in all
material respects (except where already qualified by materiality or Material Adverse Effect), (iv) such
Borrower believes it has complied with all agreements and conditions to be satisfied by it under the Loan
Documents as of the Closing Date to the satisfaction of Lender as set forth in Section 4.1 of the Credit
Agreement and (iv) certifying any other factual matters as may be reasonably requested by Lender.

                 (l)     Lien Searches. Lender shall have received the results of a recent lien search in each
jurisdiction where any Loan Party is organized and where the assets of any Loan Party are located, and such
search shall reveal no security interests, liens or other encumbrances on any of the assets of any Borrower
except for Permitted Liens or security interests, liens or other encumbrances to be discharged on or prior to
the Closing Date pursuant to a pay-off letter or other documentation satisfactory to Lender.

                 (m)      Pay-Off Letter. Lender shall have received pay-off letters, in form and substance
satisfactory to Lender, for all existing Indebtedness to be repaid from the proceeds of the initial Revolving
Loans (if any), confirming that all security interests and liens upon any of the property of each Borrower
constituting Collateral will be terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or supported by a Letter of Credit.

                  (n)     Insurance. Lender shall have received evidence of insurance coverage in form, scope
and substance reasonably satisfactory to Lender, and loss payee endorsements required under the Credit
Agreement, in form and substance reasonably satisfactory to Lender, and certificates of insurance policies
and/or endorsements naming Lender as loss payee and additional insured (as its interests may appear, and
subject to the terms of the Intercreditor Agreement).

                 (o)     Letter of Credit Application. If a Letter of Credit is requested to be issued on the
Closing Date, Lender shall have received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable) not less than three (3) Business Days prior to the Closing
Date.


                                              Schedule 4.1 – Page 2
              Case 21-10527-JTD             Doc 16-4       Filed 03/08/21        Page 78 of 104



             (p)      Tax Withholding. Lender shall have received a properly completed and signed IRS
Form W-8 or W-9, as applicable, for each Loan Party.

                 (q)     Cash Management. Each Borrower shall have established a cash management system
as provided in the Credit Agreement.

                   (r)      Perfected Security Interest. Lender shall have received evidence, in form and
substance reasonably satisfactory to Lender, that Lender has a valid perfected first-priority (subject to the
terms of the Intercreditor Agreement) security interest in all of the Collateral (including the filing of UCC
financing statements covering the Collateral, and except as to priority, subject to the liens permitted under
clauses (b), (c), (i) and (j) of the definition of Permitted Liens, to the extent that such liens have priority over
the liens of Lender under applicable Law and except for such items of Collateral as Lender may determine not
to perfect its security interest in and none of the Collateral shall be subject to any other pledges, security
interests, mortgages or assignments as security, except for Permitted Liens.

                 (s)      No Material Adverse Change. No material adverse change in the business,
operations, profits, assets or prospects of Loan Parties shall have occurred since the date of the most recent
financial statements received by Lender or its latest field examination.

                 (t)     Credit Agreement and other Loan Documents. Lender shall have received each of
the following documents, in form and substance reasonably satisfactory to Lender, duly executed and
delivered, and each such document shall be in full force and effect and each Loan Party shall be in compliance
with the terms thereof:

                          (i)      the Credit Agreement,

                          (ii)     the Intercreditor Agreement,

                          (iii)    the Security Documents,

                          (iv)     the Control Agreements,

                          (v)      the Facility Guaranty;

                          (vi)     the Perfection Certificate,

                        (vii)   a disbursement letter executed and delivered by Borrower Agent to Lender
        regarding the extensions of credit to be made on the Closing Date, and

                      (viii) opinion letters of counsel to Loan Parties with respect to the Loan
        Documents and such other matters as Lender may reasonably request as well as any local counsel to
        Loan Parties.




                                              Schedule 4.1 – Page 3
Case 21-10527-JTD   Doc 16-4    Filed 03/08/21   Page 79 of 104



                       SCHEDULE 6.7

                          Litigation

                            None.




                     Schedule 6.7 – Page 1
           Case 21-10527-JTD         Doc 16-4     Filed 03/08/21    Page 80 of 104



                                        SCHEDULE 6.9

                                      Environmental Matters

On March 14, 2012 sodium hydroxide was released from CL Industries, Riverside California and
allegedly contaminated soil near the facility. In October 2013, the California Department of Fish
and Wildlife entered into a Settlement Agreement with CL Industries for a total payment of
$42,424.00 to be paid $4,243.20 semiannually through August 1, 2018. All payments have been
made and no further monies are owed. All cleanup required by the Department of Fish and
Wildlife has been completed.




                                       Schedule 6.9 – Page 1
        Case 21-10527-JTD          Doc 16-4     Filed 03/08/21       Page 81 of 104



                                      SCHEDULE 6.11

                                    Material Agreements

1. Material Agreements Pinnpack

       a. Leases:

               i. Standard Industrial Single-Tenant Lease – Net, dated as of June 1, 2016, by and
                  between Pinnpack and Duris Corporation, as amended, restated, supplemented or
                  otherwise modified from time to time.

              ii. Master Lease Agreement, dated as of March 15, 2017, by and between Pinnpack and
                  Jules and Associates, Inc, as amended, restated, supplemented or otherwise modified
                  from time to time.

2. Material Agreements Riverside

       a. Customer Contracts:

               i. Contract, dated as of September 1, 2011, by and between CL Industries and Nestle
                  Waters North America Inc., as amended, restated, supplemented or otherwise
                  modified from time to time.

              ii. PCR Resin Agreement, dated as of February 22, 2018, by and between CL
                  Industries and Pepsi-Cola Advertising and Marketing, Inc., as amended, restated,
                  supplemented or otherwise modified from time to time.

              iii. Agreement, dated as of July 29, 2010, by and between CL Industries and Pepsi-Cola
                   Advertising and Marketing, Inc., as amended, restated, supplemented or otherwise
                   modified from time to time.

              iv. Agreement, dated as of April 29, 2016, by and between CL Industries and Pepsi-
                  Cola Advertising and Marketing, Inc., as amended, restated, supplemented or
                  otherwise modified from time to time.

              v. PCR Resin Agreement, dated as of June 28, 2018, by and between CL Industries and
                 Pepsi-Cola Advertising and Marketing, Inc., as amended, restated, supplemented or
                 otherwise modified from time to time.

       b. Leases:

               i. Standard Multi-Tenant Office Lease – Gross, dated as of February 12, 2016, by and
                  between CL Industries and 2245 Valley Blvd, LLC, as amended, restated,
                  supplemented or otherwise modified from time to time.

              ii. Standard Industrial/Commercial Multi-Tenant Lease – Gross, dated as of June 23,
                  2016, by and between CL Industries and One Miracle Property, as amended,
                  restated, supplemented or otherwise modified from time to time.




                                    Schedule 6.11 – Page 1
Case 21-10527-JTD      Doc 16-4      Filed 03/08/21     Page 82 of 104



    iii. Columbia Business Center Building Lease, dated as of October 1, 2010, by and
         between CL Industries and Columbia Business Center, LLC, as amended, restated,
         supplemented or otherwise modified from time to time.




                        Schedule 6.11 – Page 2
            Case 21-10527-JTD   Doc 16-4     Filed 03/08/21   Page 83 of 104



                                  SCHEDULE 6.12

                                Restrictive Agreements

See Schedule 8.1.




                                 Schedule 6.12 – Page 1
Case 21-10527-JTD   Doc 16-4     Filed 03/08/21   Page 84 of 104



                      SCHEDULE 6.15

                          Insurance


                         See attached




                     Schedule 6.15 – Page 1
                                      Case 21-10527-JTD                   Doc 16-4           Filed 03/08/21               Page 85 of 104
                                                                                                                            CARBO-1                                      OP ID: CW
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                   09/09/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                  310-282-0900                      CONTACT Chermine M. Wiltsey
                                                                                            NAME:
Nahai Insurance Services, Inc.                                                              PHONE           310-282-0900                            FAX        310-282-0976
465 S. Beverly Drive, #200                                                                  (A/C, No, Ext):                                         (A/C, No):
Beverly Hills, CA 90212                                                                     E-MAIL
                                                                                            ADDRESS:
                                                                                                        chermine@nahai.com
Bijan Nahai
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #
                                                                                            INSURER A : Aspen Specialty Insurance                                      10717
INSURED                                                                                     INSURER B : American Fire & Casualty Co                                    24066
CarbonLite Industries, LLC
10250 Constellation Bl., #2820                                                              INSURER C : ACE American  Insurance Co.
Los Angeles, CA 90067
                                                                                            INSURER D :

                                                                                            INSURER E :
                                                                                            INSURER F :

COVERAGES                                     CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                ADDL SUBR                                        POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE                 INSD WVD             POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE               $
                                                                                                                                                                           1,000,000
                                                                                                                                  DAMAGE TO RENTED                            50,000
                 CLAIMS-MADE      X   OCCUR
                                                     X          CR006PY18                           09/19/2018 09/19/2019         PREMISES (Ea occurrence)      $
       X GL Ded $2,500                                                                                                            MED EXP (Any one person)      $
                                                                                                                                                                         EXCLUDED
       X EBL Ded $1,000                                                                                                           PERSONAL & ADV INJURY         $
                                                                                                                                                                           1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE             $
                                                                                                                                                                           2,000,000
       X POLICY       PRO-
                      JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG        $
                                                                                                                                                                           2,000,000
           OTHER:
                                                                                                                                 Emp Ben.                       $
                                                                                                                                                                           1,000,000
 A                                                                                                                                COMBINED SINGLE LIMIT                    1,000,000
       AUTOMOBILE LIABILITY                                                                                                       (Ea accident)                 $
           ANY AUTO                                             CR006PY18                           09/19/2018 09/19/2019         BODILY INJURY (Per person)    $
           OWNED                  SCHEDULED
           AUTOS ONLY             AUTOS                                                                                           BODILY INJURY (Per accident) $
                                                                                                                                  PROPERTY DAMAGE
       X   HIRED
           AUTOS ONLY         X   NON-OWNED
                                  AUTOS ONLY                                                                                      (Per accident)               $

                                                                                                                                                                $
 B         UMBRELLA LIAB              OCCUR                                                                                       EACH OCCURRENCE               $
                                                                                                                                                                          25,000,000
       X   EXCESS LIAB                CLAIMS-MADE               EUA1854898347                       09/19/2018 09/19/2019         AGGREGATE                     $
                                                                                                                                                                          25,000,000
           DED     X   RETENTION $              0                                                                                                               $
 C                                                                                                                                     PER             OTH-
       WORKERS COMPENSATION
       AND EMPLOYERS' LIABILITY
                                                                                                                                  X    STATUTE         ER
                                              Y/N               C64385951                           06/01/2019 06/01/2020                                                  1,000,000
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                           E.L. EACH ACCIDENT            $
       OFFICER/MEMBER EXCLUDED?                     N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
                                                                                                                                                                           1,000,000
       If yes, describe under                                                                                                                                              1,000,000
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT   $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Bank Leumi USA and its successors &/or assigns, ATIMA is hereby named
Additional Insured as respects to General Liability as their interest may
appear. All policy terms, conditions and exclusions apply.
Covered Location: 875 Michigan Avenue, Riverside, CA 92507




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 Bank Leumi USA and its                                                       ACCORDANCE WITH THE POLICY PROVISIONS.
                 successors &/or assigns, ATIMA
                 579 Fifth Avenue                                                           AUTHORIZED REPRESENTATIVE
                 New York, NY 10017


ACORD 25 (2016/03)                                                                           © 1988-2015 ACORD CORPORATION. All rights reserved.
                                                    The ACORD name and logo are registered marks of ACORD
                                   Case 21-10527-JTD                     Doc 16-4           Filed 03/08/21               Page 86 of 104                                     OP ID: CW
                                                                                                                                                                    DATE (MM/DD/YYYY)
                               EVIDENCE OF COMMERCIAL PROPERTY INSURANCE                                                                                             09/09/2019
  THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
  UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
  THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
  THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
PRODUCER NAME,                     PHONE
CONTACT PERSON AND ADDRESS         (A/C, No, Ext):   310-282-0900                          COMPANY NAME AND ADDRESS                                      NAIC NO:   10647
Nahai Insurance Services, Inc.                                                            Travelers Insurance Co.
465 S. Beverly Drive, #200                                                                CL Remittance Center
Beverly Hills, CA 90212                                                                   One Tower Square
Bijan Nahai                                                                               Hartford, CT 06183-1001



FAX                                E-MAIL
(A/C, No): 310-282-0976
                                                                                                           IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
                                   ADDRESS:
CODE: CHM12                                     SUB CODE:                                  POLICY TYPE
AGENCY
CUSTOMER ID #: CARBO-1
                                                                                          Property
NAMED INSURED AND ADDRESS                                                                  LOAN NUMBER                                         POLICY NUMBER
             CarbonLITE Industries, LLC                                                                                                       KTJCMB3L24100818
             10250 Constellation Bl., #2820
             Los Angeles, CA 90067                                                         EFFECTIVE DATE              EXPIRATION DATE
                                                                                                                                                           CONTINUED UNTIL
                                                                                                    09/19/18                   09/19/19                    TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)                                                                THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)                                            BUILDING OR X BUSINESS PERSONAL PROPERTY
LOCATION / DESCRIPTION
875 Michigan Avenue
Riverside, CA 92507

 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING
 ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY
 BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
 OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION             PERILS INSURED                               BASIC         BROAD          X   SPECIAL
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:                        $   50,000,000                                                           DED:   25,000
                                                                             YES NO N/A

X BUSINESS INCOME              RENTAL VALUE                                   X           If YES, LIMIT:               22,500,000 X          Actual Loss Sustained; # of months:        12
BLANKET COVERAGE                                                              X           If YES, indicate value(s) reported on property identified above: $
TERRORISM COVERAGE                                                            X           Attach Disclosure Notice / DEC
    IS THERE A TERRORISM-SPECIFIC EXCLUSION?                                      X
    IS DOMESTIC TERRORISM EXCLUDED?                                               X
LIMITED FUNGUS COVERAGE                                                       X           If YES, LIMIT:                                              DED:
FUNGUS EXCLUSION (If "YES", specify organization's form used)                     X
REPLACEMENT COST                                                              X
AGREED VALUE                                                                  X
COINSURANCE                                                                       X       If YES,              %
EQUIPMENT BREAKDOWN (If Applicable)                                           X           If YES, LIMIT:                  50,000,000                  DED:                      25,000
ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg             X           If YES, LIMIT:                   5,000,000                  DED:                      25,000
                         - Demolition Costs                                   X           If YES, LIMIT:                   2,500,000                  DED:                      25,000
                         - Incr. Cost of Construction                         X           If YES, LIMIT:                   2,500,000                  DED:                      25,000
EARTH MOVEMENT (If Applicable)                                                    X       If YES, LIMIT:                                              DED:
FLOOD (If Applicable)                                                         X           If YES, LIMIT:                  10,000,000                  DED:                     100,000
WIND / HAIL INCL         X   YES       NO Subject to Different Provisions:                If YES, LIMIT:                                              DED:
NAMED STORM INCL         X   YES       NO Subject to Different Provisions:                If YES, LIMIT:                                              DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE                          X
HOLDER PRIOR TO LOSS
CANCELLATION
 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
 DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
    MORTGAGEE                                                                             LENDER SERVICING AGENT NAME AND ADDRESS
                                    CONTRACT OF SALE
X   LENDERS LOSS PAYABLE
NAME AND ADDRESS




                 Bank Leumi USA and its                                                   AUTHORIZED REPRESENTATIVE
                 successors &/or assigns, ATIMA
                 579 Fifth Avenue
                 New York, NY 10017


ACORD 28 (2014/01)                                                           Page 1 of 2     © 2003-2014 ACORD CORPORATION. All rights reserved.
                                                        The ACORD name and logo are registered marks of ACORD
                       Case 21-10527-JTD          Doc 16-4      Filed 03/08/21     Page 87 of 104
                                                                                               CARBO-1                  OP ID: CW

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions (Use only if more space is required)
365 DAYS EXTENDED PERIOD OF INDEMNITY
EXTRA EXPENSE INCLUDED
THEFT INCLUDED
EQUIPMENT BREAKDOWN INCLUDED
EARTHQUAKE SPRINKLER LEAKAGE INCLUDED SUBJECT TO DEDUCTIBLE OF 1%
EARTH MOVEMENT EXCLUDED
30 DAY NOTICE OF CANCELLATION EXCEPT 10 DAY NOTICE FOR NON-PAYMENT OF
PREMIUM
*ALL POLICY TERMS, CONDITIONS AND EXCLUSIONS APPLY




ACORD 28 (2014/01)                                       Page 2 of 2
                                      Case 21-10527-JTD                   Doc 16-4           Filed 03/08/21               Page 88 of 104
                                                                                                                            CARBO-1                                      OP ID: CW
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                   09/09/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                  310-282-0900                      CONTACT Chermine M. Wiltsey
                                                                                            NAME:
Nahai Insurance Services, Inc.                                                              PHONE           310-282-0900                            FAX        310-282-0976
465 S. Beverly Drive, #200                                                                  (A/C, No, Ext):                                         (A/C, No):
Beverly Hills, CA 90212                                                                     E-MAIL
                                                                                            ADDRESS:
                                                                                                        chermine@nahai.com
Bijan Nahai
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #
                                                                                            INSURER A : Aspen Specialty Insurance                                      10717
INSURED                                                                                     INSURER B : American Fire & Casualty Co                                    24066
PinnPack Packaging, LLC
10250 Constellation Bl., #2820                                                              INSURER C : ACE American  Insurance Co.
Los Angeles, CA 90067
                                                                                            INSURER D :

                                                                                            INSURER E :
                                                                                            INSURER F :

COVERAGES                                     CERTIFICATE NUMBER:                                                                REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                ADDL SUBR                                        POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE                 INSD WVD             POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE               $
                                                                                                                                                                           1,000,000
                                                                                                                                  DAMAGE TO RENTED                            50,000
                 CLAIMS-MADE      X   OCCUR
                                                     X          CR006PY18                           09/19/2018 09/19/2019         PREMISES (Ea occurrence)      $
       X GL Ded $2,500                                                                                                            MED EXP (Any one person)      $
                                                                                                                                                                         EXCLUDED
       X EBL Ded $1,000                                                                                                           PERSONAL & ADV INJURY         $
                                                                                                                                                                           1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE             $
                                                                                                                                                                           2,000,000
       X POLICY       PRO-
                      JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG        $
                                                                                                                                                                           2,000,000
           OTHER:
                                                                                                                                 Emp Ben.                       $
                                                                                                                                                                           1,000,000
 A                                                                                                                                COMBINED SINGLE LIMIT                    1,000,000
       AUTOMOBILE LIABILITY                                                                                                       (Ea accident)                 $
           ANY AUTO                                             CR006PY18                           09/19/2018 09/19/2019         BODILY INJURY (Per person)    $
           OWNED                  SCHEDULED
           AUTOS ONLY             AUTOS                                                                                           BODILY INJURY (Per accident) $
                                                                                                                                  PROPERTY DAMAGE
       X   HIRED
           AUTOS ONLY         X   NON-OWNED
                                  AUTOS ONLY                                                                                      (Per accident)               $

                                                                                                                                                                $
 B         UMBRELLA LIAB              OCCUR                                                                                       EACH OCCURRENCE               $
                                                                                                                                                                          25,000,000
       X   EXCESS LIAB                CLAIMS-MADE               EUA1854898347                       09/19/2018 09/19/2019         AGGREGATE                     $
                                                                                                                                                                          25,000,000
           DED     X   RETENTION $              0                                                                                                               $
 C                                                                                                                                     PER             OTH-
       WORKERS COMPENSATION
       AND EMPLOYERS' LIABILITY
                                                                                                                                  X    STATUTE         ER
                                              Y/N               C64385951                           06/01/2018 06/01/2019                                                  1,000,000
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                           E.L. EACH ACCIDENT            $
       OFFICER/MEMBER EXCLUDED?                     N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
                                                                                                                                                                           1,000,000
       If yes, describe under                                                                                                                                              1,000,000
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT   $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Bank Leumi USA and its successors &/or assigns, ATIMA is hereby named
Additional Insured as respects to General Liability as their interest may
appear. All policy terms, conditions and exclusions apply.
Covered Locations: 1151 & 1351 Pacific Avenue, Oxnard, CA 93033 and 301
South Rose Avenue, Oxnard, CA 93030



CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 Bank Leumi USA and its                                                       ACCORDANCE WITH THE POLICY PROVISIONS.
                 successors &/or assigns, ATIMA
                 579 Fifth Avenue                                                           AUTHORIZED REPRESENTATIVE
                 New York, NY 10017


ACORD 25 (2016/03)                                                                           © 1988-2015 ACORD CORPORATION. All rights reserved.
                                                    The ACORD name and logo are registered marks of ACORD
                                   Case 21-10527-JTD                     Doc 16-4           Filed 03/08/21               Page 89 of 104                                     OP ID: CW
                                                                                                                                                                    DATE (MM/DD/YYYY)
                               EVIDENCE OF COMMERCIAL PROPERTY INSURANCE                                                                                             09/09/2019
  THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
  UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
  THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
  THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
PRODUCER NAME,                     PHONE
CONTACT PERSON AND ADDRESS         (A/C, No, Ext):   310-282-0900                          COMPANY NAME AND ADDRESS                                      NAIC NO:   10647
Nahai Insurance Services, Inc.                                                            Travelers Insurance Co.
465 S. Beverly Drive, #200                                                                CL Remittance Center
Beverly Hills, CA 90212                                                                   One Tower Square
Bijan Nahai                                                                               Hartford, CT 06183-1001



FAX                                E-MAIL
(A/C, No): 310-282-0976
                                                                                                           IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
                                   ADDRESS:
CODE: CHM12                                     SUB CODE:                                  POLICY TYPE
AGENCY
CUSTOMER ID #: CARBO-1
                                                                                          Property
NAMED INSURED AND ADDRESS                                                                  LOAN NUMBER                                         POLICY NUMBER
             Pinnpack Packaging, LLC                                                                                                          KTJCMB3L24100818
             10250 Constellation Bl., #2820
             Los Angeles, CA 90067                                                         EFFECTIVE DATE              EXPIRATION DATE
                                                                                                                                                           CONTINUED UNTIL
                                                                                                    09/19/18                   09/19/19                    TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)                                                                THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)                                            BUILDING OR X BUSINESS PERSONAL PROPERTY
LOCATION / DESCRIPTION
1151 & 1351 Pacific Avenue
Oxnard, CA 93033

 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING
 ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY
 BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
 OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION             PERILS INSURED                               BASIC         BROAD          X   SPECIAL
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:                        $   50,000,000                                                           DED:   25,000
                                                                             YES NO N/A

X BUSINESS INCOME              RENTAL VALUE                                   X           If YES, LIMIT:               15,000,000 X          Actual Loss Sustained; # of months:        12
BLANKET COVERAGE                                                              X           If YES, indicate value(s) reported on property identified above: $
TERRORISM COVERAGE                                                            X           Attach Disclosure Notice / DEC
    IS THERE A TERRORISM-SPECIFIC EXCLUSION?                                      X
    IS DOMESTIC TERRORISM EXCLUDED?                                               X
LIMITED FUNGUS COVERAGE                                                       X           If YES, LIMIT:                                              DED:
FUNGUS EXCLUSION (If "YES", specify organization's form used)                     X
REPLACEMENT COST                                                              X
AGREED VALUE                                                                  X
COINSURANCE                                                                       X       If YES,              %
EQUIPMENT BREAKDOWN (If Applicable)                                           X           If YES, LIMIT:                  50,000,000                  DED:                      25,000
ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg             X           If YES, LIMIT:                   5,000,000                  DED:                      25,000
                         - Demolition Costs                                   X           If YES, LIMIT:                   2,500,000                  DED:                      25,000
                         - Incr. Cost of Construction                         X           If YES, LIMIT:                   2,500,000                  DED:                      25,000
EARTH MOVEMENT (If Applicable)                                                    X       If YES, LIMIT:                                              DED:
FLOOD (If Applicable)                                                         X           If YES, LIMIT:                  10,000,000                  DED:                     100,000
WIND / HAIL INCL         X   YES       NO Subject to Different Provisions:                If YES, LIMIT:                                              DED:
NAMED STORM INCL         X   YES       NO Subject to Different Provisions:                If YES, LIMIT:                                              DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE                          X
HOLDER PRIOR TO LOSS
CANCELLATION
 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
 DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
    MORTGAGEE                                                                             LENDER SERVICING AGENT NAME AND ADDRESS
                                    CONTRACT OF SALE
X   LENDERS LOSS PAYABLE
NAME AND ADDRESS




                 Bank Leumi USA and its                                                   AUTHORIZED REPRESENTATIVE
                 successors &/or assigns, ATIMA
                 579 Fifth Avenue
                 New York, NY 10017


ACORD 28 (2014/01)                                                           Page 1 of 2     © 2003-2014 ACORD CORPORATION. All rights reserved.
                                                        The ACORD name and logo are registered marks of ACORD
                       Case 21-10527-JTD          Doc 16-4      Filed 03/08/21     Page 90 of 104
                                                                                               CARBO-1                  OP ID: CW

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions (Use only if more space is required)
365 DAYS EXTENDED PERIOD OF INDEMNITY
EXTRA EXPENSE INCLUDED
THEFT INCLUDED
EQUIPMENT BREAKDOWN INCLUDED
EARTHQUAKE SPRINKLER LEAKAGE INCLUDED SUBJECT TO DEDUCTIBLE OF 1%
EARTH MOVEMENT EXCLUDED
30 DAY NOTICE OF CANCELLATION EXCEPT 10 DAY NOTICE FOR NON-PAYMENT OF
PREMIUM
*ALL POLICY TERMS, CONDITIONS AND EXCLUSIONS APPLY




ACORD 28 (2014/01)                                       Page 2 of 2
                        Case 21-10527-JTD      Doc 16-4         Filed 03/08/21    Page 91 of 104
                       EVIDENCE OF PROPERTY INSURANCE                                          DATE (MM/DD/YY)

                       PROPERTY SCHEDULE                                                                  09/09/2019
                                                                                               PAGE   3
PROPERTY INFORMATION
LOCATION/DESCRIPTION
301 South Rose Avenue
Oxnard, CA 93030




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




PROPERTY INFORMATION
LOCATION/DESCRIPTION




                                     ATTACH TO EVIDENCE OF PROPERTY APPLICATION
             Case 21-10527-JTD      Doc 16-4        Filed 03/08/21     Page 92 of 104



                                         SCHEDULE 6.16

                                            Subsidiaries



    1                   2                    3                            4                   5
Loan Party       Loan Party’s         Loan Party’s              Owner(s) of Equity          Loan
                    Type of         authorized Equity            Interests Listed in       Party’s
                 Organization     Interests (each class)              Column 3          Subsidiaries
CL PI         limited liability   n/a                        CarbonLite Sub-Holdings,   CL
Holdings      company                                        LLC, a Delaware limited    Industries
                                                             liability company          CL Pinnpack
CL            limited liability   n/a                        CL PI Holdings             None
Industries    company
CL Pinnpack   limited liability   n/a                        CL PI Holdings             Pinnpack
              company
Pinnpack      limited liability   n/a                        CL Pinnpack                None
              company




                                        Schedule 6.16 – Page 1
              Case 21-10527-JTD          Doc 16-4        Filed 03/08/21      Page 93 of 104



                                              SCHEDULE 6.19

                                             Intellectual Property


1.

       (a)      Trademarks—NONE.

                (i)       Owned—NONE.

       Trademark                  Registration Number            Registration Date       Expiration Date




       Trademark                    Application/Serial                        Application
       Application                      Number                                  Date



                (ii)      Licensed—NONE.

                                 Registration         Registration       Expiration     Owner/Licensor
      Trademark                   Number                 Date              Date


                                 Application/Serial           Application              Owner/Licensor
       Trademark                     Number                     Date
       Application



        (b)      Patents


 Patent Owner          Patent       Status            App. No.         Country/State      App. Date
                       Name
 PINNPACK              Food         Pending           15/654505        U.S. Federal       7/19/2017
 PACKAGING,            Package
 LLC                   with
                       Window
 PINNPACK              Modular      Pending           15/684390        U.S. Federal       8/23/2017
 PACKAGING,            Food
 LLC                   Storage
                       System


                                             Schedule 6.19 – Page 1
             Case 21-10527-JTD           Doc 16-4        Filed 03/08/21     Page 94 of 104




 PINNPACK             Food          Pending           29/589912       U.S. Federal       1/5/2017
 PACKAGING,           Container
 LLC
 PINNPACK             Container    Pending            62/462262       U.S. Federal       2/22/2017
 PACKAGING,           for
 LLC                  Displaying
                      & Serving
                      Multiple
                      Types     of
                      Food
 PINNPACK             3 Loaf Cake Pending             29/611912       U.S. Federal       7/26/2017
 PACKAGING,           Package
 LLC
 PINNPACK             Cup Cake Pending                15/693795       U.S. Federal       9/1/2017
 PACKAGING,           Tray
 LLC
 PINNPACK             Modular       Pending           16/156881       U.S. Federal       10/10/18
 PACKAGING,           Storage
 LLC                  System
 PINNPACK             Tamper-       Pending           16/151660       U.S. Federal       10/4/18
 PACKAGING,           Evident
 LLC                  Containers

 Patent Owner         Patent        Status            Patent No.                         Issued
                      Name
 PINNPACK             Brownie       Issued            D834410         U.S. Federal       Yes
 PACKAGING,           Package
 LLC


Patent Licenses – None




       (c)      Copyrights—NONE.

                (i)      Owned—NONE.

             Copyright                       Registration Number                Registration Date



                 (ii)     Licensed—NONE.

       Copyright                Registration Number         Registration Date        Owner/Licensor




                                             Schedule 6.19 – Page 2
            Case 21-10527-JTD          Doc 16-4      Filed 03/08/21     Page 95 of 104



                                          SCHEDULE 6.21

       Collective Bargaining Agreements; Management Agreements; Consulting Agreements



Management Agreement dated as of April 1, 2010, by and among CarbonLite Industries, HPC Industries
LLC, Leon Farahnik, Neville Browne and Richard Zirkler, as amended, restated, supplemented or otherwise
modified from time to time.




                                         Schedule 6.21 – Page 1
              Case 21-10527-JTD            Doc 16-4        Filed 03/08/21       Page 96 of 104




                                                SCHEDULE 7.1

                                      Financial and Collateral Reporting

        Borrowers shall deliver, or cause to be delivered to Lender each of the following:

                 (a)     Annual Financial Statement. As soon as available, but in any event within one
hundred fifty (150) days after the end of each fiscal year of each Borrower, audited consolidated and
consolidating balance sheet and related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the figures for the previous fiscal
year, and the accompanying notes thereto, all in reasonable detail, fairly presenting in all material respects the
financial position and results of operations of such Borrower;

                  (b)       Quarterly Financial Statements. As soon as available, but in any event within forty-
five (45) days after the end of each of the first three fiscal quarters of each fiscal year of each Borrower, its
consolidated and consolidating balance sheet and related statements of operations, and cash flows as of the
end of and for such fiscal quarter, all in reasonable detail, fairly presenting in all material respects the
financial position and the results of the operations of such Borrower as of the end of and through such fiscal
quarter, setting forth in each case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal year, subject to normal year-end audit
adjustments and the absence of footnotes;

                   (c)     Monthly Financial Statements. As soon as available, but in any event within thirty
(30) days after the end of each fiscal month of each Borrower (and ninety (90) days after the end of each
fiscal year), its consolidated and consolidating balance sheet and related statements of operations and cash
flows as of the end of and for such fiscal month, all in reasonable detail, fairly presenting in all material
respects the financial position and the results of the operations of such Borrower as of the end of and through
such fiscal month, setting forth in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous fiscal year, subject to normal
year-end audit adjustments and the absence of footnotes;

                  (d)     Accountant’s Certificate. Concurrently with the delivery of the financial statements
referred to in clause (a) above, the unqualified opinion of independent certified public accountants with
respect to the audited consolidated and consolidating financial statements, which independent accounting firm
shall be selected by Borrowers and reasonably acceptable to Lender, that such audited consolidated and
consolidating financial statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of each Borrower as of the end of and for
the fiscal year then ended;

                   (e)     Compliance Certificate. Concurrently with the delivery of the financial statements
referred to in clauses (a), (b) and (c) above, a Compliance Certificate by a Responsible Officer of each
Borrower, (i) certifying, in the case of the financial statements delivered under clause (b) or (c), as presenting
fairly in all material respects the financial condition and results of operations of Borrowers on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether an Event of Default has occurred and, if an Event of Default
has occurred, specifying the details thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance with Section 9 and (iv) stating
whether any change in GAAP or in the application thereof has occurred since the date of the audited financial
statements referred to in clause (a) above and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

                                              Schedule 7.1 – Page 1
             Case 21-10527-JTD            Doc 16-4      Filed 03/08/21        Page 97 of 104



                 (f)      Annual Projections. As soon as available, but in any event no later than thirty (30)
days after the end of each fiscal year of each Borrower, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement, funds flow statement and availability) of
such Borrower for each month of the upcoming fiscal year in form reasonably satisfactory to Lender;

                 (g)      Borrowing Base Certificate. As soon as possible, but by no later than 12:00 p.m.
(prevailing ET) on Wednesday of each week after the Closing Date (or on a more frequent basis as Lender
may require) and continuing through the Maturity Date, a Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of the close of business on the last day of the immediately preceding
week, duly completed and executed by a Responsible Officer of each Borrower (and nothing contained in any
Borrowing Base Certificate shall be deemed to limit, impair or otherwise affect the rights of Lender contained
herein and in the event of any conflict or inconsistency between the calculation of the Borrowing Base as set
forth in any Borrowing Base Certificate and as determined by Lender in good faith, the determination of
Lender shall govern and, absent manifest error, be conclusive and binding upon such Borrower), together with
such other reporting as Lender may require in connection therewith, including, without limitation (i) a
detailed aging of accounts receivable (together with a reconciliation to the previous period’s aging and the
general ledger) aged by invoice date (with an explanation of the terms offered), prepared in a manner
reasonably acceptable to Lender, (ii) a worksheet of calculations prepared by such Borrower to determine
Eligible Accounts, such worksheet detailing the Accounts excluded from Eligible Accounts and the reason for
such exclusion, and (iii) as of the period then ended, each Borrower’s sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo journal;

                 (h)      Collateral Reports. As soon as possible after the end of each calendar month (but in
any event within fifteen (15) Business Days after the end thereof), or more frequently as Lender may require
at any time in the exercise of its Permitted Discretion:

                          (i)     Agings of outstanding accounts payable (and including information
        indicating the amounts owing to owners and lessors of leased premises, warehouses, processors, and
        other third parties from time to time in possession of any Collateral);

                         (ii)     A reconciliation of Accounts between (A) the amounts shown in each
        Borrower’s general ledger and financial statements and the reports delivered pursuant to clauses (i)
        and (ii) above, and (B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
        and (ii) above and the Borrowing Base Certificate delivered pursuant to clause (f) above as of such
        date; and

                        (iii)    A reconciliation of the loan balance per each Borrower’s general ledger to
        the loan balance under this Agreement.

                (i)      Account Debtor Information. As soon as possible, but by no later than March 1st and
            st
September 1 of each calendar year, a detailed summary specifying the name, address, phone and balance due
for each account debtor, prepared in a manner reasonably acceptable to Lender;

                 (j)     Additional Collateral Items. Promptly upon Lender’s request:

                        (i)      copies of specific invoices issued by any Borrower in connection with any
        accounts receivable, credit memos, shipping and delivery documents, and other information related
        thereto pursuant to Lender’s written request therefor; and

                         (ii)     a schedule detailing the balance of all intercompany accounts of any
        Borrower;



                                           Schedule 7.1 – Page 2
             Case 21-10527-JTD           Doc 16-4       Filed 03/08/21       Page 98 of 104



                 (k)       Tax Returns. As soon as possible and in any event within thirty (30) days of filing
thereof, copies of all tax returns filed by each Borrower with the U.S. Internal Revenue Service;

                  (l)     Good Standing Certificates. At Lender’s written request, given not more frequently
than twice in any calendar year, a certificate of good standing or the substantive equivalent available in the
jurisdiction of incorporation, formation or organization for each Borrower from the appropriate governmental
officer in such jurisdiction;

                  (m)      Public Information. Promptly after the same are available, copies of each annual
report, proxy or annual or quarterly financial statement to the equity holders of each Borrower, and copies of
all annual, regular, periodic and special reports and registration statements which each Borrower may file or
be required to file with the Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, in each case to the extent applicable with respect to any Borrower or Guarantor.

                (n)     Management Letters, Etc. Promptly after any request by Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the board of directors or
equivalent governing body (or the audit committee of the board of directors or such equivalent governing
body) of any Borrower by independent accountants in connection with the accounts or books of such
Borrower, or any audit of any of them;

                 (o)      Notices of Investigations. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Borrower, copies of each notice or other correspondence received from the
Securities and Exchange Commission (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such agency regarding financial or
other operational results of such Borrower;

                (p)       Insurance. Concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate by a Responsible Officer of each Borrower attaching the insurance binder or
other evidence of insurance for any insurance coverage of such Borrower that was renewed, replaced or
modified during the period covered by such financial statements, to the extent that the insurance is different
from that which was previously provided Lender.

                  (q)      Customer Deposits. Concurrently with the delivery of the financial statements
referred to in clause (c) above, a report of Customer Deposits consisting of bank statements of any Deposit
Accounts not maintained with Lender, in form and substance reasonably satisfactory to Lender.

                 (r)      Additional Information. As soon as possible after the end of each calendar month
(but in any event within ten (10) Business Days after the end thereof), on a monthly basis or more frequently
as Lender may request,

                          (i)     a certificate by a Responsible Officer of each Borrower consisting of: (A) a
        statement confirming the payment of rent and other amounts due to owners and lessors of real
        property used by such Borrower in the immediately preceding month, subject to year-end or monthly
        percentage rent payment adjustments, (B) the addresses of all locations of such Borrower acquired or
        opened since the date of the most recent certificate delivered to Lender containing the information
        required under this clause, (C) a report of any new deposit account established or used by such
        Borrower with any bank or other financial institution and any existing deposit account currently
        established or used by such Borrower with any bank or other financial institution that is at any time
        identified after the Closing Date and was not set forth in the schedules thereto or to the Security
        Agreement or Perfection Certificate, including in each case, the account number, the name and
        address of the financial institution at which such account is maintained, the purpose of such account



                                           Schedule 7.1 – Page 3
             Case 21-10527-JTD             Doc 16-4        Filed 03/08/21         Page 99 of 104



        and, if any, the amount held in such account on or about the date of such report, (D) a statement that
        all sales and use and excise taxes have been paid when due as of the date of the certificate, except as
        specifically described in such certificate, (E) a list of (1) all applications, if any, for Intellectual
        Property made since the date of the prior certificate (or, in the case of the first such certificate, the
        Closing Date), (2) all issuances of registrations or letters on existing applications for Intellectual
        Property received since the date of the prior certificate (or, in the case of the first such certificate, the
        Closing Date),

                          (ii)      upon Lender’s request, (A) summary reports on sales and use tax collections,
        deposits and payments, including monthly sales and use tax accruals, (B) true, correct and complete
        copies of all agreements, documents or instruments evidencing or otherwise related to Indebtedness
        that Lender has not otherwise received and (C) a certificate of a Responsible Officer of each
        Borrower listing (1) all applications, if any, for Intellectual Property made since the date of the prior
        certificate (or, in the case of the first such certificate, the Closing Date), and (2) all issuances of
        registrations or letters on existing applications for Intellectual Property received since the date of the
        prior certificate (or, in the case of the first such certificate, the Closing Date);

                (s)   Assignments. Upon Lender’s request, assignments in writing and delivery to
Lender of all Accounts, contracts, leases and other Chattel Paper, Instruments, Documents and other
evidences thereof;

                (t)     Upon receipt thereof, of (i) notice of any Commercial Tort Claim with a value in
excess of $500,000 it may have against any Person, including a detailed description of such Commercial Tort
Claim and, upon receipt of such description by Lender the description of Collateral shall be deemed to be
amended to include such description of each such Commercial Tort Claim, and (ii) such documents as Lender
may require to grant Lender a security interest in Grantor’s rights in such Commercial Tort Claim; and

                 (u)     General. Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or compliance with the terms of this
Agreement, as Lender may reasonably request in the exercise of its Permitted Discretion.


Any documents, schedules, invoices or other papers delivered to Lender may be destroyed or otherwise
disposed of by Lender one (1) year after the same are delivered to Lender.




                                             Schedule 7.1 – Page 4
             Case 21-10527-JTD         Doc 16-4     Filed 03/08/21     Page 100 of 104



                                          SCHEDULE 7.10

                    Collateral Account, Borrowing Request Account; Bank Accounts

Collateral Account:

Bank                             Account No.                           Type

Bank Leumi USA                   7651428500                            Checking – Blocked


Borrowing Request Account:


As set forth on funds flow/disbursement request provided by Borrower on the Closing Date.



Deposit Accounts:


Loan Party                Bank                       Account No.              Type

CarbonLite    Industries, Pacific Western Bank       1000260727               Operating Account
LLC

CarbonLite    Industries, Texas Capital Bank         1111209035               Operating
LLC

CarbonLite    Industries, Texas Capital Bank         1111204630               Depository
LLC

CarbonLite    Industries, Texas Capital Bank         1118000783               CDA
LLC

PinnPack      Packaging, Texas Capital Bank          1111209043               Operating
LLC

PinnPack      Packaging, Texas Capital Bank          1111205405               Depository
LLC

PinnPack      Packaging, Texas Capital Bank          1118000775               CDA
LLC




                                         Schedule 7.10 – Page 1
           Case 21-10527-JTD         Doc 16-4      Filed 03/08/21         Page 101 of 104



                                          SCHEDULE 8.1

                                      Permitted Indebtedness


       Description                                              Balance

        1.      Indebtedness, in the original principal amount of $2,000,000, incurred in connection
with that certain Business Loan Agreement (Loan #2016-431), dated December 11, 2017, between
Pinnpack, as borrower, and State of California, Department of Resources Recycling and Recovery,
as lender.

           a. Guarantees thereof by Borrower, CL Pinnpack and CL PI Holdings.

           b. $2,000,000 promissory note issued thereunder on December 11, 2017 by Pinnpack.

   2. Term Loan Indebtedness, in the original principal amount of $100,000,000.




                                        Schedule 8.1 – Page 1
           Case 21-10527-JTD        Doc 16-4      Filed 03/08/21   Page 102 of 104



                                        SCHEDULE 8.2

                                     Certain Permitted Liens


        1.      Liens, securing the Indebtedness described in Paragraph 1 of Schedule 8.1, on the
equipment thereby financed and related change orders, accessions, additions, replacements,
substitutions, records, and proceeds.

       2.     Liens, securing the Indebtedness described in Paragraph 2 of Schedule 8.1, on all
personal property of the Borrowers and Guarantors, subject to the Intercreditor Agreement.




                                       Schedule 8.2 – Page 1
Case 21-10527-JTD    Doc 16-4      Filed 03/08/21   Page 103 of 104



                          SCHEDULE 8.5

                    Certain Permitted Investments

                               None.




                        Schedule 8.5 – Page 1
           Case 21-10527-JTD         Doc 16-4      Filed 03/08/21       Page 104 of 104



                                          SCHEDULE 8.6

                                 Certain Transactions with Affiliates

The outstanding Shareholder Notes.




                                        Schedule 8.6 – Page 1
